

Exhibit 10.1


EXECUTION COPY
______________________________________________________________________________
 
CREDIT AGREEMENT
 
dated as of
 
June 9, 2010
 


 
among
 
LINCOLN NATIONAL CORPORATION,
as an Account Party and Guarantor
 
The SUBSIDIARY ACCOUNT PARTIES,
as additional Account Parties
 
The BANKS Party Hereto
 
and
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 
___________________
 
$1,500,000,000
 
___________________
 
J.P. MORGAN SECURITIES INC.
and
BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners


BANK OF AMERICA, N.A.,
as Syndication Agent


and


U.S. BANK NATIONAL ASSOCIATION
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agents
______________________________________________________________________________
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
Page
 


 
ARTICLE I  DEFINITIONS
1
SECTION 1.01.  Definitions
1
SECTION 1.02.  Accounting Terms and Determinations
15
SECTION 1.03.  Types of Borrowings
16
   
ARTICLE II  THE CREDITS
16
SECTION 2.01.  Letters of Credit.
16
SECTION 2.02.  Issuance and Administration of Syndicated Letters of Credit.
19
SECTION 2.03.  Reimbursement for LC Disbursements, Cover, Etc.
20
SECTION 2.04.  Loans
23
SECTION 2.05.  Notice of Borrowings; Interest Elections
23
SECTION 2.06.  Funding of Loans; Discharge of Reimbursement Obligations
24
SECTION 2.07.  Evidence of Loans
25
SECTION 2.08.  Maturity of Loans
25
SECTION 2.09.  Interest Rates of Loans
25
SECTION 2.10.  Fees.
26
SECTION 2.11.  Termination, Reduction or Increase of Commitments
28
SECTION 2.12.  Optional Prepayments
29
SECTION 2.13.  Payments Generally; Pro Rata Treatment
29
SECTION 2.14.  Funding Losses
31
SECTION 2.15.  Computation of Interest and Fees
31
SECTION 2.16.  Provisions Relating to NAIC Approved Banks
31
SECTION 2.17.  Defaulting Banks
34
SECTION 2.18.  Existing External Fronted Letters of Credit
38
   
ARTICLE III  CONDITIONS
40
SECTION 3.01.  Each Credit Extension
40
SECTION 3.02.  Effectiveness
40
   
ARTICLE IV  REPRESENTATIONS AND WARRANTIES
42
SECTION 4.01.  Corporate Existence and Power
42
SECTION 4.02.  Corporate and Governmental Authorization; Contravention
42
SECTION 4.03.  Binding Effect
42
SECTION 4.04.  Financial Information
43
SECTION 4.05.  Litigation
43
SECTION 4.06.  Compliance with ERISA
44
SECTION 4.07.  Taxes
44
SECTION 4.08.  Subsidiaries
44
SECTION 4.09.  Not an Investment Company
44
SECTION 4.10.  Obligations to be Pari Passu
44
SECTION 4.11.  No Default
44

 
 
 
- i -

--------------------------------------------------------------------------------

 
 
 
 
SECTION 4.12.  Restricted Subsidiaries
45
SECTION 4.13.  Environmental Matters
45
SECTION 4.14.  Full Disclosure
45
SECTION 4.15.  Separate Representations of Subsidiary Account Parties
45
SECTION 4.16.  Instruments
46
   
ARTICLE V  COVENANTS
46
SECTION 5.01.  Information
46
SECTION 5.02.  Payment of Obligations
49
SECTION 5.03.  Conduct of Business and Maintenance of Existence
49
SECTION 5.04.  Maintenance of Property; Insurance
49
SECTION 5.05.  Compliance with Laws
49
SECTION 5.06.  Inspection of Property, Books and Records
49
SECTION 5.07.  Financial Covenants
50
SECTION 5.08.  Negative Pledge
50
SECTION 5.09.  Consolidations, Mergers and Sales of Assets
50
SECTION 5.10.  Use of Credit
50
SECTION 5.11.  Obligations to be Pari Passu
50
SECTION 5.12.  Certain Indebtedness
50
   
ARTICLE VI  DEFAULTS
51
SECTION 6.01.  Events of Default
51
SECTION 6.02.  Notice of Default
54
   
ARTICLE VII  THE ADMINISTRATIVE AGENT
54
SECTION 7.01.  Appointment and Authorization
54
SECTION 7.02.  Agent's Fee
54
SECTION 7.03.  Agent and Affiliates
54
SECTION 7.04.  Action by Agent
54
SECTION 7.05.  Consultation with Experts
55
SECTION 7.06.  Liability of Agent
55
SECTION 7.07.  Indemnification
55
SECTION 7.08.  Credit Decision
55
SECTION 7.09.  Successor Agent
56
SECTION 7.10.  Delegation to Affiliates
56
SECTION 7.11.  Joint Lead Arrangers and Other Agents
56
   
ARTICLE VIII  CHANGE IN CIRCUMSTANCES
56
SECTION 8.01.  Basis for Determining Interest Rate Inadequate or Unfair
56
SECTION 8.02.  Illegality
57
SECTION 8.03.  Increased Cost and Reduced Return
57
SECTION 8.04.  Base Rate Loans Substituted for Affected Euro-Dollar Loans
58
SECTION 8.05.  Taxes
59
SECTION 8.06.  Regulation D Compensation
61
SECTION 8.07.  Mitigation Obligations; Replacement of Banks
62
 
 
 

 
 
 
- ii -

--------------------------------------------------------------------------------

 
 
 
ARTICLE IX  GUARANTY
62
SECTION 9.01.  The Guaranty
62
SECTION 9.02.  Guaranty Unconditional
63
SECTION 9.03.  Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances
64
SECTION 9.04.  Waiver by the Company
64
SECTION 9.05.  Subrogation
64
   
ARTICLE X  MISCELLANEOUS
64
SECTION 10.01.  Notices
64
SECTION 10.02.  No Waivers
65
SECTION 10.03.  Expenses;  Indemnification;  Non-Liability of Banks
65
SECTION 10.04.  Sharing of Payments
65
SECTION 10.05.  Amendments and Waivers
66
SECTION 10.06.  Successors and Assigns
66
SECTION 10.07.  Collateral
68
SECTION 10.08.  New York Law
68
SECTION 10.09.  Judicial Proceedings
68
SECTION 10.10.  Counterparts; Integration; Headings
69
SECTION 10.11.  Confidentiality
69
SECTION 10.12.  WAIVER OF JURY TRIAL
70
SECTION 10.13.  Joinder and Termination of Subsidiary Account Party
70
SECTION 10.14.  USA PATRIOT Act
71
SECTION 10.15.  No Fiduciary Duty
71


 
 
- iii -

--------------------------------------------------------------------------------

 



Schedule I
Commitments
Schedule II
Restricted Subsidiaries
Schedule III
Existing Instruments
   
EXHIBIT A
Form of Note
EXHIBIT B
Opinion of Counsel of the Company
EXHIBIT C
Opinion of Milbank, Tweed, Hadley & McCloy LLP, Special New York Counsel to
JPMCB
EXHIBIT D
Form of Assignment and Assumption
EXHIBIT E
Form of Confirming Bank Agreement
EXHIBIT F
Form of Subsidiary Joinder Agreement
EXHIBIT G
Subsidiary Termination Notice




 
 
- iv -

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT dated as of June 9, 2010 among: LINCOLN NATIONAL CORPORATION,
the SUBSIDIARY ACCOUNT PARTIES party hereto, the BANKS party hereto and JPMORGAN
CHASE BANK, N.A., as Administrative Agent.
 
The Account Parties have requested that the Banks issue letters of credit for
their account and make loans to them in an aggregate face or principal amount
not exceeding $1,500,000,000 at any one time outstanding, and the Banks are
prepared to issue such letters of credit and make such loans upon the terms and
conditions hereof.  Accordingly, the parties hereto agree as follows:
 
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01.  Definitions
 
.  The following terms, as used herein, have the following meanings:
 
"Account Party" means any of the Company and the Subsidiary Account Parties, as
the context may require, and "Account Parties" means all of the foregoing.
 
"Additional Commitment Bank" means (a) a Bank or (b) any other Person which is a
NAIC Approved Bank, in each case that agrees to provide a Commitment or (in the
case of a Bank) agrees to increase the amount of its Commitment pursuant to
Section 2.11(c), with the consent of the Administrative Agent (such consent not
to be unreasonably withheld).
 
"Adjusted Consolidated Net Worth" means, at any date, without duplication, the
sum of (a) the consolidated shareholders' equity of the Company and its
Consolidated Subsidiaries, plus (without duplication) (b) the aggregate amount
of Instruments, to the extent given equity credit by S&P and/or Moody's;
provided that (i) for purposes of clause (b) above, (A) in the case such
Instruments are given equity credit by both S&P and Moody's, the higher of the
two amounts shall apply and (B) the equity credit treatment given by S&P or
Moody's to any Instrument outstanding as of the Effective Date (and listed on
Schedule III hereto) shall be deemed to apply to such Instrument to the extent
such Instrument remains outstanding, irrespective of any change in the equity
credit treatment given by either such rating agency to such Instrument at any
time after the Effective Date (for avoidance of doubt, any change in the amount
or percentage of the equity credit given to such Instrument that is contemplated
in the equity credit treatment given to such Instrument as of the Effective
Date, including without limitation any such change resulting from the life to
maturity of such Instrument or the amount of all such Instruments as a
percentage of total adjusted capital (as determined by S&P), shall continue to
be given effect after the Effective Date for purposes of clause (b) above); (ii)
there shall be excluded from "Adjusted Consolidated Net Worth" (A) accumulated
other comprehensive income (or loss), as shown on the relevant consolidated
balance sheet of the Company and its Consolidated Subsidiaries most recently
filed with the SEC, (B) all obligations of the Company and its Subsidiaries in
respect of Disqualified Capital Stock and (C) all noncontrolling interests in
subsidiaries (as determined in accordance with the Statement of Financial
Accounting Standards No. 160, entitled "Noncontrolling Interests in Consolidated
Financial Statements"); and (iii) the calculation of "Adjusted Consolidated Net
Worth" shall not give effect to any election under the Statement of Financial
Accounting Standards No. 159, entitled "The Fair Value Option for Financial
Assets and Financial Liabilities" (or any similar accounting principle)
permitting a Person to value its financial liabilities at the fair value
thereof.
 
 
Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
"Administrative Agent" means JPMCB, in its capacity as agent for the Banks
hereunder, and its successors in such capacity.
 
"Administrative Questionnaire" means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Company) duly
completed by such Bank.
 
"Affiliate" of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
 
"Agreement" means this Credit Agreement, as it may be amended or modified and in
effect from time to time.
 
"Applicable Lending Office" means, as to each Bank, its office, branch or
Affiliate located at its address set forth in its Administrative Questionnaire
or such other office, branch or Affiliate of such Bank as it may hereafter
designate as its Applicable Lending Office for purposes hereof by notice to the
Company and the Administrative Agent.
 
"Applicable Facility Fee Rate", "Applicable Letter of Credit Commission" and
"Applicable Margin" means, for any day, with respect to the facility fees
payable hereunder or with respect to the letter of credit fees payable under
Section 2.10(b) or with respect to the interest margin on any Base Rate Loan or
Euro-Dollar Loan, as the case may be, the applicable rate per annum set forth
below under the caption "Applicable Facility Fee Rate", "Applicable Letter of
Credit Commission", "Applicable Margin (Base Rate Loans)" or "Applicable Margin
(Euro-Dollar Loans)", respectively, based upon the ratings by Moody's and S&P,
respectively, applicable on such date to the Index Debt:
 
 
Credit Agreement
 
- 2 -

--------------------------------------------------------------------------------

 
 
 

 
Index Debt Ratings
(S&P/
Moody's)
Applicable Facility Fee Rate
Applicable Letter of Credit Commission
Applicable Margin (Base Rate Loans)
Applicable Margin (Euro-Dollar Loans)
Category 1
> A / A2
0.25%
1.00%
0.25%
1.25%
Category 2
A- / A3
0.30%
1.20%
0.45%
1.45%
Category 3
BBB+ / Baa1
0.375%
1.375%
0.625%
1.625%
Category 4
BBB / Baa2
0.50%
1.75%
1.00%
2.00%
Category 5
< BBB- / Baa3
0.625%
2.125%
1.375%
2.375%



For purposes of the foregoing, (a) if the ratings established or deemed to have
been established by Moody's and S&P for the Index Debt shall fall within
different Categories that are one Category apart, the Applicable Facility Fee
Rate, the Applicable Letter of Credit Commission and the Applicable Margin shall
be determined by reference to the Category of the higher of the two ratings;
(b) if the ratings established or deemed to have been established by Moody's and
S&P for the Index Debt shall fall within different Categories that are more than
one Category apart, the Applicable Facility Fee Rate, the Applicable Letter of
Credit Commission and the Applicable Margin shall be determined by reference to
the Category next below that of the higher of the two ratings; (c) if only one
of Moody's and S&P shall have in effect a rating for the Index Debt, the
Applicable Facility Fee Rate, the Applicable Letter of Credit Commission and the
Applicable Margin shall be determined by reference to the Category of such
rating; (d) if neither Moody's nor S&P shall have in effect a rating for the
Index Debt (other than by reason of the circumstances referred to in the last
sentence of this definition), then the applicable rating shall be determined by
reference to Category 5; and (e) if the ratings established or deemed to have
been established by Moody's and S&P for the Index Debt shall be changed (other
than as a result of a change in the rating system of Moody's or S&P), such
change shall be effective as of the date on which it is first announced by the
applicable rating agency, irrespective of when notice of such change shall have
been furnished by the Company to the Administrative Agent and the Banks pursuant
to Section 5.01 or otherwise.  Each change in the Applicable Facility Fee Rate,
the Applicable Letter of Credit Commission and the Applicable Margin shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change.  If
the rating system of Moody's or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Company and the Banks shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Facility Fee Rate, the Applicable Letter of Credit Commission and the
Applicable Margin shall be determined by reference to the rating of Moody's
and/or S&P, as the case may be, most recently in effect prior to such change or
cessation.  References herein to "Applicable Margin" shall refer to the
Applicable Margin for the relevant Type of Loan, as applicable.
 
 
Credit Agreement
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
 
"Applicable Percentage" means, with respect to any Bank, the percentage of the
total Commitments represented by such Bank's Commitment; provided that in the
case of Section 2.17 when a Defaulting Bank shall exist, "Applicable Percentage"
shall mean the percentage of the total Commitments (disregarding any Defaulting
Bank's Commitment) represented by such Bank's Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments
and to any Bank's status as a Defaulting Bank at the time of determination.
 
"Assignee" has the meaning set forth in Section 10.06(c).
 
"Assignment and Assumption" means an assignment and assumption entered into by a
Bank and an assignee (with the consent of any party whose consent is required by
Section 10.06), and accepted by the Administrative Agent, in the form of Exhibit
D or any other form approved by the Administrative Agent.
 
"Bank" means each Person listed under the caption "BANKS" on the signature pages
hereof, and each other Person that shall become a party hereto as a Bank
pursuant to this Agreement (other than any such Person that ceases to be a Bank
by means of assignment pursuant to this Agreement), together with its
successors.  For purposes of clarification, the term "Bank" shall include each
Fronting Issuing Bank.
 
"Bankruptcy Event" means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a governmental body, agency or official or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such governmental body, agency or official or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
 
"Base Rate" means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate for such day, (b) the Federal Funds Rate for such day plus 0.50% and
(c) the LIBO Rate for a one month Interest Period (the "Relevant LIBO Rate") on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1.00%.  For purposes of clause (c) of the immediately
preceding sentence, the Relevant LIBO Rate shall be determined by the
Administrative Agent based upon rates appearing on Reuters Screen LIBOR01 Page
and otherwise in accordance with the definition of LIBO Rate, except that (i) if
a given day is a Business Day, such determination shall be made on such day
(rather than two Business Days prior to the commencement of an Interest Period)
or (ii) if a given day is not a Business Day, such Screen Rate for such day
shall be the rate determined by the Administrative Agent pursuant to the
preceding clause (i) for the most recent Business Day preceding such day.  Any
change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Rate or the Relevant LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Rate or the
Relevant LIBO Rate, as the case may be.
 
 
Credit Agreement
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
"Base Rate Loan" means a Loan to be made by a Bank pursuant to Section 2.04 as a
Base Rate Loan in accordance with the applicable Notice of Borrowing or Article
VIII.
 
"Benefit Arrangement" means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
 
"Borrowing" has the meaning set forth in Section 1.03.
 
"Capital Stock" means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.
 
"Code" means the Internal Revenue Code of 1986, as amended, or any successor
statute.
 
"Collateral Account" has the meaning set forth in Section 2.03(e).
 
"Commitment" means, with respect to any Bank, the commitment of such Bank (a) to
issue Syndicated Letters of Credit under Section 2.01(a) and to acquire
participations in Fronted Letters of Credit (including, for this purpose, the
Existing External Fronted Letters of Credit, if any) and/or (b) to make Loans
hereunder, in each case expressed as an amount representing the maximum
aggregate amount of such Bank's Credit Exposure hereunder, as such commitment
may be (i) reduced or increased from time to time pursuant to this Agreement
(including pursuant to assignments by or to such Bank pursuant to
Section 10.06).  The initial amount of each Bank's Commitment is set forth on
Schedule I hereto or in the Assignment and Assumption or other instrument
executed and delivered hereunder pursuant to which such Bank shall have assumed
its Commitment, as applicable.  The aggregate amount of the Banks' Commitments
is $1,500,000,000 as of the Effective Date.
 
"Commitment Availability Period" means the period from and including the
Effective Date to but excluding earlier of the Commitment Termination Date and
the date of termination of the Commitments.
 
"Commitment Termination Date" means June 9, 2014 or, if such day is not a
Euro-Dollar Business Day, the next preceding Euro-Dollar Business Day.
 
"Company" means Lincoln National Corporation, an Indiana corporation, and its
successors.
 
 
Credit Agreement
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
 
"Company's 2009 Form 10-K" means the Company's annual report on Form 10-K for
2009, as filed with the SEC pursuant to the Securities Exchange Act of 1934, as
amended.
 
"Confirming Bank" means, with respect to any Bank, any other bank that has
agreed, by delivery of a confirming bank agreement in substantially the form of
Exhibit E (a "Confirming Bank Agreement"), that such other bank will itself
honor the obligations of such Bank in respect of a draft complying with the
terms of a Letter of Credit as if, and to the extent, such other bank were the
"Issuing Bank" named in such Letter of Credit.
 
"Confirming Bank Agreement" has the meaning set forth in the definition of
"Confirming Bank".
 
"Consolidated Subsidiary" means, at any date, any Subsidiary or other entity the
accounts of which would be consolidated with those of the Company in its
consolidated financial statements if such statements were prepared as of such
date.
 
"Consolidated Total Capitalization" means, at any date, the sum of Consolidated
Total Indebtedness and Adjusted Consolidated Net Worth.
 
"Consolidated Total Indebtedness" means, at any date, the aggregate amount of
all Non-Operating Indebtedness of the Company and its Consolidated Subsidiaries.
 
"Continued Existing Letters of Credit" has the meaning set forth in
Section 3.02(g).
 
"Credit Documents" means (a) this Agreement, (b) the Notes, (c) with respect to
any Subsidiary Account Party, the Subsidiary Joinder Agreement to which it is a
party and (d) with respect to any Letter of Credit, collectively, any
application therefor and any other agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (i) the rights and obligations of the parties
concerned or at risk with respect to such Letter of Credit or (ii) any
collateral security for any of such obligations, each as the same may be
modified and supplemented and in effect from time to time.
 
"Credit Exposure" means, with respect to any Bank at any time, the sum of (a)
the aggregate principal amount of such Bank's Loans and (b) the aggregate amount
of such Bank's LC Exposure, in each case, outstanding at such time.
 
"Credit Party" means the Administrative Agent, each Fronting Issuing Bank, the
Existing External Fronting Issuing Bank or any other Bank.
 
"Debt" of any Person means, at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (c)
all obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business, (d) all obligations of such Person as lessee under capital leases,
(e) all non-contingent obligations of such Person to reimburse any bank or other
Person in respect of amounts paid under a letter of credit or similar
instrument, (f) all Debt of others secured by a Lien on any asset of such
Person, whether or not such Debt is assumed by such Person, (g) all Debt of
others Guaranteed by such Person, (h) all obligations of such Person in respect
of Disqualified Stock and (i) all Instruments of such Person to the extent they
would not be included in Adjusted Consolidated Net Worth; provided that the
definition of "Debt" does not include any obligations of such Person (i) to
purchase securities (or other property) which arise out of or in connection with
the sale of the same or substantially similar securities (or other property) or
(ii) to return collateral consisting of securities arising out of or in
connection with the loan of the same or substantially similar securities.
 
 
Credit Agreement
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
 
"Default" means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
 
"Defaulting Bank" means any Bank that (a) has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its obligations in respect of Letters of Credit
(including its participations in Fronted Letters of Credit) or (iii) pay over to
any Credit Party any other amount required to be paid by it hereunder, unless,
in the case of clause (i) above, such Bank notifies the Administrative Agent in
writing that such failure is the result of such Bank's good faith determination
that a condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the Company
or any Credit Party in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Bank's good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent or any Fronting
Issuing Bank, acting in good faith, to provide a certification in writing from
an authorized officer of such Bank that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
obligations in respect of then outstanding Letters of Credit (including its
participations in then outstanding Fronted Letters of Credit) under this
Agreement, provided that such Bank shall cease to be a Defaulting Bank pursuant
to this clause (c) upon receipt by the Administrative Agent or such Fronting
Issuing Bank of such certification in form and substance satisfactory to the
Administrative Agent and (if applicable) such Fronting Issuing Bank, (d) has
become the subject of a Bankruptcy Event, or (e) ceases to be a NAIC-Approved
Bank and has failed to comply with its obligations under Section 2.16(b).
 
"Derivative Financial Products" of any Person means all obligations (including
whether pursuant to any master agreement or any particular agreement or
transaction) of such Person in respect of any rate swap transaction, basis swap,
forward rate transaction, interest rate future, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency future, currency option or any other similar
transaction (including any option with respect to any of the foregoing) or any
combination thereof.
 
 
Credit Agreement
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
 
"Disqualified Capital Stock" means that portion of any Capital Stock (other than
Capital Stock that is solely redeemable, or at the election of the issuer
thereof (not subject to any condition), may be redeemed, with Capital Stock that
is not Disqualified Capital Stock) which, by its terms (or by the terms of any
security into which it is convertible or for which it is exchangeable at the
option of the holder thereof), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the sole option of the holder thereof, on or prior to 180 days
after the first anniversary of the Commitment Termination Date.
 
"Dollars" and the sign "$" means lawful money in the United States of America.
 
"Domestic Business Day" means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.
 
"Effective Date" means the date this Agreement becomes effective in accordance
with Section 3.02.
 
"Environmental Laws" means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment including, without limitation, ambient air, surface water,
ground water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.
 
"Equity Issuance" means, with respect to any Person, (a) any issuance or sale by
such Person of (i) any Capital Stock, (ii) any warrants or options exercisable
in respect of Capital Stock (other than any warrants or options issued to
directors, officers or employees of such Person in their capacity as such and
any Capital Stock issued upon the exercise thereof) or (iii) any other security
or instrument representing Capital Stock (or the right to obtain any Capital
Stock) in such Person or (b) the receipt by such Person of any contribution to
its capital (whether or not evidenced by any equity security) by any other
Person; provided that Equity Issuance shall not include (x) with respect to any
Subsidiary of the Company, any such issuance or sale by such Subsidiary to the
Company or another Subsidiary or any capital contribution by the Company or
another Subsidiary to such Subsidiary and (y) any such issuance or sale to the
extent the Net Proceeds thereof are used to repay Debt borrowed by the Company
or any of its Subsidiaries under the Troubled Asset Relief Program administered
by the U.S. Department of the Treasury.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
 
"ERISA Group" means the Company and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Company, are treated as a single
employer under Section 414(b) or 414(c) of the Code.
 
 
Credit Agreement
 
- 8 -

--------------------------------------------------------------------------------

 
 
 
"Euro-Dollar Business Day" means any Domestic Business Day on which commercial
banks are open for international business (including dealings in Dollar
deposits) in London.
 
"Euro-Dollar Loan" means a Loan to be made by a Bank pursuant to Section 2.04 as
a Euro-Dollar Loan in accordance with the applicable Notice of Borrowing.
 
"Euro-Dollar Reserve Percentage" means, for any day, that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
"Eurocurrency liabilities" (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Bank to United States
residents).
 
"Event of Default" has the meaning set forth in Section 6.01.
 
"Existing Credit Agreements" means (a) the Credit Agreement dated as of February
8, 2006 among the Company, the Subsidiary Account Parties, the banks party
thereto and JPMCB, as Administrative Agent, and (b) the Fifth Amended and
Restated Credit Agreement dated as of March 10, 2006 among the Company, the
Subsidiary Account Parties, the banks party thereto and JPMCB, as Administrative
Agent, in each case as amended and in effect immediately prior to the
effectiveness of this Agreement
 
"Existing External Fronted Letters of Credit" means the letters of credit for
the benefit of third parties (other than the Company or any of its Affiliates)
issued by the Existing External Fronting Issuing Bank as the sole fronting
issuing bank thereunder and outstanding under the Existing Credit Agreements
that are designated to be deemed issued and continued hereunder as of the
Effective Date in the notice provided by the Company pursuant to
Section 3.02(i).
 
"Existing External Fronting Issuing Bank" means JPMCB.
 
"Federal Funds Rate" means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day (as provided in clause (i)), the
Federal Funds Rate for such day shall be the average rate quoted to the Person
serving as Administrative Agent on such day on such transactions as determined
by the Administrative Agent.
 
 
Credit Agreement
 
- 9 -

--------------------------------------------------------------------------------

 
 
 
"Fronted LC Commitment" means, with respect to any Fronting Issuing Bank, the
maximum aggregate undrawn face amount of Fronted Letters of Credit which such
Fronting Issuing Bank shall have agreed to issue hereunder (as set forth (i) in
the case of any Fronting Issuing Bank party hereto as of the Effective Date,
beneath the signature of such Fronting Issuing Bank on its signature page hereto
or (ii) in the case of any Bank that shall become a Fronting Issuing Bank after
the Effective Date, in the written instrument referred to in the definition of
“Fronting Issuing Bank” by which it agrees to be a Fronting Issuing Bank
hereunder), as such maximum amount may be changed from time to time in
accordance with Section 2.01(a).
 
"Fronted LC Exposure" means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Fronted Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements under Fronted Letters of Credit that
have not yet been reimbursed by or on behalf of the Account Parties at such
time.  The Fronted LC Exposure of any Bank shall at any time be its Applicable
Percentage of the total Fronted LC Exposure at such time.  For avoidance of
doubt, all outstanding Existing External Fronted Letters of Credit shall be
included in the calculation of Fronted LC Exposure.
 
"Fronted Letter of Credit" means (a) a letter of credit issued by a Fronting
Issuing Bank as the sole issuing bank and (b) each Existing External Fronted
Letter of Credit deemed issued and outstanding pursuant to, and governed by the
terms of, Section 2.18.
 
"Fronting Issuing Bank" means each Bank that has agreed to be a Fronting Issuing
Bank and to issue Fronted Letters of Credit hereunder, as evidenced by such
Bank's execution of a signature page to this Agreement in its capacity as a
"Fronting Issuing Bank" or, if such Bank shall have so agreed with the Company
at any time after the Effective Date, by a written instrument executed by such
Bank and the Company and delivered to the Administrative Agent hereunder (which
instrument shall be in form and substance satisfactory to the Administrative
Agent), whereupon such Bank shall become a Fronting Issuing Bank hereunder.
 
"Guarantee" by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), provided that the term "Guarantee" shall not include endorsements for
collection or deposit in the ordinary course of business.  The term "Guarantee"
used as a verb has a corresponding meaning.
 
"Guarantor" means the Company in its capacity as guarantor of the obligations of
each other Account Party pursuant to the provisions of Article IX.
 
 
Credit Agreement
 
- 10 -

--------------------------------------------------------------------------------

 
 
 
"Index Debt" means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.
 
"Instruments" means Securities that are given equity credit by S&P or Moody's
(and as to which, in the case of any Instrument issued after the Effective Date,
the Company shall have provided evidence of such credit to the Administrative
Agent), provided that the term "Instruments" shall exclude any Securities that
are recorded in the shareholder's equity section of the consolidated balance
sheet of the Company and its Consolidated Subsidiaries most recently filed with
the SEC.
 
"Insurance Subsidiary" means any Restricted Subsidiary which is subject to the
regulation of, and is required to file statements with, any governmental body,
agency or official in any State or territory of the United States or the
District of Columbia which regulates insurance companies or the doing of an
insurance business therein.
 
"Interest Election Request" means a request by an Account Party to convert or
continue a Borrowing in accordance with Section 2.05(b).
 
"Interest Period" means, with respect to each Euro-Dollar Borrowing, the period
commencing on the date of such Borrowing and ending one, two, three or six
months thereafter, as the applicable Account Party may elect in the applicable
Notice of Borrowing or Interest Election Request; provided that:
 
(a)           any Interest Period which would otherwise end on a day which is
not a Euro-Dollar Business Day shall be extended to the next succeeding
Euro-Dollar Business Day unless such Euro-Dollar Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Euro-Dollar Business Day;
 
(b)           any Interest Period which begins on the last Euro-Dollar Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Euro-Dollar Business Day of a calendar month; and
 
(c)           any Interest Period which begins before the Commitment Termination
Date and would otherwise end after the Commitment Termination Date shall end on
the Commitment Termination Date.
 
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
 
"JPMCB" means JPMorgan Chase Bank, N.A.
 
"LC Disbursement" means a payment made by a Bank pursuant to a Letter of Credit.
 
 
Credit Agreement
 
- 11 -

--------------------------------------------------------------------------------

 
 
 
"LC Exposure" means, at any time, the sum of (a) the Syndicated LC Exposure at
such time plus (b) the Fronted LC Exposure at such time.  The LC Exposure of any
Bank shall at any time be the sum of (a) its Syndicated LC Exposure at such time
plus (b) its Fronted LC Exposure at such time.
 
"Letters of Credit" means letters of credit issued under Section 2.01 and shall
include Syndicated Letters of Credit and Fronted Letters of Credit.
 
"LIBO Rate" has the meaning set forth in Section 2.09(b).
 
"Lien" means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.  For the
purposes of this Agreement, the Company or any Subsidiary shall be deemed to own
subject to a Lien any asset which it has acquired or beneficially holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset.
 
"Loan" means a Base Rate Loan or a Euro-Dollar Loan and "Loans" means Base Rate
Loans or Euro-Dollar Loans or any combination of the foregoing.
 
"Material Adverse Effect" means a material adverse effect on (a) business,
financial condition, results of operations or prospects of the Company and its
Consolidated Subsidiaries, taken as a whole, (b) the ability of any Account
Party to perform any material obligations under the Credit Documents or (c) the
material rights and remedies of the Banks under the Credit Documents.
 
"Material Subsidiary" means any Subsidiary of the Company with assets of
$150,000,000 or more.
 
"Moody's" means Moody's Investors Service, Inc.
 
"Multiemployer Plan" means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five-year period.
 
"NAIC" means the National Association of Insurance Commissioners and any
successor thereto.
 
"NAIC Approved Bank" means (a) any Bank that is a bank listed on the most
current "Bank List" of banks approved by the NAIC (the "NAIC Approved Bank
List") or (b) any Bank as to which its Confirming Bank is a bank listed on the
NAIC Approved Bank List.
 
"NAIC Approved Bank List" has the meaning set forth in the definition of "NAIC
Approved Bank".
 
"Net Proceeds" means, with respect to any Equity Issuance, the aggregate cash
proceeds received in respect of such Equity Issuance, net of all reasonable fees
and out-of-pocket expenses paid to third parties (other than Affiliates of the
Company) in connection therewith; provided that Net Proceeds of any Equity
Issuance shall not include any proceeds received in respect of the exercise of
stock options held by officers, directors, employees, or consultants of the
Company or any of its Subsidiaries.
 
 
Credit Agreement
 
- 12 -

--------------------------------------------------------------------------------

 
 
 
"Newly Acquired Subsidiary" means any Subsidiary that is not a Subsidiary on the
date hereof but that becomes a Subsidiary after the date hereof, but only during
the 180 days after the first date on which such Subsidiary became a Subsidiary.
 
"Newly Acquired Subsidiary Debt" has the meaning set forth in Section 6.01(e).
 
"Non-Defaulting Banks" means any Bank that is not a Defaulting Bank.
 
"Non-Operating Indebtedness" of any Person means, at any date, all Debt (other
than Operating Indebtedness) of such Person.
 
"Notes" means a promissory note or notes of an Account Party, substantially in
the form of Exhibit A hereto, evidencing the obligation of such Account Party to
repay the Loans made to it hereunder, and "Note" means any one of such
promissory notes issued hereunder.
 
"Notice of Borrowing" has the meaning set forth in Section 2.05(a).
 
"Operating Indebtedness" of any Person means, at any date, without duplication,
any Debt of such Person (a) in respect of AXXX, XXX and other similar life
reserve requirements, (b) incurred in connection with repurchase agreements and
securities lending, (c) to the extent the proceeds of which are used directly or
indirectly (including for the purpose of funding portfolios that are used to
fund trusts in order) to support AXXX, XXX and other similar life reserves, (d)
to the extent the proceeds of which are used to fund discrete customer-related
assets or pools of assets (and related hedge instruments and capital) that are
at least notionally segregated from other assets and have sufficient cash flow
to pay principal and interest thereof, with insignificant risk of other assets
of the Company and its Subsidiaries being called upon to make such principal and
interest payments or (e) excluded from financial leverage by both S&P and
Moody's in their evaluation of such Person.
 
"Parent" means, with respect to any Bank, any Person as to which such Bank is,
directly or indirectly, a subsidiary.
 
"Participant" has the meaning set forth in Section 10.06(b).
 
"Payment Account" means an account designated by the Administrative Agent in a
notice to the Account Parties and the Banks to which payments hereunder are to
be made.
 
"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
"Person" means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.
 
 
Credit Agreement
 
- 13 -

--------------------------------------------------------------------------------

 
 
 
"Plan" means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.
 
"Prime Rate" means the rate of interest publicly announced from time to time by
JPMCB as its prime rate as in effect at its principal office in New York City;
each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.
 
"Quarterly Dates" means the last day of March, June, September and December in
each year, the first of which shall be the first such day after the date hereof.
 
"Regulations T, U and X" means Regulations T, U and X, respectively, of the
Board of Governors of the Federal Reserve System, in each case as in effect from
time to time.
 
"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
 
"Required Banks" means at any time Banks having Commitments representing more
than 50% of the aggregate amount of the Commitments at such time; provided that,
if the Commitments have expired or been terminated, "Required Banks" means Banks
having more than 50% of the aggregate amount of the Credit Exposures of the
Banks at such time.
 
"Restricted Subsidiary" means, as of any date, a Subsidiary which meets the
definitional requirements of a "significant subsidiary", as such term is defined
in the rules set forth in Regulation S-X under the Securities Exchange Act of
1934, as amended (applying the tests set forth in such rules with reference to
the consolidated balance sheets and related consolidated statements of income of
the Company and its Consolidated Subsidiaries as of the last day of its most
recently completed fiscal quarter and for the twelve-month period then ended).
 
"S&P" means Standard and Poor's Ratings Services.
 
"SEC" means Securities and Exchange Commission or any governmental body, agency
or official succeeding to its principal functions.
 
"Secured Obligations" has the meaning set forth in Section 2.03(e).
 
"Securities" means any stock, share, partnership interest, membership interest
in a limited liability company, voting trust certificate, certificate of
interest or participation in any profit-sharing agreement or arrangement,
option, warrant, bond, debenture, note, or other evidence of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as "securities" or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.
 
 
 
Credit Agreement
 
- 14 -

--------------------------------------------------------------------------------

 
 
 
"Subsidiary" means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Company.
 
"Subsidiary Account Parties" means each Subsidiary of the Company that is listed
on the signature pages hereof under the caption "SUBSIDIARY ACCOUNT PARTIES" and
each other Subsidiary of the Company that shall become a Subsidiary Account
Party pursuant to Section 10.13, so long as such Subsidiary shall remain a
Subsidiary Account Party hereunder.
 
"Syndicated LC Exposure" means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Syndicated Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements under Syndicated Letters of
Credit that have not yet been reimbursed by or on behalf of the Account Parties
at such time.  The Syndicated LC Exposure of any Bank shall at any time be its
Applicable Percentage of the total Syndicated LC Exposure at such time.
 
"Syndicated Letter of Credit" means a single multi-bank letter of credit issued
by all of the Banks (acting through the Administrative Agent in accordance with
the provisions hereof) in which each Bank, as an issuing bank thereunder, has a
several (but not joint) obligation in respect of a specified portion of the
amount of such letter of credit, and shall include the Continued Existing
Letters of Credit deemed issued and continued hereunder as Syndicated Letters of
Credit pursuant to the second paragraph of Section 2.01(a).
 
"Type", when used in reference to any Loan or Borrowing, refers to whether the
Loan is a Base Rate Loan or a Euro-Dollar Loan.
 
"Unfunded Liabilities" means, with respect to any Plan at any time, the amount
(if any) by which (i) the present value of all benefits under such Plan exceeds
(ii) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
 
SECTION 1.02.  Accounting Terms and Determinations
 
.  Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made and all
financial statements required to be delivered hereunder shall be prepared in
accordance with generally accepted accounting principles as in effect from time
to time, applied on a basis consistent (except for changes concurred in by the
Company's independent public accountants) with the most recent audited
consolidated financial statements of the Company and its Consolidated
Subsidiaries delivered to the Banks; provided that if the Company notifies the
Administrative Agent that the Company wishes to amend any covenant in Article V
to eliminate the effect of any change in generally accepted accounting
principles on the operation of such covenant (or if the Administrative Agent
notifies the Company that the Required Banks wish to amend Article V for such
purpose), then the Company's compliance with such covenant shall be determined
on the basis of generally accepted accounting principles in effect immediately
before the relevant change in generally accepted accounting principles became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Company and the Required Banks.
 
 
 
Credit Agreement
 
- 15 -

--------------------------------------------------------------------------------

 
 
 
SECTION 1.03.  Types of Borrowings
 
.  The term "Borrowing" denotes the aggregation of Loans to be made to an
Account Party pursuant to Section 2.04, or converted or continued pursuant to
Section 2.05(b), on a single date and for a single Interest Period.  Borrowings
are classified for purposes of this Agreement by reference to the pricing of
Loans comprising such Borrowing (e.g., a "Euro-Dollar Borrowing" is a Borrowing
comprised of Euro-Dollar Loans).
 
 
ARTICLE II
 
THE CREDITS
 
SECTION 2.01.  Letters of Credit.
 
(a)           General.  Subject to the terms and conditions set forth herein, at
the request of any Account Party, at any time and from time to time during the
Commitment Availability Period, (i) the Banks agree to issue Syndicated Letters
of Credit and (ii) each Fronting Issuing Bank agrees to issue Fronted Letters of
Credit, in each case denominated in Dollars for the account of such Account
Party, that will not result in (x) the aggregate outstanding amount of the
Credit Exposures of the Banks exceeding the aggregate amount of the Commitments
of the Banks and (y) with respect to Fronted Letters of Credit, the aggregate
undrawn face amount of Fronted Letters of Credit issued by such Fronting Issuing
Bank exceeding its Fronted LC Commitment.  Letters of Credit issued hereunder
shall be issued solely for the benefit of any Subsidiary of the Company for the
account of any Account Party that is a captive insurer owned by the Company to
support AXXX, XXX and other similar life reserves; provided that Letters of
Credit at any time representing an aggregate LC Exposure of no more than 15% of
the aggregate amount of the Commitments of the Banks may be issued for the
benefit of any unaffiliated third party beneficiary for the account of any
Account Party for general corporate purposes.
 
Each Syndicated Letter of Credit shall be a standby letter of credit in such
form as the relevant Account Party shall request and which (i) the
Administrative Agent shall determine in good faith does not contain any
obligations, or diminish any rights, of any Bank with respect thereto or other
terms thereof that are inconsistent with the terms hereof or (ii) the Required
Banks shall approve.  Without the prior consent of each Bank, no Syndicated
Letter of Credit may be issued that would vary the several and not joint nature
of the obligations of the Banks thereunder, and each Syndicated Letter of Credit
shall be issued by all of the Banks having Commitments at the time of issuance
as a single multi-bank letter of credit, but the obligation of each Bank
thereunder shall be several and not joint, based upon its Applicable Percentage
of the aggregate undrawn amount of such Letter of Credit.  As of the Effective
Date, each Continued Existing Letter of Credit (upon the amendment thereof in
accordance with the requirements of Section 3.02(g)(iii)) shall automatically be
deemed issued and continued as a Syndicated Letter of Credit hereunder by the
Banks (and each Bank shall be severally (but not jointly) obligated in respect
thereof in an amount equal to such Bank's Applicable Percentage of the aggregate
undrawn amount of such Continued Existing Letter of Credit).
 
 
Credit Agreement
 
- 16 -

--------------------------------------------------------------------------------

 
 
 
Each Fronted Letter of Credit shall be a standby letter of credit in such form
as the relevant Account Party shall request and reasonably acceptable to the
Administrative Agent and the applicable Fronting Issuing Bank with respect
thereto.  Each Fronted Letter of Credit shall be issued by, and be the sole
obligation as issuing bank of, the applicable Fronting Issuing Bank.  No Bank
shall have any obligation hereunder to become a Fronting Issuing Bank hereunder
and any election to do so shall be in the sole discretion of each
Bank.  Notwithstanding anything herein to the contrary, any addition or removal
of a Fronting Issuing Bank hereunder or change in its Fronted LC Commitment may
be effected only with the agreement of such Fronting Issuing Bank and the
Company (and with the consent of Administrative Agent (such consent not to be
unreasonably withheld)) (provided that no such change shall increase the
Commitment of any Bank).
 
(b)           Notice of Issuance, Amendment, Renewal or Extension.  To request
the issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), an Account Party shall hand deliver or telecopy
(or transmit by electronic communication, if arrangements for doing so have been
approved by the Administrative Agent) to the Administrative Agent and (in the
case of a Fronted Letter of Credit) the applicable Fronting Issuing Bank (if by
hand delivery or telecopy, not later than noon (New York City time) on the
Domestic Business Day prior to, and if by approved electronic communication, not
later than 10:00 a.m. (New York City time) on the date of, the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Syndicated Letter of Credit or Fronted Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension, as the case may be (which shall be a
Domestic Business Day), the date on which such Letter of Credit is to expire
(which shall comply with Section 2.01(d)), the amount of such Letter of Credit,
the name and address of the beneficiary thereof and the terms and conditions of
(and such other information as shall be necessary to prepare, amend, renew or
extend, as the case may be) such Letter of Credit.  If requested by the
Administrative Agent or (in the case of any Fronted Letter of Credit) the
applicable Fronting Issuing Bank through the Administrative Agent, such Account
Party also shall submit a letter of credit application on standard form of the
Person that is serving as Administrative Agent or such Fronting Issuing Bank, as
applicable, in connection with any request for a Letter of Credit.  In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by any Account Party to, or entered into by any Account
Party with, the Person that is serving as Administrative Agent or such Fronting
Issuing Bank, as applicable, relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.
 
If any Letter of Credit shall provide for the automatic extension of the expiry
date thereof unless the Administrative Agent or (in the case of any Fronted
Letter of Credit) the applicable Fronting Issuing Bank shall give notice to the
beneficiary thereof on or before the time specified therein that such expiry
date shall not be extended (each such Letter of Credit, an "Evergreen Letter of
Credit" and such notice, a "Non-Extension Notice"), then the Administrative
Agent or such Fronting Issuing Bank, as applicable, will give a Non-Extension
Notice under such Evergreen Letter of Credit in accordance with its terms if
requested to do so by notice given to the Administrative Agent or such Fronting
Issuing Bank (through the Administrative Agent) by (i) at any time a Default
shall have occurred and be continuing, the Required Banks, (ii) at any time on
or after the date that the Commitments are terminated, any Bank or (iii) the
applicable Account Party or the Company.
 
 
 
Credit Agreement
 
- 17 -

--------------------------------------------------------------------------------

 
 
 
(c)           Limitations on Amounts and Daily Transactions.  Each Letter of
Credit shall be issued, amended, renewed or extended if and only if (and upon
such issuance, amendment, renewal or extension of each Letter of Credit the
Account Parties shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension, the aggregate
outstanding amount of the Credit Exposures of the Banks shall not exceed the
aggregate amount of the Commitments of the Banks.
 
In no event may more than 25 issuances, amendments, renewals and/or extensions
of Letters of Credit occur on any day, unless the Administrative Agent shall
otherwise agree.
 
(d)           Expiry Date.  Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (provided that such Letter of Credit may
contain "evergreen" provisions for the renewal or extension thereof to a date
not later than one year after the then current expiry date thereof) or (ii) the
first anniversary of the Commitment Termination Date.
 
(e)           Obligation of Banks.  With respect to any Syndicated Letter of
Credit, the obligation of any Bank under such Syndicated Letter of Credit shall
be several and not joint and shall at any time be in an amount equal to such
Bank's Applicable Percentage of the aggregate undrawn amount of such Letter of
Credit, and each Syndicated Letter of Credit shall expressly so provide.
 
By the issuance of a Fronted Letter of Credit (or an amendment to a Fronted
Letter of Credit increasing the amount thereof) by any Fronting Issuing Bank,
and without any further action on the part of any Fronting Issuing Bank or the
Banks, the applicable Fronting Issuing Bank hereby grants to each Bank, and each
Bank hereby acquires from such Fronting Issuing Bank, a participation in such
Fronted Letter of Credit equal to such Bank's Applicable Percentage of the
aggregate amount available to be drawn under such Fronted Letter of
Credit.  Each Bank acknowledges and agrees that its obligation to acquire
participations in respect of Fronted Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Fronted Letter of Credit or
the occurrence and continuance of a Default or reduction or termination of the
Commitments.  In consideration and in furtherance of the foregoing, each Bank
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for account of the applicable Fronting Issuing Bank, such Bank's Applicable
Percentage of each LC Disbursement made by such Fronting Issuing Bank in respect
of any Fronted Letter of Credit, promptly upon the request of such Fronting
Issuing Bank at any time from the time such LC Disbursement is made until such
LC Disbursement is reimbursed by the applicable Account Party or at any time
after any reimbursement payment is required to be refunded to such Account Party
for any reason.  Such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.  Promptly following receipt by the
Administrative Agent of any payment from the applicable Account Party pursuant
to Section 2.03(a) in respect of any Fronted Letter of Credit, the
Administrative Agent shall distribute such payment to the applicable Fronting
Issuing Bank or, to the extent that the Banks have made payments pursuant to
this paragraph to reimburse such Fronting Issuing Bank, then to the Banks and
such Fronting Issuing Bank as their interests may appear.  Any payment made by a
Bank pursuant to this paragraph to reimburse the applicable Fronting Issuing
Bank for any LC Disbursement shall not relieve any Account Party of its
obligation to reimburse such LC Disbursement.
 
 
Credit Agreement
 
- 18 -

--------------------------------------------------------------------------------

 
 
 
 
(f)           Adjustment of Applicable Percentages.  Upon (i) each addition of a
new Bank hereunder and (ii) each change in the Commitment of a Bank pursuant to
this Agreement, then (A) in the case of each outstanding Syndicated Letter of
Credit, with the consent of the beneficiary thereunder to the extent required by
the terms thereof or under applicable law (including, if applicable, the Uniform
Customs and Practices for Documentary Credits governing such Syndicated Letter
of Credit), the Administrative Agent shall promptly amend such Syndicated Letter
of Credit to specify the Banks that are parties thereto, after giving effect to
such event, and such Banks' respective Applicable Percentages as of the
effective date of such amendment and (B) in the case of each outstanding Fronted
Letter of Credit, the participation interest of each Bank therein shall
automatically be adjusted to reflect, and each Bank shall have a participation
in such Fronted Letter of Credit equal to, such Bank's Applicable Percentage of
the aggregate amount available to be drawn under such Fronted Letter of Credit
after giving effect to such event.
 
SECTION 2.02.  Issuance and Administration of Syndicated Letters of Credit.
 
  With respect to each Syndicated Letter of Credit, such Syndicated Letter of
Credit shall be executed and delivered by the Administrative Agent in the name
and on behalf of, and as attorney-in-fact for, the Banks party to such
Syndicated Letter of Credit, and the Administrative Agent shall act as the agent
of each such Bank to (a) receive drafts, other demands for payment and other
documents presented by the beneficiary under such Syndicated Letter of Credit,
(b) determine whether such drafts, demands and documents are in compliance with
the terms and conditions of such Syndicated Letter of Credit and (c) notify such
Bank, the Company and the applicable Account Party that a valid drawing has been
made and the date that the related LC Disbursement is to be made; provided that
the Administrative Agent shall have no obligation or liability for any LC
Disbursement under such Syndicated Letter of Credit, and each Syndicated Letter
of Credit shall expressly so provide.  Each Bank hereby irrevocably appoints and
designates the Administrative Agent as its attorney-in-fact, acting through any
duly authorized officer of the Person that is serving as the Administrative
Agent, to execute and deliver in the name and on behalf of such Bank each
Syndicated Letter of Credit to be issued by the Banks hereunder.  Promptly upon
the request of the Administrative Agent, each Bank will furnish to the
Administrative Agent such powers of attorney or other evidence as any
beneficiary of any such Letter of Credit may reasonably request in order to
demonstrate that the Administrative Agent has the power to act as
attorney-in-fact for such Bank to execute and deliver each Syndicated Letter of
Credit.
 
 
Credit Agreement
 
- 19 -

--------------------------------------------------------------------------------

 
 
 
 
SECTION 2.03.  Reimbursement for LC Disbursements, Cover, Etc.
 
(a)           Reimbursement.  If any Bank shall make any LC Disbursement in
respect of any Letter of Credit, the Account Party with respect to such Letter
of Credit shall reimburse such Bank in respect of any such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than noon, New York City time, on (A) the Domestic Business Day that the
Company and such Account Party receive notice of such LC Disbursement, if such
notice is received prior to 10:00 a.m., New York City time, or (B) the Domestic
Business Day immediately following the day that the Company and such Account
Party receive such notice, if such notice is received on a day which is not a
Domestic Business Day or is not received prior to 10:00 a.m., New York City
time, on a Domestic Business Day; provided that, at any time during the
Commitment Availability Period, such Account Party may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.05(a) that such payment be financed with a Base Rate Borrowing in an
equivalent amount and, to the extent so financed, such Account Party's
obligation to make such payment shall be discharged and replaced by the
resulting Base Rate Borrowing.
 
(b)           Reimbursement Obligations Absolute.  The Account Parties'
obligations to reimburse LC Disbursements as provided in Section 2.03(a) shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, or any term or provision therein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment under a Letter of Credit against presentation of a
draft or other document that does not comply strictly with the terms of such
Letter of Credit, (iv) at any time or from time to time, without notice to any
Account Party, the time for any performance of or compliance with any of such
reimbursement obligations of any other Account Party shall be waived, extended
or renewed, (v) any of such reimbursement obligations of any other Account Party
shall be amended or otherwise modified in any respect, or the Guarantee of any
of such reimbursement obligations or any security therefor shall be released,
substituted or exchanged in whole or in part or otherwise dealt with, (vi) any
lien or security interest granted to, or in favor of, the Administrative Agent
or any of the Banks as security for any of such reimbursement obligations shall
fail to be perfected, (vii) the occurrence of any Default, (viii) the existence
of any proceedings of the type described in Section 6.01(g) or (h) with respect
to any other Account Party or the Guarantor of any of such reimbursement
obligations, (ix) any lack of validity or enforceability of any of such
reimbursement obligations against any other Account Party or the Guarantor of
any of such reimbursement obligations, or (x) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
obligations of any Account Party hereunder.
 
Neither the Administrative Agent nor any Bank nor any of their Related Parties
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond their control; provided that the
foregoing shall not be construed to excuse the Administrative Agent or a Bank
from liability to any Account Party to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Account Parties to the extent permitted by applicable law) suffered by
any Account Party that are caused by (x) the gross negligence or willful
misconduct of the Administrative Agent or such Bank, as the case may be, or (y)
in the case of any Bank, its failure to make an LC Disbursement in respect of
any drawing properly made under a Letter of Credit as provided in
Section 2.03(c).  The parties hereto expressly agree that:
 
 
Credit Agreement
 
- 20 -

--------------------------------------------------------------------------------

 
 
 
 
(i)  the Administrative Agent or (in the case of any Fronted Letter of Credit)
the applicable Fronting Issuing Bank may accept documents that appear on their
face to be in substantial compliance with the terms of a Letter of Credit
without responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

 
 
(ii)  the Administrative Agent or (in the case of any Fronted Letter of Credit)
the applicable Fronting Issuing Bank shall have the right, in its sole
discretion, to decline to accept such documents and to make such payment if such
documents are not in strict compliance with the terms of such Letter of Credit;
and

 
 
(iii)  this sentence shall establish the standard of care to be exercised by the
Administrative Agent or (in the case of any Fronted Letter of Credit) the
applicable Fronting Issuing Bank when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof (and
the parties hereto hereby waive, to the extent permitted by applicable law, any
standard of care inconsistent with the foregoing).

 
(c)           Disbursement Procedures.  (i)  The following provisions shall
apply to any Syndicated Letter of Credit.  The Administrative Agent shall,
within a reasonable time following its receipt thereof, examine all documents
purporting to represent a demand for payment under any Syndicated Letter of
Credit.  The Administrative Agent shall promptly after such examination
(A) notify each of the Banks, the Company and the Account Party by telephone
(confirmed by telecopy) of such demand for payment and (B) deliver to each Bank
a copy of each document purporting to represent a demand for payment under such
Syndicated Letter of Credit.  With respect to any drawing properly made under
any such Syndicated Letter of Credit, each Bank will make an LC Disbursement in
respect of such Syndicated Letter of Credit in accordance with its liability
under such Syndicated Letter of Credit and this Agreement, such LC Disbursement
to be made to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Banks.  The Administrative Agent will
make any such LC Disbursement available to the beneficiary of such Syndicated
Letter of Credit by promptly crediting the amounts so received, in like funds,
to the account identified by such beneficiary in connection with such demand for
payment.  Promptly following any LC Disbursement by any Bank in respect of any
such Syndicated Letter of Credit, the Administrative Agent will notify the
Company and the applicable Account Party of such LC Disbursement; provided that
any failure to give or delay in giving such notice shall not relieve such
Account Party of its obligation to reimburse the Banks with respect to any such
LC Disbursement or the Guarantor of its guarantee of such obligation.
 
 
 
Credit Agreement
 
- 21 -

--------------------------------------------------------------------------------

 
 
 
(ii)  The following provisions shall apply to any Fronted Letter of Credit.  The
applicable Fronting Issuing Bank shall, within a reasonable time following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Fronted Letter of Credit.  The applicable Fronting Issuing Bank
shall promptly after such examination notify the Administrative Agent and the
Company by telephone (confirmed by telecopy) of such demand for payment and
whether such Fronting Issuing Bank has made or will make a LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the applicable Account Party of its obligation to reimburse
such Fronting Issuing Bank and the Banks with respect to any such LC
Disbursement.
 
(d)           Interim Interest.  If any LC Disbursement is made, then, unless
the Account Parties shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made (without regard for when notice thereof is given),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
applicable Account Party reimburses such LC Disbursement, at the rate per annum
equal to (i) 1% plus the Base Rate plus the Applicable Margin to but excluding
the date three Domestic Business Days after such LC Disbursement and (ii) from
and including the date three Domestic Business Days after such LC Disbursement,
3% plus the Base Rate plus the Applicable Margin.
 
(e)           Provision of Cover.  In the event the Company and the Account
Parties shall have provided cash collateral for outstanding Letters of Credit
pursuant to Section 2.17 or Section 6.01, the Administrative Agent will
establish a separate cash collateral account (the "Collateral Account"), which
may be a "securities account" (as defined in Section 8-501 of the Uniform
Commercial Code as in effect in New York (the "NY UCC")), in the name and under
the sole dominion and control of the Administrative Agent (and, in the case of a
securities account, in respect of which the Administrative Agent is the
"entitlement holder" (as defined in Section 8-102(a)(7) of the NY UCC)) into
which there shall be deposited from time to time such amounts paid to the
Administrative Agent as cash collateral for the applicable LC Exposure.  As
collateral security for the prompt payment in full when due of all reimbursement
obligations in respect of LC Disbursements, all interest thereon, and all other
obligations of the Account Parties under the Credit Documents whether or not
then outstanding or due and payable (such obligations being herein collectively
called the "Secured Obligations"), each of the Company and the other Account
Parties hereby pledges and grants to the Administrative Agent, for the benefit
of the Banks and the Administrative Agent as provided herein, a security
interest in all of its right, title and interest in and to the Collateral
Account and the balances from time to time in the Collateral Account (including
the investments and reinvestments therein provided for below).  The balances
from time to time in the Collateral Account shall not constitute payment of any
Secured Obligations until applied by the Administrative Agent as provided
herein.  Anything in this Agreement to the contrary notwithstanding, funds held
in the Collateral Account shall be subject to withdrawal only as provided in
this Section 2.03(e).  Amounts on deposit in the Collateral Account shall be
invested and reinvested by the Administrative Agent in such short-term
investments as the Administrative Agent shall determine in its sole
discretion.  All such investments and reinvestments shall be held in the name
and be under the sole dominion and control of the Administrative Agent and shall
be credited to the Collateral Account.  At any time, and from time to time,
while an Event of Default has occurred and is continuing, the Administrative
Agent shall, if instructed by the Required Banks in their sole discretion,
liquidate any such investments and reinvestments and credit the proceeds thereof
to the Collateral Account and apply or cause to be applied such proceeds and any
other balances in the Collateral Account to the payment of any of the Secured
Obligations due and payable.  If at any time (i) no Default has occurred and is
continuing and (ii) all of the Secured Obligations then due have been paid in
full but Letters of Credit remain outstanding, the Administrative Agent shall,
from time to time, at the request of the Company, deliver to the Company,
against receipt but without any recourse, warranty or representation whatsoever,
such of the balances in the Collateral Account as exceed the aggregate undrawn
face amount of all outstanding Letters of Credit.  When all of the Secured
Obligations shall have been paid in full, all Letters of Credit have expired or
been terminated and the Commitments have terminated, the Administrative Agent
shall promptly deliver to the Company, for account of the Company and the other
Account Parties, as applicable, against receipt but without any recourse,
warranty or representation whatsoever, the balances remaining in the Collateral
Account.
 
 
Credit Agreement
 
- 22 -

--------------------------------------------------------------------------------

 
 
 
SECTION 2.04.  Loans.   At any time and from time to time during the Commitment
Availability Period each Bank severally agrees, on the terms and conditions set
forth in this Agreement, to make Base Rate Loans in Dollars to the Account
Parties pursuant to this Section solely for the purpose of financing the
reimbursement of LC Disbursements as contemplated by Section 2.03(a), in amounts
such that the aggregate outstanding amount of the Credit Exposures of the Banks
shall not exceed the aggregate amount of the Commitments of the Banks.  Each
Borrowing shall be in an aggregate principal amount of $25,000,000 or any larger
multiple of $1,000,000, or such other amount as is required to finance the
reimbursement of the applicable LC Disbursement, and shall be made from the
several Banks ratably in proportion to their respective Commitments.  Within the
foregoing limits, the Account Parties may borrow under this Section, repay or,
to the extent permitted by Section 2.12, prepay Loans and reborrow at any time
during the Commitment Availability Period under this Section.  Each Bank may, at
its option, make any Loan available to any Subsidiary Account Party that is
organized under the laws of a jurisdiction other than of the United States or a
political subdivision thereof by causing any foreign or domestic branch or
Affiliate of such Bank to make such Loan; provided that any exercise of such
option shall not affect the obligation of such Subsidiary Account Party to repay
such Loan in accordance with the terms of this Agreement.
 
SECTION 2.05.  Notice of Borrowings; Interest Elections.  (a)  The applicable
Account Party shall give the Administrative Agent notice (a "Notice of
Borrowing") not later than 11:00 a.m. (New York City time) on the date of each
Borrowing, specifying:
 
(i)           the date of such Borrowing, which shall be a Domestic Business,
and
 
(ii)           the aggregate amount (in Dollars) of such Borrowing.
 
(b)           Interest Elections.  Each Borrowing initially shall be a Base Rate
Borrowing.  Thereafter, the applicable Account Party may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Euro-Dollar Borrowing, may elect Interest Periods therefor, all as provided in
this subsection (b).  The applicable Account Party may elect different options
with respect to different portions of the affected Borrowing, in which case each
such portion shall be allocated ratably among the Banks holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.  To make an election pursuant to this Section,
the applicable Account Party shall notify the Administrative Agent of such
election by telephone by not later than 11:00 a.m. (New York City time) on (x)
the effective date of each election resulting in a Base Rate Borrowing and (y)
the third Euro-Dollar Business Day before the effective date of each election
resulting in a Euro-Dollar Borrowing.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by such Account
Party.  Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.04:
 
 
Credit Agreement
 
- 23 -

--------------------------------------------------------------------------------

 
 
 
 
 
(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);
 
(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)           whether the resulting Borrowing is to be a Base Rate Borrowing
or a Euro-Dollar Borrowing; and
 
(iv)           if the resulting Borrowing is a Euro-Dollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term "Interest
Period".
 
If any such Interest Election Request requests a Euro-Dollar Borrowing but does
not specify an Interest Period, then the applicable Account Party shall be
deemed to have selected an Interest Period of one month's duration.  Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each Bank of the details thereof and of such Bank's portion of each
resulting Borrowing.  If the applicable Account Party fails to deliver a timely
Interest Election Request with respect to a Euro-Dollar Revolving Borrowing
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to a Base Rate Borrowing.  Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Banks, so notifies
the Account Parties, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Euro-Dollar
Borrowing and (ii) unless repaid, each Euro-Dollar Borrowing shall be converted
to a Base Rate Borrowing at the end of the Interest Period applicable thereto.
 
SECTION 2.06.  Funding of Loans; Discharge of Reimbursement Obligations.  Upon
receipt of a Notice of Borrowing, the Administrative Agent shall promptly notify
each Bank of the contents thereof and of such Bank's share of such Borrowing and
such Notice of Borrowing shall not thereafter be revocable by the applicable
Account Party, whereupon, to the extent of such Borrowing, the obligation of the
applicable Account Party to reimburse the applicable Bank or Banks with respect
to the applicable LC Disbursement shall be discharged and replaced by such
Borrowing.
 
 
Credit Agreement
 
- 24 -

--------------------------------------------------------------------------------

 
 
 
 
SECTION 2.07.  Evidence of Loans.  (a)  Each Bank shall maintain in accordance
with its usual practice records evidencing the indebtedness of each Account
Party to such Bank resulting from each Loan made by such Bank, including the
amounts of principal and interest payable and paid to such Bank from time to
time hereunder, and setting forth the Commitments of the Banks.
 
(b)           The Administrative Agent shall maintain records in which it shall
record (i) the amount of each Loan made hereunder and each Interest Period
therefor, (ii) the amount of any principal or interest due and payable or to
become due and payable from each Account Party to each Bank hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
account of the Banks and each Bank's share thereof.
 
(c)           The entries made in the records maintained pursuant to
subsection (a) or (b) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Bank or the Administrative Agent to maintain such records or any
error therein shall not in any manner affect the obligations of the Account
Parties to repay the Loans in accordance with the terms of this Agreement.
 
(d)           Any Bank may request that the Loans of such Bank to an Account
Party be evidenced by a single Note, in substantially the form of Exhibit A
hereto with appropriate modifications to reflect the fact that it evidences
solely Loans of the relevant Type, payable by such Account Party to the order of
such Bank for the account of its Applicable Lending Office.  In such event, such
Account Party shall prepare, execute and deliver to such Bank a Note payable to
such Bank (or, if requested by such Bank, to such Bank and its registered
assigns).  Thereafter, the Loans evidenced by such Note and interest thereon
shall at all times (including after assignment pursuant to Section 10.06) be
represented by one or more Notes in such form payable to the payee named therein
(or, if such Note is a registered note, to such payee and its registered
assigns).
 
SECTION 2.08.  Maturity of Loans.  Each Loan shall mature, and each Account
Party hereby unconditionally promises to pay the unpaid principal of each Loan
made to such Account Party (together with accrued interest thereon), on the
Commitment Termination Date.
 
SECTION 2.09.  Interest Rates of Loans.  (a)  Each Base Rate Loan shall bear
interest on the outstanding principal amount thereof, for each day from the date
such Loan is made until it becomes due, at a rate per annum equal to the sum of
the Base Rate for such day plus the Applicable Margin.  Such interest shall
accrue and be payable quarterly in arrears on each Quarterly Date and on the
date of termination of the Commitments in their entirety (and, if later, the
date the Loans shall be paid in full).  Any overdue principal of or interest on
any Base Rate Loan shall bear interest, payable on demand, for each day until
paid at a rate per annum equal to the sum of 2% plus the Base Rate for such day
plus the Applicable Margin.
 
 
Credit Agreement
 
- 25 -

--------------------------------------------------------------------------------

 
 
 
 
(b)           Each Euro-Dollar Loan shall bear interest on the outstanding
principal amount thereof, for the Interest Period applicable thereto, at a rate
per annum equal to the sum of the applicable LIBO Rate plus the Applicable
Margin.  Such interest shall be payable (i) for each Interest Period on the last
day thereof and, if such Interest Period is longer than three months, at
intervals of three months after the first day thereof and (ii) in the event of
any conversion of any Euro-Dollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Euro-Dollar Loan shall be payable on
the effective date of such conversion.
 
The "LIBO Rate" applicable to any Interest Period means the rate appearing on
Reuters Screen LIBOR01 Page (or any successor or substitute page thereof, or any
successor or substitute service, providing rate quotations comparable to those
currently provided on such page, as determined by the Administrative Agent for
purposes of providing quotations of interest rates applicable to U.S. Dollar
deposits in the London interbank market) at approximately 11:00 A.M. (London
time) two Euro-Dollar Business Days before the first day of such Interest
Period, as the rate for the offering of Dollar deposits with a maturity
comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the LIBO Rate for such Interest
Period shall be the rate at which U.S. Dollar deposits of $10,000,000 and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Person serving as Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 A.M. (London time),
two Euro-Dollar Business Days before the first day of such Interest Period.
 
(c)           Any overdue principal of any Euro-Dollar Loan shall bear interest,
payable on demand, for each day from and including the date payment thereof was
due to but excluding the date of actual payment, at a rate per annum equal to
the sum of 2% plus the Applicable Margin plus the average (rounded upward, if
necessary, to the next higher 1/16 of 1%) of the respective rates per annum (as
of the date of determination) at which one-day (or, if such amount due remains
unpaid more than three Euro-Dollar Business Days, then for such other period of
time not longer than six months as the Administrative Agent may select) deposits
in Dollars in an amount approximately equal to such overdue payment due to the
Person serving as the Administrative Agent are offered to such Person in the
London interbank market for the applicable period determined as provided above
(or, if the circumstances described in clause (a) or (b) of Section 8.01 shall
exist, at a rate per annum equal to the sum of 2% plus the Base Rate for such
day plus the Applicable Margin).  Any overdue interest on any Euro-Dollar Loan
shall bear interest, payable on demand, for each day from and including the date
payment thereof is due to but excluding the date of actual payment, at a rate
per annum equal to the sum of 2% plus the Base Rate for such day plus the
Applicable Margin.
 
(d)           The Administrative Agent shall determine each interest rate
applicable to the Loans and other amounts hereunder.  The Administrative Agent
shall give prompt notice to the applicable Account Party and the Banks of each
rate of interest so determined, and its determination thereof shall be
conclusive in the absence of manifest error.
 
SECTION 2.10.  Fees.
 
(a)           The Company agrees to pay to the Administrative Agent for account
of each Bank a facility fee, which shall accrue at the Applicable Facility Fee
Rate, (i) prior to the termination of such Bank's Commitment, on the daily
amount of the Commitment of such Bank (whether used or unused) during the period
from and including the Effective Date to but excluding the date that the
Commitments terminate and (ii) if such Bank continues to have any Credit
Exposure after its Commitment terminates, on the daily amount of such Bank's
Credit Exposure from and including the date its Commitment terminates to but
excluding the date such Bank ceases to have any Credit Exposure.  Accrued
facility fees shall be payable on each Quarterly Date, commencing on the first
such date after the Effective Date; provided that all such fees shall be payable
on the date on which the Commitments terminate and any such fees accruing after
such date shall be payable on demand.
 
 
Credit Agreement
 
- 26 -

--------------------------------------------------------------------------------

 
 
 
 
(b)           The Company agrees to pay to the Administrative Agent for account
of each Bank a letter of credit fee with respect to Letters of Credit (including
the Existing External Fronted Letters of Credit), which shall accrue at the
Applicable Letter of Credit Commission on the average daily aggregate undrawn
amount of all outstanding Letters of Credit during the period from and including
the Effective Date to but excluding the later of the date on which such Bank's
Commitment terminates and the date on which such Bank ceases to have any
LC Exposure.  Letter of credit fees accrued through and including each Quarterly
Date shall be payable on the third Business Day following such Quarterly Date,
commencing on the first such Business Day to occur; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after such date shall be payable on demand.
 
(c)           The Company agrees to pay to the Administrative Agent for account
of each Fronting Issuing Bank a fronting fee with respect to each Fronted Letter
of Credit issued by such Fronting Issuing Bank, which shall accrue at a rate per
annum agreed in writing between the Company and such Fronting Issuing Bank (and
notified to the Administrative Agent) on the average daily aggregate undrawn
amount of each such Fronted Letters of Credit during the period from and
including the date of issuance thereof to but excluding the later of the expiry
date thereof and the date on which there ceases to be any LC Exposure
thereunder.  Fronting fees accrued through and including each Quarterly Date
shall be payable on the third Business Day following such Quarterly Date,
commencing on the first such Business Day to occur; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after such date shall be payable on demand.
 
(d)           The Account Parties agree to pay, on demand, to the Administrative
Agent (with respect to Syndicated Letters of Credit) and each Fronting Issuing
Bank (with respect to Fronted Letters of Credit issued by it), in each case for
its own account, all commissions, charges, costs and expenses with respect to
the issuance, amendment, renewal and extension of each such Letter of Credit and
drawings and other transactions relating thereto in amounts customarily charged
from time to time in like circumstances by the Person that is serving as the
Administrative Agent or such Fronting Issuing Bank, as the case may be, or, as
may be separately agreed from time to time by the Company on behalf of the
Account Parties and the Administrative Agent or such Fronting Issuing Bank, as
the case may be.
 
(e)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, as
applicable, to the Banks entitled thereto.  Fees paid hereunder shall not be
refundable under any circumstances.
 
 
Credit Agreement
 
- 27 -

--------------------------------------------------------------------------------

 
 
 
 
SECTION 2.11.  Termination, Reduction or Increase of Commitments.
 
(a)           Unless previously terminated, the Commitments shall automatically
terminate on the Commitment Termination Date.
 
(b)           The Company may, upon at least three Domestic Business Days'
notice to the Administrative Agent, terminate at any time, or proportionately
and permanently reduce from time to time by an aggregate amount of $10,000,000
or any larger multiple of $5,000,000, the aggregate amount of the Commitments,
provided that, after giving effect to such termination or any such reduction,
the aggregate outstanding amount of the Credit Exposures of the Banks shall not
exceed the aggregate amount of the Commitments of the Banks.  Upon receipt of
such a notice, the Administrative Agent shall promptly notify each Bank of the
contents thereof and of such Bank's ratable share of such reduction (if such
notice is a notice of reduction) and such notice shall not thereafter be
revocable by the Company.  Any termination or reduction of the Commitments shall
be permanent.
 
(c)           The Company shall have the right, at any time or from time to time
prior to the date that is 30 days prior to the Commitment Termination Date, to
increase the aggregate Commitments hereunder up to an aggregate amount not
exceeding one-third of the aggregate amount of the Commitments of the Banks as
of the Effective Date, by causing one or more Additional Commitment Banks (which
may include any existing Bank) to provide a (or, in the case of an existing
Bank, to increase its) Commitment (each such increase, an "Commitment
Increase"), provided that (i) no Bank shall have any obligation hereunder to
become an Additional Commitment Bank and any election to do so shall be in the
sole discretion of each Bank, (ii) each Additional Commitment Bank shall have
entered into an agreement in form and substance satisfactory to the Company and
the Administrative Agent pursuant to which such Additional Commitment Bank shall
provide a Commitment (or, if such Additional Commitment Bank is an existing
Bank, pursuant to which its Commitment shall be increased), (iii) unless the
Administrative Agent otherwise agrees, such Commitment of any Additional
Commitment Bank which is not an existing Bank shall be in an amount of at least
$25,000,000 and (iv) unless the Administrative Agent otherwise agrees, each
Commitment Increase shall be in an amount of at least $25,000,000.  Each such
Additional Commitment Bank shall enter into an agreement in form and substance
satisfactory to the Company and the Administrative Agent pursuant to which such
Additional Commitment Bank shall, as of effective date of such Commitment
Increase (which shall be a Domestic Business Day and, unless the Administrative
Agent otherwise agrees, on which no issuance, amendment, renewal or extension of
any Letter of Credit is scheduled to occur, provide a Commitment (or, if any
such Additional Commitment Bank is an existing Bank, increase its Commitment in
the amount specified therein and (if not an existing Bank) become a Bank
hereunder.  Notwithstanding the foregoing, no Commitment Increase pursuant to
this Section shall be effective unless:
 
(i)           the Company shall have given the Administrative Agent notice of
any such increase at least three Domestic Business Days prior to the relevant
effective date of such Commitment Increase;
 
(ii)           no Default shall have occurred and be continuing on such
effective date; and
 
 
Credit Agreement
 
- 28 -

--------------------------------------------------------------------------------

 
 
 
 
(iii)           each of the representations and warranties of each Account Party
contained in this Agreement (other than the representations and warranties set
forth in Sections 4.04(e) and 4.05 as to any matter which has theretofore been
disclosed in writing by the Account Parties to the Banks) shall be true on and
as of such effective date with the same force and effect as if made on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date).
 
Each notice under clause (i) above shall be deemed to constitute a
representation and warranty by the Company and the Subsidiary Account Parties as
to the matters specified in clauses (ii) and (iii) above.  On the effective date
of each Commitment Increase, the Company shall simultaneously (i) prepay in full
the outstanding Loans (if any) held by the Banks immediately prior to giving
effect to the relevant Commitment Increase, (ii) if the Company shall have so
requested in accordance with this Agreement, borrow new Loans from all Banks
(including, if applicable, any new Banks) such that, after giving effect
thereto, the Loans are held ratably by the Banks in accordance with their
respective Commitments (after giving effect to such Commitment Increase) and
(iii) pay to the Banks the amounts, if any, payable under Section 2.14.
 
SECTION 2.12.  Optional Prepayments.  (a)  An Account Party may, upon at least
one Domestic Business Day's notice to the Administrative Agent, prepay any Base
Rate Borrowing made to such Account Party in whole at any time, or from time to
time in part in amounts aggregating $5,000,000 or any larger multiple of
$1,000,000, by paying the principal amount to be prepaid together with accrued
interest thereon to the date of prepayment.
 
(b)           An Account Party may, upon notice to the Administrative Agent by
10:00 a.m., New York City time, at least three Domestic Business Days prior to
the date of prepayment, prepay any Euro-Dollar Borrowing made to such Account
Party in whole at any time, or from time to time in part in amounts aggregating
$5,000,000 or any larger multiple of $1,000,000, by paying the principal amount
to be prepaid together with (x) accrued interest thereon to the date of
prepayment and (y) all losses and expenses (if any) relating thereto which are
(i) determined pursuant to Section 2.14 and (ii) notified to such Account Party
by the relevant Bank at least one Domestic Business Day prior to the date of
such prepayment, provided that the failure of any Bank to so notify such Account
Party of the amount of any such loss or expense shall not relieve such Account
Party of its obligation to pay the same.
 
(c)           Each prepayment pursuant to this Section shall be applied to
prepay ratably the Loans of the several Banks included in the relevant Borrowing
being prepaid.  Upon receipt of a notice of prepayment pursuant to this Section,
the Administrative Agent shall promptly notify each Bank of the contents thereof
and of such Bank's ratable share (if any) of such prepayment and such notice
shall not thereafter be revocable by the applicable Account Party.
 
SECTION 2.13.  Payments Generally; Pro Rata Treatment.
 
(a)           Each Account Party shall make each payment required to be made by
it hereunder (whether reimbursement of LC Disbursements, principal of or
interest on the Loans, fees, amounts under Article VIII or otherwise) or under
any other Credit Document (except to the extent otherwise provided therein)
prior to not later than 2:00 p.m., New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Domestic Business Day for purposes of calculating interest thereon.  All such
payments shall be made to the Administrative Agent at its Payment Account,
except as otherwise expressly provided in the relevant Credit Document, and
except that payments pursuant to Section 10.03 and Article VIII shall be made
directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for account of any other Person to
the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Domestic Business Day or
Euro-Dollar Business Day (as applicable), the date for payment shall be extended
to the next succeeding Domestic or Euro-Dollar Business Day (as applicable) and,
in the case of any payment accruing interest, interest thereon shall be payable
for the period of such extension.  All payments hereunder or under any other
Credit Document shall be made in Dollars.
 
 
 
Credit Agreement
 
- 29 -

--------------------------------------------------------------------------------

 
 
 
(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of unreimbursed LC
Disbursements in respect of Letters of Credit or interest thereon, principal of
or interest on the Loans and fees then due hereunder, such funds shall be
applied (i) first, to pay interest and fees then due hereunder in respect of
such Letters of Credit or Loans (as applicable), pro rata among the Banks in
accordance with the amounts of interest and fees then due to the Banks, and
(ii) second, to pay such unreimbursed LC Disbursements or principal in respect
of Loans (as applicable) then due hereunder, pro rata among the Banks in
accordance with the amounts of unreimbursed LC Disbursements or principal of
Loans then due to the Banks.
 
(c)           Except to the extent otherwise provided herein:  (i) each
reimbursement of LC Disbursements in respect of Letters of Credit and each
payment of principal in respect of Loans shall be for account of the Banks, pro
rata in accordance with the amounts of unreimbursed LC Disbursements or
principal of Loans (as the case may be) then due and payable to the Banks;
(ii) each termination or reduction of the amount of Commitments under
Section 2.11 shall be applied to the respective Commitments of the Banks, pro
rata in accordance with their respective Applicable Percentages; and (iii) each
payment of interest, facility fees and letter of credit fees shall be for
account of the Banks, pro rata in accordance with the amounts of interest,
facility fees and letter of credit fees (as the case may be) then due and
payable to the Banks.
 
(d)           Unless the Administrative Agent shall have received notice from
the Company or the applicable Account Party prior to the date on which any
payment is due to the Administrative Agent for account of the Banks hereunder
that neither the Company nor such Account Party will make such payment, the
Administrative Agent may assume that the Company or such Account Party made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Banks the amount due.  In such event, if the
Company or such Account Party has not in fact made such payment, then each of
the Banks severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Rate.
 
 
 
Credit Agreement
 
- 30 -

--------------------------------------------------------------------------------

 
 
 
 
(e)           If any Bank shall fail to make any payment required to be made by
it pursuant to Section 2.01(e), 2.03(a), 2.13(d) or 7.07, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Bank for the benefit of the
Administrative Agent or the applicable Fronting Issuing Bank to satisfy such
Bank's obligations to it or any such Fronting Issuing Bank under such Section
until all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Bank under any such Section, in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.
 
SECTION 2.14.  Funding Losses.  If an Account Party makes any payment of
principal with respect to any Euro-Dollar Loan (pursuant to Article VI or VIII
or otherwise), or converts any Euro-Dollar Loan, on any day other than the last
day of the Interest Period applicable thereto, or the end of an applicable
period fixed pursuant to Section 2.09(c), or if an Account Party fails to
borrow, convert, continue or prepay any Euro-Dollar Loans after notice has been
given to any Bank in accordance with Section 2.05(a), 2.05(b) or 2.12(b), as
applicable, such Account Party shall reimburse each Bank within 15 days after
demand for any resulting loss or expense incurred by it (or by an existing or
prospective participant in the related Loan), including (without limitation) any
loss incurred in obtaining, liquidating or employing deposits from third
parties, but excluding loss of margin for the period after any such payment or
failure to borrow, provided that such Bank shall have delivered to such Account
Party a certificate as to the amount of such loss or expense, which certificate
shall be conclusive in the absence of manifest error.
 
SECTION 2.15.  Computation of Interest and Fees.  Interest based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and paid for the actual number of days elapsed (including the first day
but excluding the last day).  All other interest and fees shall be computed on
the basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day).
 
SECTION 2.16.  Provisions Relating to NAIC Approved Banks.
 
(a)           Each Bank agrees to use commercially reasonable efforts in order
to, at all times, (i) be listed on the NAIC Approved Bank List or (ii) maintain
in effect a Confirming Bank Agreement with a Person which is listed on the NAIC
Approved Bank List to act as a Confirming Bank for such Bank in respect of its
obligations under the Syndicated Letters of Credit (which Person, prior to
entering in such Confirming Bank Agreement, shall be subject to the prior
written consent of each of the Company and the Administrative Agent, such
consent, in each case, shall not be unreasonably withheld).  If any Bank shall
enter into a Confirming Bank Agreement hereunder at any time, it shall promptly
furnish a copy thereof to the Company and the Administrative Agent.  If at any
time any Bank shall cease to be a NAIC Approved Bank, such Bank shall promptly
notify the Company and the Administrative Agent and forthwith comply with its
obligations under this subsection (a).
 
 
Credit Agreement
 
- 31 -

--------------------------------------------------------------------------------

 
 
 
 
(b)           If at any time any Bank shall not be listed on the NAIC Approved
Bank List and shall not have in effect a Confirming Bank Agreement with a Person
which is so listed (provided such Bank is not a Defaulting Bank at such time),
such Bank shall be obligated to provide cash collateral for its LC Exposure on
the following terms:
 
(i)           With respect to any then existing Fronted LC Exposure of such
Bank, at the option of the applicable Fronting Issuing Bank, such Bank shall
forthwith deliver to the Administrative Agent an amount in cash equal to the
maximum amount of such Fronted LC Exposure (such amount provided in respect of
such Fronted LC Exposure being herein called "Fronted LC Cash
Collateral").  Upon receipt of any Fronted LC Cash Collateral (including any
additional cash collateral provided under clause (iii) below that constitutes
Fronted LC Cash Collateral), the Administrative Agent will establish one or more
cash collateral accounts (which, in each case, may be a "securities account" (as
defined in Section 8-501 of the NY UCC, in the name and under the sole dominion
and control of the Administrative Agent (and, in the case of a securities
account, in respect of which the Administrative Agent is the "entitlement
holder" (as defined in Section 8-102(a)(7) of the NY UCC)) (each such cash
collateral account, a "Fronted LC Collateral Account") and deposit therein the
relevant portion of such Fronted LC Cash Collateral (including the relevant
portion of any additional cash collateral provided by such Bank in respect of
its additional Fronted LC Exposure pursuant to clause (iii) below) as collateral
solely for the benefit of the applicable Fronting Issuing Bank to secure such
Bank’s obligations in respect of the Fronted LC Exposure with respect to Fronted
Letters of Credit issued by such Fronting Issuing Bank and such Bank hereby
pledges and grants to the Administrative Agent, for the benefit of the
applicable Fronting Issuing Bank, a security interest in all of its right, title
and interest in and to each Fronted LC Collateral Account and the balances from
time to time therein (including the investments and reinvestments therein
provided for below).  The balances from time to time in a Fronted LC Collateral
Account shall not constitute payment of any such obligations until applied by
the Administrative Agent as provided herein.
 
(ii)           With respect to any then existing Syndicated LC Exposure of such
Bank, subject to the payment by such Bank of a fee reasonably determined by
JPMCB, JPMCB agrees to act as a Confirming Bank for (and to enter into a
Confirming Bank Agreement with) such Bank with respect to such Bank's then
existing Syndicated LC Exposure (and such additional Syndicated LC Exposure of
such Bank, to the extent provided in clause (iii) below) and (unless not
required by JPMCB in its sole discretion) such Bank shall forthwith deliver to
the Administrative Agent an amount in cash equal to the maximum amount of such
Syndicated LC Exposure (such amount provided in respect of such Syndicated LC
Exposure being herein called the "Syndicated LC Cash Collateral").  Upon receipt
of any Syndicated LC Cash Collateral (including any additional cash collateral
provided under clause (iii) below that constitutes Syndicated LC Cash
Collateral) by the Administrative Agent from such Bank, the Administrative Agent
will establish a cash collateral account (of the type described in clause (i)
above) (the "Syndicated LC Collateral Account" and, together with each Fronted
LC Collateral Account, each a "LC Collateral Account") and deposit therein such
Syndicated LC Cash Collateral (including any additional cash collateral provided
by such Bank in respect of its additional Syndicated LC Exposure pursuant to
clause (iii) below) as collateral solely for the benefit of JPMCB to secure such
Bank’s obligations to JPMCB under such Confirming Bank Agreement in respect of
such Bank’s Syndicated LC Exposure and such Bank hereby pledges and grants to
the Administrative Agent, for the benefit of JPMCB, a security interest in all
of its right, title and interest in and to the Syndicated LC Collateral Account
and the balances from time to time therein (including the investments and
reinvestments therein provided for below).  The balances from time to time in
the Syndicated LC Collateral Account shall not constitute payment of any such
obligations until applied by the Administrative Agent as provided herein.
 
 
Credit Agreement
 
- 32 -

--------------------------------------------------------------------------------

 
 
 
 
(iii)           If at any time thereafter the Account Parties shall request
additional Letters of Credit and at such time such Bank shall not be a
NAIC-Approved Bank (provided such Bank is not a Defaulting Bank), such Bank
shall provide additional cash collateral in respect of its Applicable Percentage
of the maximum amount of the LC Exposure under such Letter of Credit in
accordance with clause (i) or (ii) above, as applicable (provided that, with
respect to any Fronted LC Exposure, such collateral shall be provided only at
the option of the applicable Fronting Issuing Bank) and, upon receipt of such
collateral, the Administrative Agent shall deposit, hold and apply such
collateral as Fronted LC Cash Collateral or Syndicated LC Cash Collateral, as
applicable, in accordance with this subsection (b).
 
(iv)           Anything in this Agreement to the contrary notwithstanding, funds
held in any LC Collateral Account established under this subsection (b) shall be
subject to withdrawal only as provided herein.  Amounts on deposit in each LC
Collateral Account shall be invested and reinvested by the Administrative Agent
in such short-term investments as the Administrative Agent shall determine in
its sole discretion or, in the case of any Fronted LC Collateral Account, as the
applicable Fronting Issuing Bank for whose benefits the funds therein have been
pledged may direct the Administrative Agent or, in the case of the Syndicated LC
Collateral Account, as JPMCB may direct the Administrative Agent.  All such
investments and reinvestments shall be held in the name and be under the sole
dominion and control of the Administrative Agent and shall be credited to the
relevant LC Collateral Account for the benefit of the Person for which such
funds are being held.  At any time, and from time to time, the Administrative
Agent shall, if instructed by (in the case of any Fronted LC Collateral Account)
the applicable Fronting Issuing Bank in its sole discretion or (in the case of
the Syndicated LC Collateral Account) JPMCB in its sole discretion, as the case
may be, liquidate any such investments and reinvestments and credit the proceeds
thereof to such LC Collateral Account and apply or cause to be applied the
balances therein to the payment of such Bank’s obligations then due and payable
which are secured by such balances.
 
(v)           If at any time the Letters of Credit in respect of any LC Exposure
for which cash collateral has been provided by such Bank under this
subsection (b) shall no longer exist, the Administrative Agent shall, at the
request of such Bank, deliver to such Bank (with the concurrence of the
applicable Fronting Issuing Bank or JPMCB, as applicable), against receipt but
without any recourse, warranty or representation whatsoever, the remaining
balance in the relevant LC Collateral Account.
 
 
Credit Agreement
 
- 33 -

--------------------------------------------------------------------------------

 
 
 
(vi)           If at any time such Bank shall have become a NAIC Approved Bank,
subject, in the case of any Syndicated LC Exposure of such Bank, to (x) the
termination of the Confirming Bank Agreement entered into between JPMCB and such
Bank releasing JPMCB's obligation thereunder to act a Confirming Bank for such
Bank and (y) with the consent of the beneficiary under each Syndicated Letter of
Credit to the extent required by the terms thereof or under applicable law
(including, if applicable, the Uniform Customs and Practices for Documentary
Credits governing such Syndicated Letter of Credit), the amendment of each such
Syndicated Letter of Credit by the Administrative Agent to reinstate such Bank's
liability thereunder (and terminate JPMCB’s liability thereunder as such
Confirming Bank), the Administrative Agent shall, at the request of such Bank,
deliver to such Bank (with the concurrence of the applicable Fronting Issuing
Bank (with respect to any Fronted LC Exposure) or JPMCB (with respect to any
Syndicated LC Exposure)), against receipt but without any recourse, warranty or
representation whatsoever, the remaining balance in the relevant LC Collateral
Account.
 
(c)           Notwithstanding anything herein to the contrary, so long as any
Bank shall not be a NAIC Approved Bank, the Company may, upon notice to such
Bank and the Administrative Agent, require such Bank, at the expense of such
Bank, to assign, without recourse (in accordance with and subject to the
restrictions contained in Section 10.06), all its interests, rights and
obligations under this Agreement and the Letters of Credit issued, or
participated in, by such Bank to any Person that shall assume such obligations
(which assignee may be another Bank, if it accepts such assignment) with (and
subject to) the consent of the Administrative Agent (which consent shall not
unreasonably be withheld); provided that such Bank shall have received payment
of an amount equal to the outstanding amount of its LC Disbursements (including
participations therein), principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding LC Disbursements, Loans and accrued interest
and fees) or the applicable Account Parties (in the case of all other amounts)
(provided that the Account Parties may deduct, or cause such assignee to deduct,
from amounts payable by them or it, as applicable, to such Bank hereunder all
fees, costs and expenses reasonably incurred by the Account Parties in effecting
such assignment).
 
SECTION 2.17.  Defaulting Banks.  Notwithstanding any provision of this
Agreement to the contrary, if any Bank becomes a Defaulting Bank, then the
following provisions shall apply for so long as such Bank is a Defaulting Bank:
 
(a)           facility fees shall cease to accrue on the Commitment of such
Defaulting Bank pursuant to Section 2.10(a);
 
(b)           the Commitment and Credit Exposure of such Defaulting Bank shall
not be included in determining whether the Required Banks have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 10.05); provided that this clause (b) shall not
apply to the vote of a Defaulting Bank in the case of an amendment, waiver or
other modification requiring the consent of such Bank or each Bank affected
thereby;
 
 
Credit Agreement
 
- 34 -

--------------------------------------------------------------------------------

 
 
 
 
(c)           with respect to any Fronted LC Exposure (if any):
 
(i)           all or any part of the Fronted LC Exposure of such Defaulting Bank
(other than such Fronted LC Exposure that is cash collateralized pursuant to
Section 2.16(b)) shall be reallocated among the Non-Defaulting Banks in
accordance with their respective Applicable Percentages but only to the extent
the sum of all Non-Defaulting Banks' Credit Exposures plus such Defaulting
Bank's LC Exposure does not exceed the total of all Non-Defaulting Banks'
Commitments (and, if such reallocation can only partially be effected, such
reallocation shall be made ratably among the then outstanding Fronted Letters of
Credit, unless otherwise agreed by the Fronting Issuing Banks and the
Administrative Agent);
 
(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the relevant Account Party under each outstanding
Fronted Letter of Credit shall within one Business Day following notice by the
Administrative Agent cash collateralize for the benefit of the applicable
Fronting Issuing Bank only such Account Party's obligations in respect thereof
corresponding to such Defaulting Bank's Fronted LC Exposure thereunder (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.03(e) for so long as such
Fronted LC Exposure is outstanding;
 
(iii)           if the Account Parties cash collateralizes any portion of such
Defaulting Bank's Fronted LC Exposure pursuant to clause (ii) above, the Company
shall not be required to pay any letter of credit fees to such Defaulting Bank
pursuant to Section 2.10(b) with respect to such Defaulting Bank's Fronted LC
Exposure during the period and to the extent that such Defaulting Bank's Fronted
LC Exposure is cash collateralized;
 
(iv)           if the Fronted LC Exposure of the Non-Defaulting Banks is
reallocated pursuant to clause (i) above, then the letter of credit fees payable
to the Banks pursuant to Section 2.10(b) shall be adjusted in accordance with
such Non-Defaulting Banks' Applicable Percentages;
 
(v)           if all or any portion of such Defaulting Bank's Fronted LC
Exposure is neither reallocated nor cash collateralized pursuant to clause (i)
or (ii) above, then, without prejudice to any rights or remedies of any
applicable Fronting Issuing Bank or any other Bank hereunder, all facility fees
that otherwise would have been payable to such Defaulting Bank (solely with
respect to the portion of such Defaulting Bank's Commitment that was utilized by
such Fronted LC Exposure) and letter of credit fees payable under
Section 2.10(b) with respect to such Defaulting Bank's Fronted LC Exposure shall
be payable to the applicable Fronting Issuing Banks until and to the extent that
such Fronted LC Exposure is reallocated and/or cash collateralized;
 
(vi)           so long as such Bank is a Defaulting Bank, no Fronting Issuing
Bank shall be required to issue, amend or increase any Fronted Letter of Credit,
unless it is satisfied that the related exposure and the Defaulting Bank's then
outstanding Fronted LC Exposure will be 100% covered by the Commitments of the
Non-Defaulting Banks and/or cash collateral will be provided by the Account
Parties in accordance with Section 2.17(c), and participating interests in any
newly issued or increased Fronted Letter of Credit shall be allocated among
Non-Defaulting Banks in a manner consistent with Section 2.17(c)(i) (and such
Defaulting Bank shall not participate therein); and
 
 
Credit Agreement
 
- 35 -

--------------------------------------------------------------------------------

 
 
 
 
(vii)           if (i) a Bankruptcy Event with respect to a Parent of any Bank
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Fronting Issuing Bank has a good faith belief that any Bank
has defaulted in fulfilling its obligations under one or more other agreements
in which such Bank commits to extend credit, such Fronting Issuing Bank shall
not be required to issue, amend or increase any Fronted Letter of Credit, unless
such Fronting Issuing Bank shall have entered into arrangements with the Account
Parties or such Bank, satisfactory to such Fronting Issuing Bank, to defease any
risk to it in respect of such Bank hereunder;
 
(d)           with respect to any Syndicated LC Exposure (if any):
 
(i)           letter of credit fees shall cease to accrue on such Defaulting
Bank's Syndicated LC Exposure pursuant to Section 2.10(b);
 
(ii)           with respect to any Syndicated Letter of Credit outstanding at
the time such Bank becomes a Defaulting Bank, with the consent of the
beneficiary thereunder to the extent required by the terms thereof or under
applicable law (including, if applicable, the Uniform Customs and Practices for
Documentary Credits governing such Syndicated Letter of Credit), (x) all or any
part of the Syndicated LC Exposure of such Defaulting Bank (other than any such
Syndicated LC Exposure for which JPMCB is then acting as a Confirming Bank for
such Defaulting Bank pursuant to Section 2.16(b)) shall be reallocated among the
Non-Defaulting Banks in accordance with their respective Applicable Percentages
but only to the extent the sum of all Non-Defaulting Banks' Credit Exposures
plus such Defaulting Bank's LC Exposure does not exceed the total of all
Non-Defaulting Banks' Commitments and (y) each such Syndicated Letter of Credit
(other than any Syndicated Letter of Credit in respect of which JPMCB is then
acting as a Confirming Bank for such Bank pursuant to Section 2.16(b)) shall be
amended by the Administrative Agent to specify the Banks that are parties to
such Syndicated Letter of Credit (excluding, for avoidance of doubt, such Bank),
after giving effect to such event, and such Banks' respective Applicable
Percentages as of the effective date of such amendment;
 
(iii)           if the Syndicated LC Exposure of the Non-Defaulting Banks is
reallocated with respect to any Syndicated Letter of Credit pursuant to clause
(ii) above, then the letter of credit fees payable to the Banks with respect to
such Syndicated Letter of Credit pursuant to Section 2.10(b) shall be adjusted
in accordance with such Non-Defaulting Banks' Applicable Percentages; and
 
(iv)           the Syndicated LC Exposures of the Banks in respect of any newly
issued Syndicated Letter of Credit shall be allocated among Non-Defaulting Banks
in a manner consistent with clause (ii) above (and such Defaulting Bank shall
have no obligation under each such Syndicated Letter of Credit to the extent
such Syndicated LC Exposures in respect thereof are so reallocated);
 
 
 
Credit Agreement
 
- 36 -

--------------------------------------------------------------------------------

 
 
 
(e)           until such time as the readjustments with respect to such
Defaulting Bank are effected pursuant to subsection (f) of this Section, the
Company may, upon notice to such Defaulting Bank and the Administrative Agent,
require such Bank, at the expense of such Defaulting Bank, to assign, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.06), all its interests, rights and obligations under this Agreement
and the Letters of Credit issued, or participated in, by such Defaulting Bank to
any Person that shall assume such obligations (which assignee may be another
Bank, if it accepts such assignment) with (and subject to) the consent of the
Administrative Agent (which consent shall not unreasonably be withheld);
provided that (i) such Defaulting Bank shall have received payment of an amount
equal to the outstanding amount of its LC Disbursements (including
participations therein), principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding LC Disbursements, Loans and accrued interest
and fees) or the applicable Account Parties (in the case of all other amounts)
(provided that the Account Parties may deduct, or cause such assignee to deduct,
from amounts payable by them or it, as applicable, to such Bank hereunder all
fees, costs and expenses reasonably incurred by the Account Parties in effecting
such assignment) and (ii) concurrently with such assignment, to the extent any
LC Exposure of such Defaulting Bank theretofore shall have been reallocated
pursuant to this Section, the Credit Exposures of the Banks (including, after
giving effect to such assignment, such assignee) shall be readjusted (and
payments made by the relevant parties) in a manner consistent with subsection
(f) of this Section, such that, after giving effect thereto, the Banks
(including such assignee, but not such Defaulting Bank) shall hold the Credit
Exposures then outstanding in accordance with their respective Applicable
Percentages; and
 
(f)           in the event that the Administrative Agent, the Account Parties
and (to the extent there shall be Fronted Letters of Credit then outstanding)
each Fronting Issuing Bank each agrees that a Defaulting Bank has adequately
remedied all matters that caused such Bank to be a Defaulting Bank, then such
Bank shall cease to be a Defaulting Bank and the Credit Exposures of the Banks
shall be readjusted as follows:
 
(i)           with respect to any Fronted LC Exposure then outstanding, such
Fronting LC Exposure shall be readjusted to reflect the inclusion of such Bank's
Commitment and such Bank shall purchase at par such of the unreimbursed LC
Disbursements then outstanding (if any) of the other Banks in respect of such
Fronted LC Exposure as the Administrative Agent shall determine may be necessary
in order for such Bank to hold such LC Disbursements in accordance with its
Applicable Percentage;
 
(ii)           with respect to any Syndicated LC Exposure then outstanding, (x)
with the consent of the beneficiary under each outstanding Syndicated Letter of
Credit to the extent required by the terms thereof or under applicable law
(including, if applicable, the Uniform Customs and Practices for Documentary
Credits governing such Syndicated Letter of Credit) and to the extent such
Syndicated Letter of Credit was theretofore amended or issued pursuant to
subsection (d)(ii) or (d)(iv), as applicable, of this Section to reflect the
exclusion of such Bank’s Commitment, (I) each such Syndicated Letter of Credit
shall be amended by the Administrative Agent to specify the Banks (including
such Bank) that are then parties to such Syndicated Letter of Credit and such
Banks' respective Applicable Percentages, in each case reflecting the inclusion
of such Bank’s Commitment, as of the effective date of such amendment and (II)
if such Syndicated Letter of Credit was not theretofore amended pursuant to
subsection (d)(ii) of this Section to reflect the exclusion of such Bank’s
Commitment thereunder, but instead the face amount of such Syndicated Letter of
Credit was increased or a new Letter of Credit was issued hereunder in favor of
the beneficiary of such Syndicated Letter of Credit in order to provide such
beneficiary with an aggregate undrawn face amount of Letters of Credit from the
Non-Defaulting Banks (including, if applicable, the applicable Fronting Issuing
Banks) in the amount required by such beneficiary, the amount of such Syndicated
Letter of Credit or new Letter of Credit shall be amended by the Administrative
Agent to decrease the amount thereof, or the Company shall arrange for such new
Letter of Credit to be surrendered by such beneficiary to the Administrative
Agent or the applicable Fronting Issuing Bank, in order to reflect the inclusion
of such Bank’s Commitment pursuant to the amendment to such Syndicated Letter of
Credit under sub-clause (I) above (provided that, notwithstanding anything
herein to the contrary, the Company shall not be required to pay any letter of
credit fees to such Bank pursuant to Section 2.10(b) until such amendments with
respect to such Letters of Credit shall have become effective); (y) (subject to
clause (x) being satisfied with respect to a Syndicated Letter of Credit) the
Syndicated LC Exposure of the Banks with respect to such Syndicated Letter of
Credit shall be readjusted to reflect the inclusion of such Bank's Commitment;
and (z) (subject to clause (x) being satisfied with respect to a Syndicated
Letter of Credit) such Bank shall purchase at par such of the unreimbursed LC
Disbursements then outstanding (if any) of the other Banks with respect to such
Syndicated Letter of Credit as the Administrative Agent shall determine may be
necessary in order for such Bank to hold such LC Disbursements in accordance
with its Applicable Percentage; and
 
 
 
Credit Agreement
 
- 37 -

--------------------------------------------------------------------------------

 
 
 
(iii)           with respect to any Loans then outstanding, such Bank shall
purchase at par such of the Loans of the other Banks as the Administrative Agent
shall determine may be necessary in order for such Bank to hold such Loans in
accordance with its Applicable Percentage.
 
SECTION 2.18.  Existing External Fronted Letters of Credit.  Subject to the
terms and conditions hereof, as of the Effective Date, each Existing External
Fronted Letter of Credit shall automatically be deemed issued and continued
hereunder by the Existing External Fronting Issuing Bank as the fronting issuing
bank thereunder, each Bank shall acquire a participation therein as if such
Existing External Fronted Letter of Credit were originally issued hereunder, and
each such Existing External Fronted Letter of Credit shall be deemed a Fronted
Letter of Credit for all purposes of this Agreement including the second
paragraph of Section 2.01(e), clause (B) of Section 2.01(f) and Section 2.03
(unless the context otherwise requires and to the extent not inconsistent with
the provisions of this Section).  Without limiting the foregoing, the following
provisions shall apply to the Existing External Fronted Letters of Credit only
(and not to any other Fronted Letters of Credit):
 
(a)           the Company shall use its commercially reasonable efforts to
either cancel each Existing External Fronted Letter of Credit or replace each
Existing External Fronted Letter of Credit with a Letter of Credit issued under
Section 2.01(a), within 60 days after the Effective Date;
 
 
Credit Agreement
 
- 38 -

--------------------------------------------------------------------------------

 
 
 
 
(b)           as of the Effective Date, each Bank shall acquire a participation
in each Existing External Fronted Letter of Credit as if such Existing External
Fronted Letter of Credit were originally issued hereunder equal to such Bank's
Applicable Percentage of the aggregate amount available to be drawn under such
Existing External Fronted Letter of Credit, and the Banks shall be obligated in
respect of the Existing External Fronted Letters of Credit under Section 2.01(e)
to the same extent as other Fronted Letters of Credit issued hereunder;
 
(c)           the Existing External Fronting Issuing Bank shall have no
obligation to amend (including increase), renew or extend any Existing External
Fronted Letter of Credit, unless the Existing External Fronting Issuing Bank in
its sole discretion shall otherwise agree;
 
(d)           for each Existing External Fronted Letter of Credit that provides
for the automatic extension of the expiry date thereof unless the Existing
External Fronting Issuing Bank shall give notice to the beneficiary thereof that
such expiry date shall not be extended, unless such Existing External Fronted
Letter of Credit shall theretofore have been canceled or replaced pursuant to
clause (a) above, the Existing External Fronting Issuing Bank will give a
non-extension notice thereunder at the next earliest permitted time in
accordance with the terms thereof;
 
(e)           the Company agrees to pay to the Existing External Fronting
Issuing Bank for its own account fronting fees in respect of each Existing
External Fronted Letter of Credit issued and continued hereunder which shall
accrue at the rates per annum agreed in writing between the Company and the
Existing External Fronting Issuing Banks on the average daily amount of the
aggregate undrawn amount of each such Existing External Fronted Letter of Credit
during the period from and including the Effective Date to but excluding the
later of the expiry date thereof and the date on which there ceases to be any
LC Exposure thereunder.  Such fronting fees in respect of each such Fronted
Letter of Credit accrued through and including each Quarterly Date shall be
payable on the third Business Day following such Quarterly Date, commencing on
the first such date to occur after the Effective Date; provided that all such
fronting fees shall be payable on the date on which the Commitments terminate
and any such fees accruing after such  date shall be payable on demand.  In
addition the Company agrees to pay to the Existing External Fronting Issuing
Bank for its own account, within 10 Business Days after demand, such Existing
External Fronting Issuing Bank's standard administrative fees with respect to
issuance, amendment, renewal or extension of any Existing External Fronted
Letter of Credit (subject to clause (c) of this Section) the processing of
drawings (if any) thereunder; and
 
(f)           no provision of this Section or any other provision of this
Agreement relating to the rights or obligations of the Existing External
Fronting Issuing Bank shall be waived or amended without the prior written
consent of the Existing External Fronting Issuing Bank in its sole discretion.
 
 
Credit Agreement
 
- 39 -

--------------------------------------------------------------------------------

 
 
 
ARTICLE III
 
CONDITIONS
 
SECTION 3.01.  Each Credit Extension.  The obligation of each Bank to issue,
amend, renew or extend any Letter of Credit or to make any Loan is subject to
the satisfaction of the following conditions:
 
(a)           in the case of a Letter of Credit, receipt by the Administrative
Agent of a notice of issuance, amendment, renewal or extension, as the case may
be, with respect to such Letter of Credit, as required by Section 2.01(b) or, in
the case of a Borrowing, receipt by the Administrative Agent of a Notice of
Borrowing as required by Section 2.05(a);
 
(b)           the fact that, immediately before and after issuance, amendment,
renewal or extension of such Letter of Credit or such Loan no Default shall have
occurred and be continuing; and
 
(c)           the fact that the representations and warranties of each Account
Party contained in this Agreement (other than the representations and warranties
set forth in Sections 4.04(e) and 4.05 as to any matter which has theretofore
been disclosed in writing by the Account Parties to the Banks) shall be true on
and as of the date of such issuance, amendment, renewal or extension of such
Letter of Credit or such Loan (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date), provided that the exception in the first parenthetical phrase in this
clause (c) shall not apply in the case of any issuance, amendment, renewal or
extension of a Letter of Credit or the making of a Loan on the Effective Date or
with respect to the certificate under clause (d) of Section 3.02.
 
Each issuance, amendment, renewal or extension of a Letter of Credit and the
making of any Loan hereunder shall be deemed to be a representation and warranty
by the applicable Account Party on the date of such issuance, amendment, renewal
or extension or Loan, as the case may be, as to the facts specified in clauses
(b) and (c) of this Section.
 
SECTION 3.02.  Effectiveness.  This Agreement shall become effective on the
first date that all of the following conditions shall have been satisfied (or
waived in accordance with Section 10.05):
 
(a)           receipt by the Administrative Agent of counterparts hereof signed
by each of the Persons listed on the signature pages hereto (or, in the case of
any Bank as to which an executed counterpart shall not have been received,
receipt by the Administrative Agent in form satisfactory to it of telecopy or
other written confirmation from such Bank of execution and delivery of a
counterpart hereof by such Bank);
 
(b)           receipt by the Administrative Agent of an opinion of counsel of
the Company reasonably satisfactory to the Administrative Agent, substantially
in the form of Exhibit B hereto;
 
 
 
Credit Agreement
 
- 40 -

--------------------------------------------------------------------------------

 
 
 
(c)           receipt by the Administrative Agent of an opinion of Milbank,
Tweed, Hadley & McCloy LLP, special New York counsel to JPMCB, substantially in
the form of Exhibit C hereto;
 
(d)           receipt by the Administrative Agent of a certificate, dated the
Effective Date and signed by a senior financial officer of the Company,
certifying as to clauses (b) and (c) of Section 3.01;
 
(e)           receipt by the Administrative Agent of a copy of the resolutions
of the Board of Directors of the Company, in form and substance satisfactory to
the Administrative Agent, authorizing the execution, delivery and performance of
this Agreement and other Credit Documents;
 
(f)           receipt by the Administrative Agent of all documents, opinions and
instruments as it may reasonably request relating to the existence of each
Account Party, the corporate authority for and the validity and enforceability
of this Agreement and the other Credit Documents, and any other matters related
hereto, all in form and substance satisfactory to the Administrative Agent;
 
(g)           receipt by the Administrative Agent of evidence as of the
Effective Date as to (i) payment of all fees required to be paid, and all
expenses required to be paid or reimbursed for which invoices have been
presented (including, without limitation, fees and disbursements of counsel to
JPMCB) in connection with this Agreement, on or before the Effective Date; (ii)
payment by the Company and Subsidiary Account Parties of all unpaid principal of
and interest on any outstanding loan and all unpaid fees, expenses and other
amounts accrued or owing as of the Effective Date under the Existing Credit
Agreements and the termination of the commitments of the banks thereunder as of
the Effective Date; and (iii) with respect to each letter of credit issued by
JPMCB, Bank of America, N.A. or Wachovia Bank, National Association, in each
case as a fronting issuing bank, and outstanding under the Existing Credit
Agreements (but excluding the Existing External Fronted Letters of Credit deemed
issued and continued hereunder pursuant to Section 2.18 and any other existing
fronted letters of credit issued by JPMCB, as a fronting issuing bank, under the
Existing Credit Agreements that are deemed issued and continued under the credit
agreement referred to in clause (h) below), either (x) the amendment of such
letter of credit (with the consent of the beneficiary thereof) to modify such of
the terms thereof to be consistent with the requirements of a Syndicated Letter
of Credit hereunder (all such letters of credit, so amended, collectively, the
"Continued Existing Letters of Credit") or (y) the cancellation of such letter
of credit and surrender thereof to the issuing bank thereof (or arrangements
shall have been made for such cancellation and/or surrender satisfactory to such
issuing bank); and, by its execution of this Agreement, each Bank party hereto
that is party to an Existing Credit Agreement hereby waives any prior notice
requirement with respect to any prepayment of amounts and/or termination of
commitments under such Existing Credit Agreement contemplated by this clause
(g), which payments and termination will be effective as of the Effective Date;
 
 
Credit Agreement
 
- 41 -

--------------------------------------------------------------------------------

 
 
 
 
(h)           receipt by the Administrative Agent of evidence that the
$500,000,000 credit agreement dated as of the date hereof among the Company, the
Subsidiary Account Parties, the Banks party thereto and JPMCB, as administrative
agent thereunder shall have become effective concurrently with the effectiveness
of this Agreement; and
 
(i)           receipt by the Administrative Agent of a written notice from the
Company designating (i) the existing fronted letters of credit issued by JPMCB
and outstanding under the Existing Credit Agreements that are to be deemed
issued and continued pursuant to Section 2.18 as Existing External Fronted
Letters of Credit for purposes of this Agreement and (ii) the existing fronted
letters of credit issued by JPMCB and outstanding under the Existing Credit
Agreements that, upon the amendment thereof in accordance with the requirements
of Section 3.02(g)(iii), are to be deemed issued and continued pursuant to
Section 2.01(a) as Continued Existing Letters of Credit for purposes of this
Agreement;
 
provided that this Agreement shall not become effective or be binding on any
party hereto unless all of the foregoing conditions are satisfied not later than
3:00 p.m. (New York City time) June 30, 2010 or such later date as may be agreed
in writing by the Company and all of the Banks.  The Administrative Agent shall
promptly notify the Company and the Banks of the Effective Date, and such notice
shall be conclusive and binding on all parties hereto.
 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
Each of the Company (other than with respect to Section 4.15) and the Subsidiary
Account Parties (with respect to Section 4.15 only) represents and warrants
that:
 
SECTION 4.01.  Corporate Existence and Power.  The Company is a corporation duly
incorporated and validly existing under the laws of the State of Indiana, and
has all corporate power and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.
 
SECTION 4.02.  Corporate and Governmental Authorization; Contravention.  The
execution, delivery and performance by the Company of this Agreement and the
other Credit Documents to which it is a party are within the Company's corporate
powers, have been duly authorized by all necessary corporate action, require no
action by or in respect of, or filing with, any governmental body, agency or
official and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the articles of incorporation or by-laws of
the Company or of any material agreement, judgment, injunction, order, decree or
other instrument binding upon the Company or any of its Restricted Subsidiaries
or result in the creation or imposition of any Lien on any asset of the Company
or any of its Restricted Subsidiaries.
 
SECTION 4.03.  Binding Effect.  This Agreement and the other Credit Documents to
which it is a party constitute the legal, valid and binding obligations of the
Company, in each case enforceable in accordance with their respective terms,
except as the same may be limited by bankruptcy, insolvency or similar laws
affecting creditors' rights generally and by general principles of equity.
 
 
Credit Agreement
 
- 42 -

--------------------------------------------------------------------------------

 
 
 
 
SECTION 4.04.  Financial Information.
 
(a)           The consolidated balance sheets of the Company and its
Consolidated Subsidiaries as of December 31, 2009 and the related consolidated
statements of income, cash flows and shareholders' equity for the fiscal year
then ended, reported on by Ernst & Young LLP and set forth in the Company's 2009
Form 10-K, a copy of which has been delivered to the Administrative Agent on
behalf of each of the Banks, fairly present, in conformity with generally
accepted accounting principles, the consolidated financial position of the
Company and its Consolidated Subsidiaries as of such date and their consolidated
results of operations and changes in financial position for such fiscal year.
 
(b)           The unaudited consolidated balance sheets of the Company and its
Consolidated Subsidiaries as of March 31, 2010 and the related unaudited
consolidated statements of income, cash flows and shareholders' equity for the
three months then ended, set forth in the Company's quarterly report for the
fiscal quarter ended March 31, 2010 as filed with the SEC on Form l0-Q, a copy
of which has been delivered to the Administrative Agent on behalf of each of the
Banks, fairly present, in conformity with generally accepted accounting
principles applied on a basis consistent with the financial statements referred
to in subsection (a) of this Section, the consolidated financial position of the
Company and its Consolidated Subsidiaries as of such date and their consolidated
results of operations and changes in financial position for such three month
period (subject to normal year-end adjustments).
 
(c)           A copy of a duly completed and signed Annual Statement or other
similar report of or for each Insurance Subsidiary in the form filed with the
governmental body, agency or official which regulates insurance companies in the
jurisdiction in which such Insurance Subsidiary is domiciled for the year ended
December 31, 2009 has been delivered to the Administrative Agent on behalf of
each of the Banks and fairly presents, in accordance with statutory accounting
principles, the information contained therein.
 
(d)           A copy of a duly completed and signed Quarterly Statement or other
similar report of or for each Insurance Subsidiary in the form filed with the
governmental body, agency or official which regulates insurance companies in the
jurisdiction in which such Insurance Subsidiary is domiciled for the quarter
ended March 31, 2010 has been delivered to the Administrative Agent on behalf of
each of the Banks and fairly presents, in accordance with statutory accounting
principles, the information contained therein.
 
(e)           Since December 31, 2009 and as of the Effective Date, there has
been no material adverse change in the business, financial condition, results of
operations or prospects of the Company and its Consolidated Subsidiaries,
considered as a whole.
 
SECTION 4.05.  Litigation.  As of the Effective Date, there is no action, suit
or proceeding pending against, or to the knowledge of the Company threatened
against, the Company or any of its Subsidiaries before any court or arbitrator
or any governmental body, agency or official (a) which has or would be
reasonably expected to have a Material Adverse Effect, or (b) which in any
manner draws into question the validity or enforceability of this Agreement or
any other Credit Document.
 
 
 
Credit Agreement
 
- 43 -

--------------------------------------------------------------------------------

 
 
 
SECTION 4.06.  Compliance with ERISA.  Except as would not result in a Material
Adverse Effect, each member of the ERISA Group has fulfilled its obligations
under the minimum funding standards of ERISA and the Code with respect to each
Plan and is in compliance in all material respects with the presently applicable
provisions of ERISA and the Code with respect to each Plan.  Except as would not
result in a Material Adverse Effect, no member of the ERISA Group has (i) sought
a waiver of the minimum funding standard under Section 412 of the Code in
respect of any Plan, (ii) failed to make any contribution or payment to any Plan
or Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Code or (iii) incurred any liability under Title IV of ERISA other
than a liability to the PBGC for premiums under Section 4007 of ERISA.
 
SECTION 4.07.  Taxes.  United States Federal income tax returns of the Company
and its Subsidiaries have been examined and closed through the fiscal year ended
December 31, 1998.  The Company and its Subsidiaries have filed all income tax
returns and all other material tax returns which are required to be filed by
them and have paid all taxes due pursuant to such returns or, except for any
such taxes that are being contested in good faith by appropriate proceedings and
for which adequate reserves have been made, pursuant to any assessment received
by the Company or any Subsidiary.  The charges, accruals and reserves on the
books of the Company and its Subsidiaries in respect of taxes are, in the
opinion of the Company, adequate.
 
SECTION 4.08.  Subsidiaries.  Each of the Company's Restricted Subsidiaries is a
corporation duly incorporated, validly existing and (except where such concept
is not applicable) in good standing under the laws of its jurisdiction of
incorporation, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.
 
SECTION 4.09.  Not an Investment Company.  The Company is not an "investment
company" within the meaning of the Investment Company Act of 1940, as amended.
 
SECTION 4.10.  Obligations to be Pari Passu.  The Company's obligations under
this Agreement and each other Credit Document to which it is a party rank pari
passu as to priority of payment and in all other respects with all other
unsecured and unsubordinated Debt of the Company.
 
SECTION 4.11.  No Default.  No event has occurred and is continuing which
constitutes, or which, with the passage of time or the giving of notice or both,
would constitute, a default under or in respect of any material agreement,
instrument or undertaking to which the Company or any Restricted Subsidiary is a
party or by which either the Company or any Restricted Subsidiary or any of
their respective assets is bound, unless such default would not have or be
reasonably expected to have a Material Adverse Effect.
 
 
Credit Agreement
 
- 44 -

--------------------------------------------------------------------------------

 
 
 
SECTION 4.12.  Restricted Subsidiaries.  Set forth as Schedule II hereto is a
true, correct and complete list of each Restricted Subsidiary as of the date
hereof.
 
SECTION 4.13.  Environmental Matters.  The Company has reasonably concluded that
Environmental Laws are unlikely to have a Material Adverse Effect.
 
SECTION 4.14.  Full Disclosure.  All written information heretofore furnished by
the Company to the Administrative Agent or any Bank for purposes of or in
connection with this Agreement or any transaction contemplated hereby is, and
all such information hereafter furnished by the Company to the Administrative
Agent or any Bank will be, true and accurate in all material respects on the
date as of which such information is stated or certified.  To the best of its
knowledge, the Company has disclosed to the Banks in writing any and all facts
which materially and adversely affect or may materially and adversely affect (to
the extent the Company can now reasonably foresee) the business, consolidated
financial condition or consolidated results of operations of the Company and its
Consolidated Subsidiaries, taken as a whole, or the ability of each Account
Party to perform its obligations under the Credit Documents to which it is a
party.
 
SECTION 4.15.  Separate Representations of Subsidiary Account Parties.  Each of
the Subsidiary Account Parties represents and warrants that:
 
(a)           Such Subsidiary Account Party is a company duly organized and
validly existing under the laws of the jurisdiction of its organization, and has
all corporate power and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.
 
(b)           The execution, delivery and performance by such Subsidiary Account
Party of this Agreement and each other Credit Document to which it is a party
are within such Subsidiary Account Party's corporate powers, have been duly
authorized by all necessary corporate action, require no action by or in respect
of, or filing with, any governmental body, agency or official and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of any organizational document of such Subsidiary Account Party or
of any material agreement, judgment, injunction, order, decree or other
instrument binding upon such Subsidiary Account Party or result in the creation
or imposition of any Lien on any asset of such Subsidiary Account Party.
 
(c)           The Credit Documents (including this Agreement) to which such
Subsidiary Account Party is a party constitute the legal, valid and binding
obligations of such Subsidiary Account Party, in each case enforceable in
accordance with their respective terms, except as the same may be limited by
bankruptcy, insolvency or similar laws affecting creditors' rights generally and
by general principles of equity.
 
(d)           Such Subsidiary Account Party is not an "investment company"
within the meaning of the Investment Company Act of 1940, as amended.
 
(e)           Such Subsidiary Account Party's obligations under this Agreement
to which it is a party rank pari passu as to priority of payment and in all
other respects with all other unsecured and unsubordinated Debt of such
Subsidiary Account Party with the exception of those obligations that are
mandatorily preferred by law and not by contract.
 
 
Credit Agreement
 
- 45 -

--------------------------------------------------------------------------------

 
 
 
(f)           No event has occurred and is continuing which constitutes or
which, with the passage of time or the giving of notice or both, would
constitute, a default under or in respect of any material agreement, instrument
or undertaking to which such Subsidiary Account Party is a party or by which
either such Subsidiary Account Party or any of its assets is bound.
 
(g)           Such Subsidiary Account Party is not the subject of (i) any
winding up (whether compulsory or otherwise) or any other corporate, judicial or
administrative proceeding or action which could result in the winding up of such
Subsidiary Account Party or (ii) any other proceeding or action relating to the
insolvency, bankruptcy, liquidation, moratorium on the payment of obligations or
any other similar condition of or relating to such Subsidiary Account Party, and
such Subsidiary Account Party has taken no action in furtherance of any of the
foregoing.
 
SECTION 4.16.  Instruments.  Set forth as Schedule III hereto is a true, correct
and complete list of each Instrument of the Company and its Consolidated
Subsidiaries outstanding as of the date hereof, specifying in each case the
equity credit treatment given to each such Instrument by S&P and/or Moody's as
of the date hereof.
 
 
ARTICLE V
 
COVENANTS
 
Until all Commitments have expired or been terminated, the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company and (in the case of
Sections 5.01(l), 5.02, 5.03, 5.04, 5.05, 5.06, 5.08, 5.10, 5.11 and 5.12) the
Subsidiary Account Parties agree that:
 
SECTION 5.01.  Information.  The Company (and, in the case of Section 5.01(l),
each Subsidiary Account Party, but only as to information concerning such
Subsidiary Account Party and its Subsidiaries) will deliver to each of the
Banks:
 
(a)           within 90 days after the end of each fiscal year of the Company,
if and only to the extent not duplicative of information otherwise provided
pursuant to clause (i) below, the consolidated balance sheet of the Company and
its Consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, cash flows and shareholders' equity for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on in a manner acceptable to the SEC by Ernst
& Young LLP or other independent public accountants of nationally recognized
standing;
 
(b)           within 60 days after the end of each of the first three quarters
of each fiscal year of the Company, if and only to the extent not duplicative of
information otherwise provided pursuant to clause (i) below, the consolidated
balance sheet of the Company and its Consolidated Subsidiaries as of the end of
such quarter and the related consolidated statements of income, cash flows and
shareholders' equity for such quarter and for the portion of the Company's
fiscal year ended at the end of such quarter, setting forth in each case in
comparative form the figures for the corresponding quarter and the corresponding
portion of the Company's previous fiscal year, all certified (subject to normal
year-end adjustments) as to fairness of presentation, generally accepted
accounting principles and consistency with the most recent audited consolidated
financial statements of the Company and its Consolidated Subsidiaries delivered
to the Banks (except for changes concurred in by the Company's independent
public accountants) by the chief financial officer or the chief accounting
officer of the Company;
 
 
Credit Agreement
 
- 46 -

--------------------------------------------------------------------------------

 
 
 
 
(c)           simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above (whether delivered as
provided therein or pursuant to clause (i) below), a certificate of the chief
financial officer or the chief accounting officer of the Company (i) setting
forth in reasonable detail the calculations required to establish whether the
Company was in compliance with the requirements of Sections 5.07 and 5.12 on the
date of such financial statements and (ii) stating that such chief financial
officer or chief accounting officer, as the case may be, has no knowledge of any
Default existing on the date of such certificate or, if such chief financial
officer or chief accounting officer has knowledge of the existence on such date
of any Default, setting forth the details thereof and the action which the
Company or the applicable Subsidiary Account Party, as the case may be is taking
or proposes to take with respect thereto;
 
(d)           simultaneously with the delivery of each set of financial
statements referred to in clause (a) above (whether delivered as provided
therein or pursuant to clause (i) below), a statement of the firm of independent
public accountants which reported on such statements (i) as to whether anything
has come to their attention to cause them to believe that any Default existed on
the date of such statements and (ii) confirming the calculations set forth in
the officer's certificate delivered simultaneously therewith pursuant to
clause (c) above;
 
(e)           within 120 days after the end of each fiscal year of each
Insurance Subsidiary, a copy of a duly completed and signed Annual Statement (or
any successor form thereto) required to be filed by such Insurance Subsidiary
with the governmental body, agency or official which regulates insurance
companies in the jurisdiction in which such Insurance Subsidiary is domiciled,
in the form submitted to such governmental body, agency or official;
 
(f)           within 60 days after the end of each of the first three fiscal
quarters of each Insurance Subsidiary, a copy of a duly completed and signed
Quarterly Statement (or any successor form thereto) required to be filed by such
Insurance Subsidiary with the governmental body, agency or official which
regulates insurance companies in the jurisdiction in which such Insurance
Subsidiary is domiciled, in the form submitted to such governmental body, agency
or official;
 
 
 
Credit Agreement
 
- 47 -

--------------------------------------------------------------------------------

 
 
 
(g)           forthwith upon learning of the occurrence of any Default, a
certificate of the chief financial officer or the chief accounting officer of
the Company setting forth the details thereof and the action which the Company
is taking or proposes to take with respect thereto;
 
(h)           promptly upon the mailing thereof to the shareholders of the
Company generally, if and only to the extent not duplicative of information
otherwise provided pursuant to clause (i) below, copies of all financial
statements, reports and proxy statements so mailed;
 
(i)           promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) which any Account Party shall have filed with the SEC;
 
(j)           if and when any member of the ERISA Group (i) gives or is required
to give notice to the PBGC of any "reportable event" (as defined in Section 4043
of ERISA) with respect to any Plan which might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer, any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Code, a copy of such application; (v) gives notice of intent
to terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer or the chief accounting officer of the Company setting forth details as
to such occurrence and action, if any, which the Company or applicable member of
the ERISA Group is required or proposes to take;
 
(k)           promptly after Moody's or S&P shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change; and
 
(l)           from time to time such additional information regarding the
financial position or business of any Account Party as the Administrative Agent,
at the request of any Bank, may reasonably request.
 
 
Credit Agreement
 
- 48 -

--------------------------------------------------------------------------------

 
 
 
 
SECTION 5.02.  Payment of Obligations.  The Company will pay and discharge, and
will cause each Restricted Subsidiary and Subsidiary Account Party to pay and
discharge, at or before maturity, all their respective material obligations and
liabilities, including, without limitation, tax liabilities, except where the
same may be contested in good faith by appropriate proceedings, and will
maintain, and will cause each Restricted Subsidiary to maintain, in accordance
with generally accepted accounting principles, appropriate reserves for the
accrual of any of the same.
 
SECTION 5.03.  Conduct of Business and Maintenance of Existence.  The Company
will continue, and will cause each Restricted Subsidiary and Subsidiary Account
Party to continue, to engage in business of the same general type as conducted
by the Company and its Restricted Subsidiaries, taken as a whole, on the date
hereof and will preserve, renew and keep in full force and effect, and will
cause each Restricted Subsidiary to preserve, renew and keep in full force and
effect, their respective corporate existence and their respective rights,
privileges, licenses and franchises which, in the judgment of the Board of
Directors of the Company, are necessary or desirable in the normal conduct of
business.
 
SECTION 5.04.  Maintenance of Property; Insurance.
 
(a)           The Company will keep, and will cause each Restricted Subsidiary
and Subsidiary Account Party to keep, all property useful and necessary in its
business in good working order and condition, ordinary wear and tear excepted.
 
(b)           The Company will maintain, and will cause each Restricted
Subsidiary and Subsidiary Account Party to maintain (either in the name of the
Company or in such Subsidiary's own name) with financially sound and responsible
insurance companies, insurance on all their respective properties and against at
least such risks, in each case in at least such amounts (and with such risk
retentions) as are usually insured against in the same general area by companies
of established repute engaged in the same or a similar business; and the Company
will furnish to the Banks, upon request from the Administrative Agent,
information presented in reasonable detail as to the insurance so carried.
 
SECTION 5.05.  Compliance with Laws.  The Company will comply, and will cause
each Subsidiary to comply, in all material respects with all applicable laws,
ordinances, rules, regulations and requirements of governmental bodies, agencies
and officials (including, without limitation, Environmental Laws and ERISA and
the rules and regulations thereunder) except where the necessity of compliance
therewith is contested in good faith by appropriate proceedings, except where
such non-compliance therewith would not reasonably be expected to have a
Material Adverse Effect.
 
SECTION 5.06.  Inspection of Property, Books and Records.  The Company will
keep, and will cause each Restricted Subsidiary and Subsidiary Account Party to
keep, proper books of record and account in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities; and, subject in all cases to Section 10.11, will permit, and will
cause each Restricted Subsidiary and Subsidiary Account Party to permit,
representatives of any Bank to visit and inspect any of their respective
properties, to examine and make abstracts from any of their respective books and
records and to discuss their respective affairs, finances and accounts with
their respective officers, employees, actuaries and independent public
accountants, all upon reasonable notice, at such reasonable times during
ordinary business hours and as often as may reasonably be desired; provided that
neither the Company nor any of its Subsidiaries shall be required to disclose
any information subject to its attorney-client privilege.
 
 
Credit Agreement
 
- 49 -

--------------------------------------------------------------------------------

 
 
 
 
SECTION 5.07.  Financial Covenants.
 
(a)           Minimum Adjusted Consolidated Net Worth.  The Company will not at
any time permit Adjusted Consolidated Net Worth to be less than the sum of (a)
$9,200,000,000 plus (b) 50% of the aggregate Net Proceeds received by the
Company or any of its Subsidiaries from Equity Issuances of the Company and its
Subsidiaries (including from any issuance or incurrence of Instruments, but only
to the extent such Instruments are included, at the time of issuance, in
Adjusted Consolidated Net Worth) after March 31, 2010.
 
(b)           Total Indebtedness to Total Capitalization Ratio.  The Company
will not at any time permit the ratio of (a) Consolidated Total Indebtedness to
(b) Consolidated Total Capitalization to exceed 0.35 to 1.00.
 
SECTION 5.08.  Negative Pledge.  The Company will not, and will not permit any
Subsidiary to, create or suffer to exist any Lien upon any present or future
capital stock or any other Securities of any of its Material Subsidiaries.
 
SECTION 5.09.  Consolidations, Mergers and Sales of Assets.  The Company will
not (a) consolidate or merge with or into any other Person or (b) sell, lease or
otherwise transfer, directly or indirectly, all or substantially all of the
assets of the Company and its Subsidiaries, taken as a whole, to any other
Person; provided that the Company may merge with another Person if (i) the
Company is the corporation surviving such merger and (ii) immediately after
giving effect to such merger, no Default shall have occurred and be continuing.
 
SECTION 5.10.  Use of Credit.  Each Account Party shall use each Letter of
Credit issued under this Agreement solely for purposes permitted under the first
paragraph of Section 2.01(a), and the proceeds of each Loan made under this
Agreement shall be used solely to finance the reimbursement of LC Disbursements
as contemplated by Section 2.03(a).  No Letter of Credit or proceeds of Loans
will be used, directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of buying or carrying any "margin stock" within the
meaning of Regulations T, U and X.
 
SECTION 5.11.  Obligations to be Pari Passu.  Each Account Party's obligations
under this Agreement and the other Credit Documents to which it is a party will
rank at all times pari passu as to priority of payment and in all other respects
with all other unsecured and unsubordinated Debt of such Account Party with the
exception of those obligations that are mandatorily preferred by law and not by
contract.
 
SECTION 5.12.  Certain Indebtedness.  The Company will not at any time permit
the sum of (a) Non-Operating Indebtedness of the Company that is secured by a
Lien on any property or assets of the Company and its Subsidiaries and (b)
Non-Operating Indebtedness of the Subsidiaries of the Company to exceed 3.5% of
Consolidated Total Capitalization.
 
 
 
Credit Agreement
 
- 50 -

--------------------------------------------------------------------------------

 
 
 
 
ARTICLE VI
 
DEFAULTS
 
SECTION 6.01.  Events of Default.  If one or more of the following events
("Events of Default") shall have occurred and be continuing:
 
(a)           (i) any Account Party shall fail to pay when due any principal of
any Loan or any reimbursement obligation in respect of an LC Disbursement or
(ii) any Account Party shall fail to pay when due any interest on any Loan or LC
Disbursement or any fees or any other amounts payable hereunder and such failure
under this clause (ii) shall continue for four Domestic Business Days;
 
(b)           any Account Party shall fail to observe or perform any covenant
contained in Sections 5.07 through 5.12, inclusive;
 
(c)           any Account Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those covered by clause (a) or
(b) above) for 30 days after written notice thereof has been given to the
Company by the Administrative Agent at the request of any Bank;
 
(d)           any representation, warranty, certification or statement made by
any Account Party in this Agreement or in any certificate, financial statement
or other document delivered pursuant to this Agreement shall prove to have been
incorrect in any material respect when made (or deemed made);
 
(e)           the Company or any Subsidiary (other than a Newly Acquired
Subsidiary) shall fail to make any payment in respect of any Debt (other than
Loans and other extensions of credit hereunder and any Debt solely of a Newly
Acquired Subsidiary existing at the time such Person becomes a Subsidiary and
not created in contemplation of such event ("Newly Acquired Subsidiary Debt"))
having a principal amount then outstanding of not less than $75,000,000 when due
and such failure shall continue beyond any applicable grace period or the
Company or any Subsidiary (other than a Newly Acquired Subsidiary) shall fail to
make any payment in an amount at least equal to $75,000,000 in respect of any
Derivative Financial Product when due and such failure shall continue beyond any
applicable grace period;
 
(f)           any event or condition shall occur which results in the
acceleration of the maturity of any Debt (other than Loans and other extensions
of credit hereunder and Newly Acquired Subsidiary Debt) having a principal or
face amount then outstanding of not less than $75,000,000 of the Company or any
Subsidiary or enables (or, with the giving of notice or lapse of time or both,
would enable) the holder of such Debt or any Person acting on such holder's
behalf to accelerate the maturity thereof;
 
 
 
Credit Agreement
 
- 51 -

--------------------------------------------------------------------------------

 
 
 
(g)           any Account Party or Restricted Subsidiary (other than a Newly
Acquired Subsidiary) shall commence a voluntary case or other proceeding seeking
rehabilitation, dissolution, conservation, liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, rehabilitator, dissolver, conservator, custodian
or other similar official of it or any substantial part of its property, or
shall consent to any such relief or to the appointment of or taking possession
by any such official in an involuntary case or other proceeding commenced
against it, or shall make a general assignment for the benefit of creditors, or
shall fail generally to pay its debts as they become due, or shall take any
corporate action to authorize any of the foregoing;
 
(h)           an involuntary case or other proceeding shall be commenced against
any Account Party or Restricted Subsidiary (other than a Newly Acquired
Subsidiary) seeking rehabilitation, dissolution, conservation, liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, rehabilitator,
dissolver, conservator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against any Account Party or such Restricted Subsidiary
under the federal bankruptcy laws as now or hereafter in effect; or any
governmental body, agency or official shall apply for, or commence a case or
other proceeding to seek, an order for the rehabilitation, conservation,
dissolution or other liquidation of Account Party or Restricted Subsidiary or of
the assets or any substantial part thereof of any Account Party or Restricted
Subsidiary or any other similar remedy;
 
(i)           any of the following events or conditions shall occur, which, in
the aggregate, reasonably could be expected to involve possible taxes, penalties
and other liabilities in an aggregate amount in excess of $75,000,000:  (i) any
member of the ERISA Group shall fail to pay when due any amount or amounts which
it shall have become liable to pay under Title IV of ERISA; (ii) notice of
intent to terminate a Plan shall be filed under Title IV of ERISA by any member
of the ERISA Group, any plan administrator or any combination of the foregoing;
(iii) the PBGC shall institute proceedings under Title IV of ERISA to terminate,
to impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer, any Plan; (iv)
a condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that any Plan must be terminated; or (v) there shall occur
a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans;
 
(j)           a judgment or order for the payment of money in excess of the
greater of (i) $150,000,000 or (ii) 3% of the consolidated shareholders' equity
of the Company and its Consolidated Subsidiaries (after (without duplication)
the actual amounts of insurance recoveries, offsets and contributions received
and amounts thereof not yet received but which the insurer thereon has
acknowledged in writing its obligation to pay) shall be rendered against any
Account Party or Restricted Subsidiary and such judgment or order shall continue
unsatisfied and unstayed for a period of 90 days after entry of such judgment
(and, for purposes of this clause, a judgment shall be stayed if, among other
things, an appeal is timely filed and such judgment cannot be enforced);
 
 
Credit Agreement
 
- 52 -

--------------------------------------------------------------------------------

 
 
 
 
(k)           (i) any person or group of persons (within the meaning of
Section 13 or 14 of the Securities Exchange Act of 1934, as amended) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the SEC under said Act) of 20% or more of the outstanding shares of common stock
of the Company; or (ii) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Company by Persons who were neither (x)
nominated by the board of directors of the Company or (y) appointed by directors
so nominated; or
 
(l)           any Subsidiary Account Party shall cease for any reason to be a
Consolidated Subsidiary, unless (i) such Subsidiary Account Party shall have
been consolidated or merged with or into a wholly owned Subsidiary or the
Company or (ii) Subsidiary Account Party shall have been terminated as an
Account Party hereunder pursuant to Section 10.13;
 
then, and in every such event, and at any time thereafter during the continuance
of such event, the Administrative Agent shall, if requested by the Required
Banks, by notice to the Company take any or all of the following actions, at the
same or different times:  (i) terminate the Commitments and they shall thereupon
terminate, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Account Parties
accrued hereunder shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Account Party and the Guarantor, (iii) notify (or, in the case of any
Fronted Letter of Credit, request the applicable Fronting Issuing Bank (and such
Fronting Issuing Bank agrees upon such request) to notify) each beneficiary of
an outstanding Letters of Credit of the existence of an Event of Default
hereunder and cause a drawing of the aggregate undrawn amount thereunder (if
such Letters of Credit so permit) and (iv) demand cash collateral from the
Account Parties and the Guarantor in immediately available funds in an amount
equal to the then aggregate undrawn amount of all Letters of Credit pursuant to
Section 2.03(e); provided that, in the case of any of the Events of Default
specified in clause (g) or (h) above (A) with respect to the Company, without
any notice to any Account Party or the Guarantor or any other act by the
Administrative Agent or the Banks, the Commitments shall thereupon terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Account Parties accrued
hereunder, and the obligations to provide cash collateral under clause (iv)
above, shall automatically become due and payable without presentment, demand,
protest or notice of any kind, all of which are hereby waived by each Account
Party and the Guarantor and (B) with respect to any Account Party (other than
the Company), without any notice to any Account Party or the Guarantor or any
other act by the Administrative Agent or the Banks, the Commitments to issue
Letters of Credit for the account of, and to make Loans to, such Account Party
shall thereupon terminate, the principal of the Loans made to such Account Party
then outstanding, together with accrued interest thereon and all fees and other
obligations of such Account Party accrued hereunder, and the obligations of such
Account Party to provide cash collateral under clause (iv) above, shall
automatically become due and payable without presentment, demand, protest or
notice of any kind, all of which are hereby waived by the Account Parties and
the Guarantor; provided, further, that, in the case of an Event of Default under
Section 6.01(b) resulting from a default by any Subsidiary Account Party under
Section 5.08, 5.10 or 5.11 or under Section 6.01(c) or (d) (in the latter case,
resulting from a default by any Subsidiary Account Party under Section 4.15),
the termination of the Commitments, the acceleration of all fees and other
obligations of the Account Parties accrued hereunder and the causing of drawings
under Letters of Credit shall apply only to the Commitments, fees, obligations
in respect of such Subsidiary Account Party and to the Letters of Credit with
respect to which it is the Account Party.
 
 
Credit Agreement
 
- 53 -

--------------------------------------------------------------------------------

 
 
 
 
SECTION 6.02.  Notice of Default.  The Administrative Agent shall give notice to
the Company under Section 6.01(c) promptly upon being requested to do so by any
Bank and shall thereupon notify all the Banks thereof.
 
 
ARTICLE VII
 
THE ADMINISTRATIVE AGENT
 
SECTION 7.01.  Appointment and Authorization.  Each Bank irrevocably appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other Credit
Documents as are delegated to the Administrative Agent by the terms hereof or
thereof, together with all such powers as are reasonably incidental thereto.
 
SECTION 7.02.  Agent's Fee.  The Company shall pay to the Administrative Agent
for its own account fees in the amounts and at the times previously agreed upon
between the Company and the Administrative Agent.
 
SECTION 7.03.  Agent and Affiliates.  JPMCB shall have the same rights and
powers under this Agreement as any other Bank and may exercise or refrain from
exercising the same as though it were not the Administrative Agent, and JPMCB
and its Affiliates may accept deposits from, lend money to, and generally engage
in any kind of business with the Company or any Subsidiary or Affiliate of any
thereof as if it were not the Administrative Agent hereunder.
 
SECTION 7.04.  Action by Agent.  The obligations of the Administrative Agent
hereunder are only those expressly set forth herein.  The Administrative Agent
shall not have any duty to take any discretionary action permitted to be taken
by it pursuant to the provisions of this Agreement unless it shall be requested
in writing to do so by the Required Banks.  Without limiting the generality of
the foregoing, the Administrative Agent shall not be required to take any action
with respect to any Default, except as expressly provided in Article VI.  The
Administrative Agent shall have no duty to disclose to the Banks information
that is not required to be furnished by an Account Party to the Administrative
Agent at such time, but is voluntarily furnished by an Account Party to the
Administrative Agent (either in its capacity as Administrative Agent or in its
individual capacity).
 
 
Credit Agreement
 
- 54 -

--------------------------------------------------------------------------------

 
 
 
 
SECTION 7.05.  Consultation with Experts.  The Administrative Agent may consult
with legal counsel (who may be counsel for any Account Party), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken by it in good faith in accordance with
the advice of such counsel, accountants or experts.
 
SECTION 7.06.  Liability of Agent.  Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be liable to any Bank for any
action taken or not taken by it in connection herewith (i) with the consent or
at the request of the Required Banks or (ii) in the absence of its own gross
negligence or willful misconduct.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by an Account Party or a Bank.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible to any Bank for or have any duty to any Bank to ascertain,
inquire into or verify (i) any statement, warranty or representation made in
connection with this Agreement or any borrowing hereunder or the issuance,
amendment, renewal or extension of any Letter of Credit; (ii) the performance or
observance of any of the covenants or agreements of any Account Party; (iii) the
satisfaction of any condition specified in Article III, except receipt of items
required to be delivered to the Administrative Agent; (iv) the validity,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other instrument or writing furnished in connection herewith; (v) the existence
or possible existence of any Default; (vi) the financial condition of any
Account Party or any Account Party's Subsidiaries; or (vii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith.  The Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing
believed by it in good faith to be genuine or to be signed by the proper party
or parties.
 
SECTION 7.07.  Indemnification.  Each Bank shall, ratably in accordance with its
Commitment (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought), indemnify the Administrative Agent (to the
extent not reimbursed by the Company) against any cost, expense (including
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from the Administrative Agent's gross negligence or
willful misconduct) that the Administrative Agent may suffer or incur in
connection with this Agreement or any action taken or omitted by the
Administrative Agent hereunder.  The Administrative Agent shall be fully
justified in failing or refusing to take any action hereunder unless it shall
first be indemnified to its satisfaction by the Banks pro rata against any and
all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.
 
SECTION 7.08.  Credit Decision.  Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Bank, and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.  Each
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Agreement.
 
 
Credit Agreement
 
- 55 -

--------------------------------------------------------------------------------

 
 
 
 
SECTION 7.09.  Successor Agent.  The Administrative Agent may resign at any time
by giving written notice thereof to the Banks and the Company.  Upon any such
resignation, the Required Banks shall have the right to appoint a successor
Administrative Agent, which successor Administrative Agent shall be satisfactory
to the Company, provided that no Default is continuing.  If no successor
Administrative Agent shall have been so appointed by the Required Banks, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor Agent,
which shall be a commercial bank organized or licensed under the laws of the
United States of America or of any State thereof and having a combined capital
and surplus of at least $100,000,000 and (unless a Default has occurred and is
continuing) shall otherwise be subject to the consent of the Company, which
consent shall not be unreasonably withheld.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  After any retiring Administrative Agent's resignation
hereunder as Administrative Agent, the provisions of this Article shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent.
 
SECTION 7.10.  Delegation to Affiliates.  The Account Party and the Banks agree
that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates.  Any such Affiliate (and such Affiliate's
directors, officers, agents and employees) which performs duties in connection
with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under Articles VII and X.
 
SECTION 7.11.  Joint Lead Arrangers and Other Agents.  Notwithstanding anything
herein to the contrary, none of the Joint Lead Arrangers and Joint Bookrunners,
the Syndication Agent or the Documentation Agents listed on the cover page of
this Agreement shall have any right, power, obligation, liability,
responsibility or duty under this Agreement in its capacity as such, except in
its respective capacity, if any, as a Bank.
 
 
ARTICLE VIII
 
CHANGE IN CIRCUMSTANCES
 
SECTION 8.01.  Basis for Determining Interest Rate Inadequate or Unfair.  If on
or prior to the first day of any Interest Period for any Euro-Dollar Borrowing:
 
(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period, or
 
(b)           the Required Banks advise the Administrative Agent that the LIBO
Rate as determined by the Administrative Agent will not adequately and fairly
reflect the cost to such Banks of funding their Euro-Dollar Loans for such
Interest Period,
 
 
Credit Agreement
 
- 56 -

--------------------------------------------------------------------------------

 
 
 
 
the Administrative Agent shall forthwith give notice thereof to the Company and
the Banks, whereupon until the Administrative Agent notifies the Company that
the circumstances giving rise to such suspension no longer exist, the
obligations of the Banks to make Euro-Dollar Loans shall be suspended.  Unless
the applicable Account Party notifies the Administrative Agent at least two
Domestic Business Days before the date of any Euro-Dollar Borrowing for which a
Notice of Borrowing has previously been given that it elects not to borrow on
such date, such Borrowing shall instead be made as a Base Rate Borrowing.
 
SECTION 8.02.  Illegality.  If, after the date of this Agreement, the adoption
of any applicable law, rule or regulation, or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Bank (or
its Applicable Lending Office) with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency shall make it unlawful or impossible for any Bank (or its Applicable
Lending Office) to make, continue, maintain or fund its Euro-Dollar Loans and
such Bank shall so notify the Administrative Agent, the Administrative Agent
shall forthwith give notice thereof to the other Banks and the Company,
whereupon until such Bank notifies the Company and the Administrative Agent that
the circumstances giving rise to such suspension no longer exist, the obligation
of such Bank to make Euro-Dollar Loans shall be suspended.  Before giving any
notice to the Administrative Agent pursuant to this Section, such Bank shall
designate a different Applicable Lending Office if such designation will avoid
the need for giving such notice and will not, in the judgment of such Bank, be
otherwise disadvantageous to such Bank.  If such Bank shall determine that it
may not lawfully continue to maintain and fund any of its outstanding
Euro-Dollar Loans to maturity and shall so specify in such notice, the
applicable Account Parties shall immediately prepay in full the then outstanding
principal amount of each such Euro-Dollar Loan, together with accrued interest
thereon.  Concurrently with prepaying each such Euro-Dollar Loan, the applicable
Account Parties shall borrow Base Rate Loans in an equal principal amount from
such Bank (on which interest and principal shall be payable contemporaneously
with the related Euro-Dollar Loans of the other Banks), and such Bank shall make
such Base Rate Loans.
 
SECTION 8.03.  Increased Cost and Reduced Return.  (a)  If on or after the date
hereof, in the case of any Loan or any obligation to make Loans or in the case
of any Letter of Credit or any obligation to issue, participate in, renew or
extend any Letter of Credit, the adoption of any applicable law, rule or
regulation, or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or its Applicable Lending
Office) with any request or directive (whether or not having the force of law)
of any such authority, central bank or comparable agency shall impose, modify or
deem applicable any reserve (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System, but excluding
with respect to any Euro-Dollar Loan any such requirement included in an
applicable Euro-Dollar Reserve Percentage), special deposit, insurance
assessment or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Bank (or its Applicable Lending Office)
or shall impose on any Bank (or its Applicable Lending Office) or the London
interbank market any other condition affecting its Euro-Dollar Loans, its Notes
or its obligation to make Euro-Dollar Loans or its obligation to issue or
participate in Letters of Credit, any outstanding Letters of Credit or
reimbursement claims in respect of LC Disbursements and the result of any of the
foregoing is to increase the cost to such Bank (or its Applicable Lending
Office) of making or maintaining any Euro-Dollar Loan or of issuing,
participating in or maintaining any Letter of Credit, or to reduce the amount of
any sum received or receivable by such Bank (or its Applicable Lending Office)
under this Agreement or under other Credit Document with respect thereto, by an
amount deemed by such Bank to be material, then, within 15 days after demand by
such Bank (with a copy to the Administrative Agent), the Company shall pay to
such Bank such additional amount or amounts as will compensate such Bank for
such increased cost or reduction.
 
 
Credit Agreement
 
- 57 -

--------------------------------------------------------------------------------

 
 
 
 
(b)           If any Bank shall have determined that, after the date hereof, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change in any applicable law, rule or regulation regarding capital
adequacy, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on capital of such Bank (or its Parent) as a consequence of such
Bank's obligations hereunder to a level below that which such Bank (or its
Parent) could have achieved but for such adoption, change, request or directive
(taking into consideration its policies with respect to capital adequacy) by an
amount deemed by such Bank to be material, then from time to time, within 15
days after demand by such Bank (with a copy to the Administrative Agent), the
Company shall pay to such Bank such additional amount or amounts as will
compensate such Bank (or its Parent) for such reduction.
 
(c)           Each Bank will promptly notify the Company and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Bank to compensation pursuant to this Section.  A
certificate of any Bank claiming compensation under this Section and setting
forth the additional amount or amounts to be paid to it hereunder and, in
reasonable detail, such Bank's computation of such amount or amounts, shall be
conclusive in the absence of manifest error.  In determining such amount, such
Bank may use any reasonable averaging and attribution methods.
 
SECTION 8.04.  Base Rate Loans Substituted for Affected Euro-Dollar Loans.  If
(i) the obligation of any Bank to make or continue Euro-Dollar Loans has been
suspended pursuant to Section 8.02 or (ii) any Bank has demanded compensation
under Section 8.03(a) or 8.05 and the Company shall, by at least five
Euro-Dollar Business Days' prior notice to such Bank through the Administrative
Agent, have elected that the provisions of this Section shall apply to such
Bank, then, unless and until such Bank notifies the Company that the
circumstances giving rise to such suspension or demand for compensation no
longer apply:
 
(a)           all Loans which would otherwise be made, or continued, by such
Bank as Euro-Dollar Loans shall be made instead as, or converted into, Base Rate
Loans (on which interest and principal shall be payable contemporaneously with
the related Euro-Dollar Loans of the other Banks), and
 
 
Credit Agreement
 
- 58 -

--------------------------------------------------------------------------------

 
 
 
(b)           after each of its Euro-Dollar Loans has been repaid, all payments
of principal which would otherwise be applied to repay such Euro-Dollar Loans
shall be applied to repay its Base Rate Loans instead.
 
SECTION 8.05.  Taxes.  (a)           For purposes of this Section, the following
terms have the following meanings:
 
"Domestic Taxes" has the meaning set forth in the definition of Taxes in this
Section 8.05(a).
 
"FATCA" means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof.
 
"Taxes" means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings of any nature with respect to any payment by
any Account Party or the Guarantor pursuant to this Agreement or any other
Credit Document, and all liabilities with respect thereto ( excluding, in the
case of each Bank and the Administrative Agent, (i) taxes imposed on its net
income, and franchise or similar taxes imposed on it, by a jurisdiction under
the laws of which such Bank or the Administrative Agent (as the case may be) is
organized or in which its principal executive office is located or, in the case
of each Bank, in which its Applicable Lending Office is located (all such
excluded taxes being hereinafter referred to as "Domestic Taxes") and (ii) any
U.S. Federal withholding Taxes imposed by FATCA).  If the form provided by a
Bank pursuant to Section 8.05(d) at the time such Bank first becomes a party to
this Agreement indicates a United States interest withholding tax rate in excess
of zero, any United States interest withholding tax at such rate imposed on
payments by the Company under this Agreement or any other Credit Document shall
be excluded from the definition of "Taxes".
 
"Other Taxes" means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or any other Credit Document or from
the execution, delivery, registration or enforcement of, or otherwise with
respect to, this Agreement or any other Credit Document.
 
"Withholding Agent" means any Account Party or the Administrative Agent.
 
(b)           Any and all payments by any Account Party or the Guarantor to or
for the account of any Bank or the Administrative Agent hereunder or under any
other Credit Document shall be made without deduction or withholding for any
Taxes or Other Taxes; provided that, if any Account Party or the Guarantor shall
be required by law to deduct any Taxes or Other Taxes from any such payments,
(i) the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) such Bank or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions or withholdings been made, (ii) such
Account Party or the Guarantor (as the case may be) shall make such deductions
or withholdings, (iii) such Account Party or the Guarantor (as the case may be)
shall pay the full amount deducted or withheld to the relevant taxation
authority or other authority in accordance with applicable law and (iv) such
Account Party or the Guarantor (as the case may be) shall promptly furnish to
the Administrative Agent, at its address referred to in Section 10.01, the
original or a certified copy of a receipt evidencing payment thereof, and, if
such receipt relates to Taxes or Other Taxes in respect of a sum payable to any
Bank, the Administrative Agent shall promptly deliver such original or certified
copy to such Bank.
 
 
Credit Agreement
 
- 59 -

--------------------------------------------------------------------------------

 
 
 
(c)           The Company agrees to indemnify each Bank and the Administrative
Agent for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section), whether or not correctly or legally
imposed, paid by such Bank or the Administrative Agent (as the case may be) and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto.  In addition, the Company agrees to indemnify each Bank
and the Administrative Agent for all Domestic Taxes of such Bank or the
Administrative Agent (calculated based on a hypothetical basis at the maximum
marginal rate for a corporation) and any liability (including penalties,
interest and expenses to the extent not attributable to the gross negligence or
willful misconduct of each Bank or the Administrative Agent, as the case may be)
arising therefrom or with respect thereto, in each case to the extent that such
Domestic Taxes result from any payment or indemnification pursuant to this
Section for any taxes imposed by any jurisdiction for which the Company or any
Account Party is responsible under Section 8.05(a), (b) or (c).  This
indemnification shall be paid within 30 days after such Bank or Agent, as the
case may be, makes demand therefor.
 
(d)           At least five Domestic Business Days prior to the first date on
which interest or fees are payable hereunder for the account of any Bank, each
Bank that is not incorporated under the laws of the United States of America or
a state thereof agrees that it will deliver to each of the Company and the
Administrative Agent two duly completed copies of United States Internal Revenue
Service Form W-8BEN or W-8ECI, certifying in either case that such Bank is
entitled to receive payments under this Agreement and the Notes without
deduction or withholding of any United States federal income taxes.  Each Bank
which so delivers a Form W-8BEN or W-8ECI further undertakes to deliver to each
of the Company and the Administrative Agent two additional copies of such form
(or successor form) on or before the date that such form expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent form so delivered by it, and such amendments thereto or extensions or
renewals thereof as may be reasonably requested by the Company or the
Administrative Agent, in each case certifying that such Bank is entitled to
receive payments under this Agreement and the Notes without deduction or
withholding of any United States federal income taxes, unless an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Bank from duly completing and delivering any such form with respect to it and
such Bank advises the Company and the Administrative Agent that it is not
capable of receiving payments without any deduction or withholding of United
States federal income tax.
 
(e)           If a payment made to a Bank under any Credit Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Bank fails to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank
shall deliver to the Withholding Agent (i) a certification signed by the chief
financial officer, principal accounting officer, treasurer, controller or any
other authorized officer and (ii) other documentation reasonably requested by
the Withholding Agent sufficient for the Withholding Agent to comply with its
obligations under FATCA and to determine that such Bank has complied with such
applicable reporting requirements.
 
 
Credit Agreement
 
- 60 -

--------------------------------------------------------------------------------

 
 
 
 
(f)           For any period with respect to which a Bank has failed to provide
the Company or the Administrative Agent with the appropriate form as required by
Section 8.05(d) (whether or not such Bank is lawfully able to do so, unless such
failure is due to a change in treaty, law or regulation occurring subsequent to
the date on which such form originally was required to be provided), such Bank
shall not be entitled to indemnification under Section 8.05(b) or (c) with
respect to any withholding of the United States federal income tax resulting
from such failure; provided that if a Bank, which is otherwise exempt from or
subject to a reduced rate of withholding tax, becomes subject to Taxes because
of its failure to deliver a form required hereunder, the Company shall take such
steps as such Bank shall reasonably request to assist such Bank to recover such
Taxes.
 
(g)           Each Bank and the Administrative Agent shall, at the request of
the Company, use reasonable efforts (consistent with applicable legal and
regulatory restrictions) to file any certificate or document requested by the
Company if the making of such a filing would avoid the need for or reduce the
amount of any such additional amounts payable to or for the account of such Bank
or the Administrative Agent (as the case may be) pursuant to this Section which
may thereafter accrue and would not, in the sole judgment of such Bank or the
Administrative Agent, require such Bank or the Administrative Agent to disclose
any confidential or proprietary information or be otherwise disadvantageous to
such Bank or the Administrative Agent.
 
(h)           Notwithstanding the foregoing, nothing in this Section shall
interfere with the rights of any Bank to conduct its fiscal or tax affairs in
such manner as it deems fit.
 
SECTION 8.06.  Regulation D Compensation.  For so long as any Bank maintains
reserves against "Eurocurrency liabilities" (or any other category of
liabilities which includes deposits by reference to which the interest rate on
Euro-Dollar Loans is determined or any category of extensions of credit or other
assets which includes loans by a non-United States office of such Bank to United
States residents), and as a result the cost to such Bank (or its Applicable
Lending Office) of making or maintaining its Euro-Dollar Loans is increased,
then such Bank may require the applicable Account Parties to pay,
contemporaneously with each payment of interest on the Euro-Dollar Loans,
additional interest on the related Euro-Dollar Loans of such Bank at a rate per
annum up to but not exceeding the excess of (i) (A) the applicable LIBO Rate
divided by (B) one minus the Euro-Dollar Reserve Percentage over (ii) the
applicable LIBO Rate.  Any Bank wishing to require payment of such additional
interest (x) shall so notify the applicable Account Parties and the
Administrative Agent, in which case such additional interest on the Euro-Dollar
Loans of such Bank shall be payable to such Bank at the place indicated in such
notice with respect to each Interest Period commencing at least three
Euro-Dollar Business Days after the giving of such notice and (y) shall furnish
to the applicable Account Parties at least five Euro-Dollar Business Days prior
to each date on which interest is payable on the Euro-Dollar Loans an officer's
certificate setting forth the amount to which such Bank is then entitled under
this Section (which shall be consistent with such Bank's good faith estimate of
the level at which the related reserves are maintained by it).  Each such
certificate shall be accompanied by such information as the applicable Account
Parties may reasonably request as to the computation set forth therein.
 
 
Credit Agreement
 
- 61 -

--------------------------------------------------------------------------------

 
 
 
SECTION 8.07.  Mitigation Obligations; Replacement of Banks.
 
(a)           If any Bank requests compensation under Section 8.03, or if any
Account Party is required to pay any additional amount to any Bank or any
governmental body, agency or official for the account of any Bank pursuant to
Section 8.05, then such Bank shall use reasonable efforts to designate a
different Applicable Lending Office for funding or booking its Loans and/or
other Credit Exposure hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Bank (with the concurrence of the Company), such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 8.03 or 8.05, as the case may be, in the future and (ii) would not
subject such Bank to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Bank.  The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Bank in connection with any such designation
or assignment.
 
(b)           If any Bank requests compensation under Section 8.03 or if any
Account Party is required to pay any additional amount to any Bank or any
governmental body, agency or official for the account of any Bank pursuant to
Section 8.05, then the Company may, at its sole expense and effort, upon notice
to such Bank and the Administrative Agent, require such Bank to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.06(c)), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Bank, if a Bank accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent (and, if a Commitment is being assigned, each Fronting Issuing Banks),
which consent shall not unrea­sonably be withheld, (ii) such Bank shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Company (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 8.03 or payments required
to be made pursuant to Section 8.05, such assignment will result in a reduction
in such compensation or payments.  A Bank shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Bank or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.
 
 
ARTICLE IX
 
GUARANTY
 
SECTION 9.01.  The Guaranty.  The Company hereby unconditionally guarantees the
full and punctual payment of the principal and interest on the Loans and all
reimbursement obligations in respect of LC Disbursements and all interest
thereon payable by each Subsidiary Account Party pursuant to this Agreement
(including, without limitation, any Subsidiary Account Party that shall become
party hereto after the date hereof pursuant to Section 10.13), and the full and
punctual payment of all other amounts payable by each Subsidiary Account Party
under this Agreement, including amounts payable as cash collateral pursuant to
Sections 2.03(e) and 6.01.  Upon failure by any Subsidiary Account Party to pay
punctually any such amount, the Company shall forthwith on demand pay the amount
not so paid at the place and in the manner specified in this Agreement.
 
 
Credit Agreement
 
- 62 -

--------------------------------------------------------------------------------

 
 
 
SECTION 9.02.  Guaranty Unconditional.  The obligations of the Company hereunder
shall be unconditional, absolute and continuing and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
 
(i)  any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of any Subsidiary Account Party under this Agreement,
by operation of law or otherwise;
 
(ii)  any modification or amendment of or supplement to this Agreement;
 
(iii)  any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of any Subsidiary Account Party under this
Agreement;
 
(iv)  any change in the corporate existence, structure or ownership of any
Subsidiary Account Party, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Subsidiary Account Party or its assets or any
resulting release or discharge of any obligation of any Subsidiary Account Party
contained in this Agreement;
 
(v)  the existence of any claim, set-off or other rights which the Company may
have at any time against any Subsidiary Account Party, the Administrative Agent,
any Bank or any other Person, whether in connection herewith or any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;
 
(vi)  any invalidity or unenforceability relating to or against any Subsidiary
Account Party for any reason of this Agreement, or any provision of applicable
law or regulation purporting to prohibit the payment by any Subsidiary Account
Party of any reimbursement obligation, interest or any other amount payable by
it under this Agreement;
 
(vii)  any other act or omission to act or delay of any kind by Subsidiary
Account Party, the Administrative Agent, any Bank or any other Person or any
other circumstance whatsoever which might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of or defense to the
Company's obligations hereunder; or
 
(viii) any Bank and its Affiliates accepting deposits from, lending money to, or
otherwise engaging in any kind of business with the Company, its Subsidiaries,
the Subsidiary Account Parties or the Affiliates of any thereof.
 
 
 
Credit Agreement
 
- 63 -

--------------------------------------------------------------------------------

 
 
 
SECTION 9.03.  Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances.  The Company's obligations hereunder shall remain in full force
and effect until the Commitments shall have terminated and all reimbursement
obligations, interest and all other amounts payable by the Company and each
Subsidiary Account Party under this Agreement shall have been paid in full.  If
at any time any payment of reimbursement obligation, interest or any other
amount payable by any Subsidiary Account Party under this Agreement is rescinded
or must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of such Subsidiary Account Party or otherwise, the Company's
obligations hereunder with respect to such payment shall be reinstated at such
time as though such payment had been due but not made at such time.
 
SECTION 9.04.  Waiver by the Company.  The Company irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any Person
against any Subsidiary Account Parties or any other Person.
 
SECTION 9.05.  Subrogation.  Upon making any payment with respect to the
obligations of any Subsidiary Account Party hereunder, the Company shall be
subrogated to the rights of the payee against such Subsidiary Account Party with
respect to such payment; provided that the Company shall not enforce any payment
by way of subrogation against such Subsidiary Account Party so long as (i) any
Bank has any Commitment hereunder or (ii) any amount payable hereunder remains
unpaid.
 
 
ARTICLE X
 
MISCELLANEOUS
 
SECTION 10.01.  Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission, or by
electronic communication, if arrangements for doing so have been approved by
such party) and shall be given to such party:  (a) in the case of any Account
Party, at the Company's address or telecopier number set forth on the Company's
signature page hereof, (b) in the case of the Administrative Agent, at its
address or telecopier number set forth on its respective signature page hereof,
(c) in the case of any Bank, at its address or telecopier number set forth in
its Administrative Questionnaire or (d) in the case of any party, such other
address or telecopier number as such party may hereafter specify for the purpose
by notice to the Administrative Agent and the Company.  Each such notice,
request or other communication shall be effective (i) if given by mail, 72 hours
after such communication is deposited in the mails with first class postage
prepaid, addressed as aforesaid and return receipt requested, (ii) if given by
telecopier, when transmitted to the telecopier number specified in this Section
or (iii) if given by any other means, when delivered at the relevant address
specified by such party pursuant to this Section; provided that notices to the
Administrative Agent under Article II or Article VIII shall not be effective
until received.
 
Notices and other communications to the Banks hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Bank.  The Administrative Agent or the Account Parties may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.
 
 
 
Credit Agreement
 
- 64 -

--------------------------------------------------------------------------------

 
 
 
 
SECTION 10.02.  No Waivers.  No failure or delay by the Administrative Agent or
any Bank in exercising any right, power or privilege hereunder or under any
other Credit Document shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
 
SECTION 10.03.  Expenses;  Indemnification;  Non-Liability of Banks.
 
(a)           The Company shall pay (i) all out-of-pocket expenses of the
Administrative Agent, including reasonable fees and disbursements of special
counsel for the Administrative Agent, in connection with the preparation of this
Agreement, any waiver or consent hereunder or any amendment hereof or any
Default or alleged Default hereunder and (ii) if an Event of Default occurs, all
out-of-pocket expenses incurred by the Administrative Agent and each Bank,
including fees and disbursements of counsel including costs allocated to
in-house counsel, in connection with such Event of Default and collection,
bankruptcy, insolvency and other enforcement proceedings resulting therefrom.
 
(b)           The Company agrees to indemnify the Administrative Agent, each
Bank and each Confirming Bank, their Affiliates and the respective directors,
officers, agents, advisors and employees of the foregoing (each an "Indemnitee")
and hold each Indemnitee harmless from and against any and all liabilities,
losses, damages, costs and expenses of any kind, including, without limitation,
the reasonable fees and disbursements of counsel and costs of settlement, which
may be incurred by such Indemnitee in connection with any investigative,
administrative or judicial proceeding (whether or not such Indemnitee shall be
designated a party thereto) relating to or arising out of this Agreement or any
actual or proposed use of proceeds of Loans or of the Letters of Credits;
provided that no Indemnitee shall have the right to be indemnified hereunder for
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction or for the breach by such Indemnitee of its obligations
hereunder or, in the case of a Confirming Bank, under its Confirming Bank
Agreement.
 
SECTION 10.04.  Sharing of Payments.  Each Bank agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Loan made by it or reimbursement obligation or interest due with respect
to any LC Disbursement made by it under a Letter of Credit which is greater than
the proportion received by any other Bank in respect of the aggregate amount of
principal and interest due with respect to any Loan made by such other Bank or
reimbursement obligation or interest due, as the case may be, with respect to
any LC Disbursement made by such other Bank under such Letter of Credit, the
Bank receiving such proportionately greater payment shall purchase such
participations in the Loans held by or the LC Exposure by the other Banks under
such Letter of Credit, as applicable, and such other adjustments shall be made,
as may be required so that all such payments of principal and interest with
respect to the Loans and reimbursement obligations and interest with respect to
LC Disbursements made by the Banks under such Letter of Credit shall be shared
by the Banks pro rata; provided that (i) nothing in this Section shall impair
the right of any Bank to exercise any right of set-off or counterclaim it may
have and to apply the amount subject to such exercise to the payment of
indebtedness of the applicable Account Party other than its indebtedness under
this Agreement and (ii) the provisions of this Section shall not be construed to
apply to any payment made by any Account Party pursuant to and in accordance
with the express terms of this Agreement.  Each Account Party agrees, to the
fullest extent it may effectively do so under applicable law, that any holder of
a participation in any Loan or LC Exposure, whether or not acquired pursuant to
the foregoing arrangements, may exercise rights of set-off or counterclaim and
other rights with respect to such participation as fully as if such holder of a
participation were a direct creditor of such Account Party in the amount of such
participation.
 
 
 
Credit Agreement
 
- 65 -

--------------------------------------------------------------------------------

 
 
 
SECTION 10.05.  Amendments and Waivers.  Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by each Account Party and the Required Banks or by the Administrative
Agent (with the consent of the Required Banks) (and, if the rights or duties of
the Administrative Agent or any Fronting Issuing Bank, in such capacity, are
affected thereby, by the Administrative Agent or such Fronting Issuing Bank, as
the case may be); provided that the Administrative Agent may, with the consent
of the Company (which shall not be unreasonably withheld), specify by notice to
the Banks modifications in the procedures set forth in Section 2.01(b);
provided, further, that no such amendment or waiver shall (i) increase the
amount or extend the expiry date of the Commitment of any Bank or increase the
LC Exposure of any Bank, without the written consent of such Bank, (ii) reduce
the principal amount of any Loan or the amount of any reimbursement obligation
of any Account Party in respect of any LC Disbursement, the rate or amount of
interest thereon or any fees payable to any Bank hereunder, without the written
consent of each Bank affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or for reimbursement of any LC
Disbursement, or any interest thereon, or any fees payable hereunder, or waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Bank affected thereby,
(iv) change Section 2.13(b) or (c) or Section 10.04 in a manner that would alter
the pro rata sharing of payments required thereby, without the written consent
of each Bank affected thereby, (v) change any of the provisions of this Section
or the definition of "Required Banks" or any other provision hereof specifying
the number or percentage of Banks required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Bank, (vi) the release of any of the collateral provided
for the LC Exposure pursuant to Sections 2.03(e) and 6.01 (other than as
expressly provided in Section 2.03(e)), without the written consent of each
Bank, or (vii) any change in the obligations of the Company under Article IX,
without the written consent of each Bank.
 
SECTION 10.06.  Successors and Assigns.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns; provided, however, that no Account Party may assign or otherwise
transfer any of its rights or obligations under this Agreement, without the
prior written consent of the Banks.
 
 
 
Credit Agreement
 
- 66 -

--------------------------------------------------------------------------------

 
 
 
(b)           Any Bank may at any time grant to one or more banks or other
institutions (each a "Participant") participating interests in its Commitment or
the Loans or any or all of its Letters of Credit.  In the event of any such
grant by a Bank of a participating interest to a Participant, whether or not
upon notice to the Company and the Administrative Agent, such Bank shall remain
solely responsible for the performance of its obligations hereunder, and the
Account Parties and the Administrative Agent shall continue to deal solely and
directly with such Bank in connection with such Bank's rights and obligations
under this Agreement.  Any agreement pursuant to which any Bank may grant such a
participating interest shall provide that such Bank shall retain the sole right
and responsibility to enforce the obligations of the Account Parties hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Bank will not agree to any modification,
amendment or waiver of this Agreement described in the proviso of Section 10.05
without the consent of the Participant.  Each Account Party agrees that each
Participant shall, to the extent provided in its participation agreement, be
entitled to the benefits of Article VIII with respect to its participating
interest.  An assignment or other transfer which is not permitted by
subsection (c) or (d) of this Section shall be given effect for purposes of this
Agreement only to the extent of a participating interest granted in accordance
with this subsection (b).
 
(c)           Any Bank may at any time assign to one or more NAIC Approved Banks
(each an "Assignee") all, or a proportionate part of all, of its rights and
obligations under this Agreement, and such Assignee shall assume such rights and
obligations, pursuant to an Assignment and Assumption executed by such Assignee
and such transferor Bank, with (and subject to) the consent (which in each case
shall not be unreasonably withheld) of each of the Company, the Administrative
Agent and each Fronting Issuing Bank; provided that (i) if an Assignee is an
Affiliate of any Bank or was a Bank immediately prior to such assignment, no
such consent of the Company shall be required and (ii) if an Assignee was a Bank
immediately prior to such assignment, no such consent of the Administrative
Agent or any Fronting Issuing Bank shall be required; provided, further, that if
an Event of Default occurs and is continuing, no such consent of the Company
shall be required; and provided, further, that any such assignment (other than
an assignment to another Bank or an Affiliate of any Bank or an assignment of
the entire remaining amount of the transferor Bank's Commitment and interests in
outstanding Loans and Letters of Credit) shall be in an amount that is at least
$5,000,000 unless otherwise agreed by the Account Parties and the Administrative
Agent.  Upon execution and delivery of such Assignment and Assumption and
payment by such Assignee to such transferor Bank of an amount equal to the
purchase price agreed between such transferor Bank and such Assignee, such
Assignee shall be a Bank party to this Agreement and shall have all the rights
and obligations of a Bank with a Commitment as set forth in such instrument of
assumption, and the transferor Bank shall be released from its obligations
hereunder to a corresponding extent, and no further consent or action by any
party shall be required.  In connection with any such assignment, the transferor
Bank or Assignee shall pay to the Administrative Agent an administrative fee for
processing such assignment in the amount of $3,500.  If the Assignee is not
incorporated under the laws of the United States of America or a state thereof,
it shall, prior to the first date on which interest or fees are payable
hereunder for its account, deliver to the Company and the Administrative Agent
certification as to exemption from deduction or withholding of any United States
federal income taxes in accordance with Section 8.05(d).
 
 
Credit Agreement
 
- 67 -

--------------------------------------------------------------------------------

 
 
 
 
(d)           Any Bank may at any time assign all or any portion of its rights
under this Agreement to any Person to secure obligations of such Bank,
including, without limitation, to one or more of the Federal Reserve Banks which
comprise the Federal Reserve System.  No such assignment shall release the
transferor Bank from its obligations hereunder.
 
(e)           No Assignee, Participant or other transferee of any Bank's rights
shall be entitled to receive any greater payment under Section 8.03, 8.05 or
8.06 than such Bank would have been entitled to receive with respect to the
rights transferred, unless such transfer is made (i) with the Company's prior
written consent, (ii) by reason of the provisions of Section 8.02 or 8.07
requiring such Bank to designate a different Applicable Lending Office under
certain circumstances or (iii) at a time when the circumstances giving rise to
such greater payment did not exist.
 
SECTION 10.07.  Collateral.  Each of the Banks represents to the Administrative
Agent and each of the other Banks that it in good faith is not relying upon any
"margin stock" (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.
 
SECTION 10.08.  New York Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
 
SECTION 10.09.  Judicial Proceedings.
 
(a)           Submission to Jurisdiction.  Each Account Party hereby submits to
the nonexclusive jurisdiction of the United States District Court for the
Southern District of New York and of any New York State court sitting in New
York City for purposes of all legal proceedings arising out of or relating to
this Agreement or any other Credit Document or the transactions contemplated
hereby.  Each Account Party irrevocably waives, to the fullest extent permitted
by law, any objection which it may now or hereafter have to the laying of the
venue of any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.
 
(b)           Appointment of Agent for Service of Process.  Each Subsidiary
Account Party irrevocably designates and appoints the Company, and the Company
hereby accepts such appointment, at its office in Radnor, Pennsylvania set forth
beneath the Company's signature on the signature page hereof, as the authorized
agent of such Subsidiary Account Party, to accept and acknowledge on its behalf,
service of any and all process which may be served in any suit, action or
proceeding of the nature referred to in subsection (a) of this Section in any
federal or New York State court sitting in New York City.  Said designation and
appointment shall be irrevocable by each Subsidiary Account Party until all
reimbursement obligations, interest thereon and all other amounts payable
hereunder shall have been paid in full in accordance with the provisions hereof
and thereof or, if earlier, when such Subsidiary Account Party is terminated as
an Account Party hereunder pursuant to Section 10.13.
 
(c)           Service of Process.  Each Account Party hereby consents to process
being served in any suit, action or proceeding of the nature referred to in
subsection (a) of this Section in any federal or New York State court sitting in
New York City by service of process upon its agent appointed as provided in
subsection (b) of this Section; provided that, to the extent lawful and
possible, notice of said service upon such agent shall be mailed by registered
or certified air mail, postage prepaid, return receipt requested, to such
Account Party at its address specified on the signature page hereof (or, in the
case of any Subsidiary Account Party, on the signature page of the Subsidiary
Joinder Agreement to which it is a party) or to any other address of which such
Account Party shall have given written notice to the applicable Bank.  Each
Account Party irrevocably waives, to the fullest extent permitted by law, all
claim of error by reason of any such service in such manner and agrees that such
service shall be deemed in every respect effective service of process upon such
Account Party in any such suit, action or proceeding and shall, to the fullest
extent permitted by law, be taken and held to be valid and personal service upon
and personal delivery to such Account Party.
 
 
 
Credit Agreement
 
- 68 -

--------------------------------------------------------------------------------

 
 
 
(d)           No Limitation on Service or Suit.  Nothing in this Section shall
affect the right of the Administrative Agent or any Bank to serve process in any
other manner permitted by law or limit the right of the Administrative Agent or
any Bank to bring proceedings against any Account Party in the courts of any
jurisdiction or jurisdictions.
 
SECTION 10.10.  Counterparts; Integration; Headings.  This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.  This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof.  Article
and Section headings and the Table of Contents used herein are for convenience
of reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.
 
SECTION 10.11.  Confidentiality.  The Administrative Agent and each Bank agree
that they will maintain the confidentiality of, and will not use for any purpose
(other than exercising its rights and enforcing its remedies hereunder and under
the other Credit Documents), any written or oral information provided under this
Agreement by or on behalf of the Account Parties (hereinafter collectively
called "Confidential Information"), subject to the Administrative Agent's and
each Bank's (a) obligation to disclose any such Confidential Information
pursuant to a request or order under applicable laws and regulations or by a
self-regulatory body or pursuant to a subpoena or other legal process, (b) right
to disclose any such Confidential Information to its bank examiners, auditors,
counsel and other professional advisors and to other Banks and to its
subsidiaries and Affiliates and the subsidiaries and Affiliates of its holding
company, provided that the Administrative Agent or such Bank, as the case may
be, shall cause each such subsidiary or Affiliate to maintain the Confidential
Information on the same terms as the terms provided herein, (c) right to
disclose any such Confidential Information in connection with any litigation or
dispute involving the Banks and the Company or any of its Subsidiaries and
Affiliates and (d) right to provide such information to participants,
prospective participants or prospective assignees pursuant to Section 10.06 or
to its prospective Confirming Bank or Confirming Bank if prior thereto such
participant, prospective participant, prospective assignee, prospective
Confirming Bank or Confirming Bank agrees in writing to maintain the
confidentiality of such information on terms substantially similar to those of
this Section as if it were a "Bank" party hereto.  Notwithstanding the
foregoing, any such information supplied to a Bank, participant, prospective
participant, prospective assignee, prospective Confirming Bank or Confirming
Bank under this Agreement shall cease to be Confidential Information if it is or
becomes known to such Person by other than unauthorized disclosure, or if it is,
at the time of disclosure, or becomes a matter of public knowledge.
 
 
Credit Agreement
 
- 69 -

--------------------------------------------------------------------------------

 
 
 
 
SECTION 10.12.  WAIVER OF JURY TRIAL.  EACH OF THE ACCOUNT PARTIES, THE
ADMINISTRATIVE AGENT AND THE BANKS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
SECTION 10.13.  Joinder and Termination of Subsidiary Account Party.
 
(a)           Any direct or indirect wholly-owned Subsidiary of the Company that
is organized, licensed or regulated under applicable law as an insurance or
reinsurance company may, upon the request of the Company at any time, upon not
less than seven Business Days' notice to the Administrative Agent in the case of
any Subsidiary that is organized under the laws of a jurisdiction other than of
the United States or a political subdivision thereof (a "Foreign Subsidiary"),
become a party to this Agreement as an Account Party by delivering an executed
Subsidiary Joinder Agreement, substantially in the form of Exhibit F hereto, to
the Administrative Agent for acceptance by it (which shall promptly notify the
Banks), provided that on and as of the date of acceptance of such Subsidiary
Joinder Agreement by the Administrative Agent (i) no Default shall have occurred
and be continuing, (ii) each of the representations and warranties contained in
this Agreement (other than the representations and warranties set forth in
Sections 4.04(e) and 4.05 as to any matter which has theretofore been disclosed
in writing by the Account Parties to the Banks) shall be true with the same
force and effect as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date), (iii) such Subsidiary Account Party
shall be deemed to have appointed the Company as its authorized agent pursuant
to Section 10.09(b) to accept service of any and all process which may be served
in any suit, action or proceeding of any nature in any federal or New York State
court sitting in New York City arising out of or relating to this Agreement or
any other Credit Document or the transactions contemplated hereby and (iv) such
other documents as the Administrative Agent shall reasonably request, which may
include opinions of counsel and other documents that are consistent with
conditions set forth in Section 3.02, each in form and substance satisfactory to
the Administrative Agent.  Following the giving of any such notice pursuant to
this Section if the designation of such Subsidiary Account Party obligates the
Administrative Agent or any Bank to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Company shall, promptly upon the request of the
Administrative Agent or any Bank, supply such documentation and other evidence
as is reasonably requested by the Administrative Agent or any Bank in order for
the Administrative Agent or such Bank to carry out and be satisfied it has
complied with the results of all necessary “know your customer” or other similar
checks under all applicable laws and regulations.
 
Notwithstanding the foregoing, as soon as practicable after receiving notice
from the Administrative Agent of the Company's intent to designate a Foreign
Subsidiary to become a Subsidiary Account Party, and in any event at least two
Business Days' prior to the delivery of an executed Subsidiary Joinder Agreement
pursuant to this subsection (a), any Bank that may not legally lend to,
establish credit for the account of and/or do any business whatsoever with such
Foreign Subsidiary directly or through an Affiliate of such Bank (a "Protesting
Bank") shall so notify the Company and the Administrative Agent in
writing.  With respect to each Protesting Bank, the Company shall, effective on
or before the date that such Foreign Subsidiary shall become a Subsidiary
Account Party, either (A) notify the Administrative Agent and such Protesting
Bank that the Commitment of such Protesting Bank shall be terminated, provided
that such Protesting Bank shall have received payment of an amount equal to the
outstanding principal of its Loans and/or its LC Disbursement reimbursement
obligations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal, LC Disbursements and accrued interest and fees) or the Company or the
relevant Subsidiary Account Party (in the case of all other amounts) or (B)
cancel the request to designate such Foreign Subsidiary as a Subsidiary Account
Party hereunder.
 
 
Credit Agreement
 
- 70 -

--------------------------------------------------------------------------------

 
 
 
(b)           The Company may, at any time at which a Subsidiary Account Party
shall not be an Account Party with respect to an outstanding Letter of Credit
and which shall have no unpaid LC Disbursements or unpaid interest on any LC
Disbursements, terminate such Subsidiary Account Party as an Account Party
hereunder by delivering an executed notice thereof, substantially in the form of
Exhibit G hereto, to the Administrative Agent (which shall promptly notify the
Banks).  Immediately upon the receipt by the Administrative Agent of such
notice, all commitments of the Banks to issue Letters of Credit for the account
of such Subsidiary Account Party and all rights of such Subsidiary Account Party
hereunder, shall terminate and such Subsidiary Account Party shall immediately
cease to be an Account Party hereunder; provided that all obligations of such
Subsidiary Account Party as an Account Party hereunder arising in respect of any
period in which such Subsidiary Account Party was, or on account of any action
or inaction by such Subsidiary Account Party as, an Account Party hereunder
shall survive such termination.
 
SECTION 10.14.  USA PATRIOT Act.  Each Bank hereby notifies the Account Parties
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), such Bank may be required to obtain,
verify and record information that identifies the Account Parties, which
information includes the name and address of the Account Parties and other
information that will allow such Bank to identify the Account Parties in
accordance with said Act.
 
SECTION 10.15.  No Fiduciary Duty.  The Administrative Agent, each Bank and
their Affiliates (collectively, solely for purposes of this Section, the
"Banks"), may have economic interests that conflict with those of the Account
Parties, their respective stockholders and/or their affiliates.  The Account
Parties agree that nothing in the Credit Documents or otherwise will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Bank, on the one hand, and any Account Party, its
stockholders or its affiliates, on the other.  The Account Parties acknowledge
and agree that (i) the transactions contemplated by the Credit Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm's-length commercial transactions between the Banks, on the one hand, and the
Account Parties, on the other, and (ii) in connection therewith and with the
process leading thereto, (x) no Bank has assumed an advisory or fiduciary
responsibility in favor of any Account Party, its stockholders or its affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Bank has advised, is currently advising or will advise any
Account Party, its stockholders or its Affiliates on other matters) or any other
obligation to the Account Parties except the obligations expressly set forth in
the Credit Documents and (y) each Bank is acting solely as principal and not as
the agent or fiduciary of any Account Party, its management, stockholders or
creditors or any other Person.  Each Account Party acknowledges and agrees that
such Account Party has consulted its own legal and financial advisors to the
extent it deemed appropriate and that it is responsible for making its own
independent judgment with respect to such transactions and the process leading
thereto. Each Account Party agrees that it will not claim that any Bank has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to such Account Party, in connection with such transaction or the
process leading thereto.
 



Credit Agreement
 
 
 
- 71 -

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
LINCOLN NATIONAL CORPORATION
             
By:
/s/ Frederick J. Crawford
   
Name:  Frederick J. Crawford
   
Title:  Executive Vice President and Chief
   
Financial Officer
             
By:
/s/ Anant Bhalla
   
Name:  Anant Bhalla
   
Title:  Vice President and Treasurer
       
U.S. Federal Tax Identification No.: 35-1140070
 
150 North Radnor Chester Road
 
Radnor, PA  19087
 
Attention:  Treasurer's Office
 
Tel:
(484) 583-1432
 
Fax:
(484) 583-3957
       
with a copy to:
       
Lincoln National Corporation
 
150 North Radnor Chester Road
 
Radnor, PA 19087
 
Attention: General Counsel




Credit Agreement
 
 
 
- 72 -

--------------------------------------------------------------------------------

 
 




 
SUBSIDIARY ACCOUNT PARTIES
       
LINCOLN NATIONAL REINSURANCE
 
COMPANY (BARBADOS) LIMITED
             
By:
/s/ Anant Bhalla
   
Name:  Anant Bhalla
   
Title:  Treasurer
       
U.S. Federal Tax Identification No.: 35-1716060
       
THE LINCOLN NATIONAL LIFE INSURANCE
 
COMPANY
             
By:
/s/ Anant Bhalla
   
Name:  Anant Bhalla
   
Title:  Treasurer
       
U.S. Federal Tax Identification No.: 35-0472300






Credit Agreement
 
 
 
- 73 -

--------------------------------------------------------------------------------

 
 




 
BANKS
       
JPMORGAN CHASE BANK, N.A.,
   
individually and as Administrative Agent
             
By:
/s/ Melvin D. Jackson
   
   Name:  Melvin D. Jackson
   
   Title:  Vice President
       
Address for Notices (for the Administrative Agent):
       
JPMorgan Chase Bank, N.A.
 
1111 Fannin Street
 
10th Floor
 
Houston, Texas  77002-6925
 
Attention:  Loan and Agency Services
 
Tel:
(713) 750-2531
 
Fax:
(713) 750-2223






Credit Agreement
 
 
 
- 74 -

--------------------------------------------------------------------------------

 
 




 
BANK OF AMERICA, N.A.
             
By:
/s/ Tiffany Burgess
   
Name:  Tiffany Burgess
   
Title:  Vice President






Credit Agreement
 
 
 
- 75 -

--------------------------------------------------------------------------------

 
 




 
U.S. BANK NATIONAL ASSOCIATION
             
By:
/s/  Dennis Cogan
   
Name:  Dennis Cogan
   
Title:  Senior Vice President








Credit Agreement
 
 
 
- 76 -

--------------------------------------------------------------------------------

 
 




 
WELLS FARGO BANK, NATIONAL ASSOCIATION
             
By:
/s/ Casey Connelly
   
Name:  Casey Connelly
   
Title:  Vice President






Credit Agreement
 
 
 
- 77 -

--------------------------------------------------------------------------------

 
 




 
THE BANK OF NEW YORK MELLON
             
By:
/s/ Heather Lindstrom
   
Name:  Heather Lindstrom
   
Title:  Managing Director






Credit Agreement
 
 
 
- 78 -

--------------------------------------------------------------------------------

 
 




 
CREDIT SUISSE AG, NEW YORK BRANCH
             
By:
/s/ Jay Chall
   
Name:  Jay Chall
   
Title:  Director
       
By:
/s/ Gregory Gibson
   
Name:  Gregory Gibson
   
Title:  Assistant Vice President








Credit Agreement
 
 
 
- 79 -

--------------------------------------------------------------------------------

 
 




 
DEUTSCHE BANK AG NEW YORK BRANCH
             
By:
/s/ John S. McGill
   
Name:  John S. McGill
   
Title:  Director
       
By:
/s/ Robert Chesley
   
Name:  Robert Chesley
   
Title:  Director






Credit Agreement
 
 
 
- 80 -

--------------------------------------------------------------------------------

 
 




 
GOLDMAN SACHS BANK USA
             
By:
/s/ Mark Walton
   
Name:  Mark Walton
   
Title:  Authorized Signatory








Credit Agreement
 
 
 
- 81 -

--------------------------------------------------------------------------------

 
 




 
MORGAN STANLEY BANK, N.A.
             
By:
/s/ Ryan Vetsch
   
Name:  Ryan Vetsch
   
Title:  Vice President










Credit Agreement
 
 
 
- 82 -

--------------------------------------------------------------------------------

 
 




 
CITIBANK, N.A.
             
By:
/s/ Peter Bickford
   
Name:  Peter Bickford
   
Title:  Managing Director








Credit Agreement
 
 
 
- 83 -

--------------------------------------------------------------------------------

 
 




 
UBS AG, STAMFORD BRANCH
             
By:
/s/ Irja R. Otsa
   
Name:  Irja R. Otsa
   
Title:  Associate Director
             
By:
/s/ Mary E. Evans
   
Name:  Mary E. Evans
   
Title:  Associate Director




Credit Agreement
 
 
 
- 84 -

--------------------------------------------------------------------------------

 
 




 
THE NORTHERN TRUST COMPANY
             
By:
/s/ Lisa McDermott
   
Name:  Lisa McDermott
   
Title:  Vice President








Credit Agreement
 
 
 
- 85 -

--------------------------------------------------------------------------------

 

SCHEDULE I
Commitments


Banks
Commitment ($)
     
JPMorgan Chase Bank, N.A.
153,750,000
 
Bank of America, N.A.
153,750,000
 
U.S. Bank National Association
153,750,000
 
Wells Fargo Bank, National Association
153,750,000
 
The Bank of New York Mellon
126,000,000
 
Credit Suisse AG, New York Branch
126,000,000
 
Deutsche Bank AG New York Branch
126,000,000
 
Goldman Sachs Bank USA
126,000,000
 
Morgan Stanley Bank, N.A.
126,000,000
 
Citibank, N.A.
93,750,000
 
UBS AG, Stamford Branch
93,750,000
 
The Northern Trust Company
67,500,000
 
TOTAL COMMITMENTS
$1,500,000,000
 



 



Schedule I (Commitments)
 
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE II
 
Restricted Subsidiaries
 
The Lincoln National Life Insurance Company
 



Schedule II (Restricted Subsidiaries)
 
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE III
 
Existing Instruments
 


 

 
Percentage Equity Credit – S&P
Percentage Equity Credit – Moody's
6.05% Capital Securities due 2067
100%
75%
6.75% Capital Securities due 2066
100%
75%
7% Capital Securities due 2066
100%
75%
Lincoln Capital VI - 6.75% Series F due 2052
100%
0%



The equity treatment given to the Instruments by S&P and Moody's as of the
Effective Date contemplates that the equity credit of any Instrument decreases
as such Instrument approach maturity.  No such decrease is contemplated by S&P
or Moody's to occur with respect to any Instrument before the first anniversary
of the Commitment Termination Date.


The equity treatment given to the Instruments by S&P limits the aggregate amount
of equity credit given to all Instruments of the Company and its Consolidated
Subsidiaries to 15% of the total adjusted capital (as determined by S&P) of the
Company and its Consolidated Subsidiaries.



Schedule III (Existing Instruments)
 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
NOTE
 
New York, New York
                         , 201_
 
For value received, [Insert name of Account Party], a[n] [Insert jurisdiction of
organization of Account Party] corporation (the "Account Party"), promises to
pay to the order of __________ (the "Bank"), for the account of its Applicable
Lending Office, the unpaid principal amount of each Loan made by the Bank to the
Account Party pursuant to the Credit Agreement referred to below on the date
provided for in the Credit Agreement.  The Account Party promises to pay
interest on the unpaid principal amount of each such Loan on the dates and at
the rate or rates provided for in the Credit Agreement.  All such payments of
principal and interest shall be made in lawful money of the United States in
Federal or other immediately available funds at the office of JPMorgan Chase
Bank, N.A., 270 Park Avenue, New York, New York.
 
All Loans made by the Bank, the respective dates, amounts, types and maturities
thereof and all repayments of the principal thereof shall be recorded on its
books by the Bank and, prior to any transfer hereof, appropriate notations to
evidence the foregoing information with respect to each such Loan then
outstanding shall be endorsed by the Bank on the schedule attached hereto, or on
a continuation of such schedule attached to and made a part hereof; provided
that the failure of the Bank to make any such recordation or endorsement shall
not affect the obligations of the Account Party hereunder or under the Credit
Agreement.
 
This note is one of the Notes referred to in the Credit Agreement dated as of
June 9, 2010 among Lincoln National Corporation, the Subsidiary Account Parties
party thereto, the Banks party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (as the same may be amended from time to time, the "Credit
Agreement").  Terms defined in the Credit Agreement are used herein with the
same meanings.  Reference is made to the Credit Agreement for provisions for the
prepayment hereof and the acceleration of the maturity hereof.
 
This Note shall be governed by, and construed in accordance with, the law of the
State of New York, United States of America.
 
[INSERT NAME OF ACCOUNT PARTY]
 
By___________________________
Title:



 



Exhibit A (Note)
 
 
 
 

--------------------------------------------------------------------------------

 

Note (cont'd)
 
LOANS AND PAYMENTS OF PRINCIPAL
 

--------------------------------------------------------------------------------

 

     
Amount of
     
Amount
Type
Principal
Maturity
Notation
Date
of Loan
of Loan
Repaid
Date
Made By
                                                                               
                                                                               
                                                                               
           






Exhibit A (Note)
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
OPINION OF COUNSEL OF THE COMPANY
 
 
June 9, 2010
 
To the Banks and the Administrative Agent
referred to below
c/o JPMorgan Chase Bank, N.A.,
as Administrative Agent
270 Park Avenue
New York, NY  10017
 
Dear Sirs:
 
I refer to the Credit Agreement (the "Credit Agreement") dated as of June 9,
2010 among Lincoln National Corporation (the "Company"), and the Subsidiary
Account Parties party thereto, the Banks party thereto and the Administrative
Agent.  Terms defined in the Credit Agreement are used herein as therein
defined.  I am an Associate General Counsel of the Company and am admitted to
practice law in the State of Indiana.  This opinion is being rendered to you at
the request of the Company.
 
I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments, and have conducted such other investigations of
fact and law, as I have deemed necessary or advisable for purposes of this
opinion.  I have also assumed that the Credit Agreement has been duly
authorized, executed and delivered by each of the Banks referred to therein and
the Administrative Agent and is enforceable in accordance with its terms against
such parties.  As to certain matters of fact, I have relied upon information
obtained from officers and employees of the Company and from public officials
believed by me to be responsible.
 
In rendering this opinion, I have assumed without inquiry the legal capacity of
all natural persons, the genuineness of all signatures, the authenticity of all
documents submitted to me as originals, the conformity to original documents of
documents submitted to me as certified or photostatic copies and the
authenticity of the originals of such latter documents.
 
Upon the basis of the foregoing and subject to the qualifications, exceptions
and assumptions herein, I am of the opinion that:
 
 
1.
The Company is a corporation duly incorporated and validly existing under the
laws of the State of Indiana, and has all corporate powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted.  The Company is duly qualified to do business,
and is validly existing or in good standing, as applicable, in every other
jurisdiction where such qualification is required, except as would not result in
a Material Adverse Effect.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
2.
The execution, delivery and performance by the Company of the Credit Agreement
and the Notes are within the Company's corporate power, have been duly
authorized by all necessary corporate action, require no action by or in respect
of, or filing with, any governmental body, agency or official and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the articles of incorporation or by-laws of the Company or of
any material agreement, injunction, order, decree or other instrument binding
upon the Company or any of its Restricted Subsidiaries or result in the creation
or imposition of any Lien on any asset of the Company or any of its Restricted
Subsidiaries, except in each case as would not, individually or in the
aggregate, result in a Material Adverse Effect.

 
 
3.
The Credit Agreement has been duly executed and delivered by the Company.

 
 
4.
If the Credit Agreement and the Notes were stated to be governed by and
construed in accordance with the law of the State of Indiana or if a court of
the State of Indiana were to apply the law of the State of Indiana to the Credit
Agreement and the Notes, the Credit Agreement and the Notes would constitute a
valid and binding agreement of the Company in each case enforceable in
accordance with their respective terms.

 
 
5.
There is no action, suit or proceeding pending against, or to the best of my
knowledge after reasonable inquiry, threatened, against the Company or any of
its Subsidiaries before any court or arbitrator or any governmental body, agency
or official (a) which reasonably would be expected to have a Material Adverse
Effect, or (b) which in any manner draws into question the validity or
enforceability of the Credit Agreement.

 
 
6.
Each of the Company's Restricted Subsidiaries is a corporation validly existing
under the laws of its jurisdiction of incorporation, and has all corporate
powers and all material governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted.

 
The foregoing opinions are subject to the following comments and qualifications:
 
(A)           The opinions set forth in paragraph 4 above are subject to the
qualification that the binding effect and enforceability of the Credit Agreement
and the Notes may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium or other similar laws of general applicability affecting the
enforcement of creditors' rights, and (ii) the application of general principles
of equity, regardless of whether such enforceability is considered in a
proceeding in equity or at law.
 
(B)           The enforceability of Sections 7.06, 7.07 and 10.03 of the Credit
Agreement may be limited by laws limiting the enforceability of provisions
exculpating or exempting a party from, or requiring indemnification of a party
for, liability for its own action or inaction, to the extent the action or
inaction involves gross negligence, recklessness, willful misconduct or unlawful
conduct.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(C)           The enforceability of provisions in the Credit Agreement to the
effect that terms may not be waived or modified except in writing may be limited
under certain circumstances.
 
(D)           Section 9.02 of the Credit Agreement may not be enforceable to the
extent that the obligations of any Subsidiary Account Party under the Credit
Agreement are materially modified.
 
(E)           I express no opinion as to (i) the effect of the laws of any
jurisdiction in which any Bank is located (other than the State of Indiana) that
limit the interest, fees or other charges such Bank may impose for the loan or
use of money or other credit, (ii) the last sentence of Section 10.04 of the
Credit Agreement, (iii) the first sentence of Section 10.09(a) of the Credit
Agreement, insofar as such sentence relates to the subject matter jurisdiction
of the United States District Court for the Southern District of New York to
adjudicate any controversy related to the Credit Agreement and (iv) the waiver
of inconvenient forum set forth in the last sentence of Section 10.09(a) of the
Credit Agreement with respect to proceedings in the United States District Court
for the Southern District of New York.
 
(F)           I also wish to point out that provisions of the Credit Agreement
and the Notes which permit the Administrative Agent or the Banks to take actions
or make determinations may be subject to a requirement that such actions be
taken or such determinations be made on a reasonable basis and in good faith.
 
I do not herein express any opinion as to any matters governed by any law other
than the law of the State of Indiana and the United States of America.
 
This opinion is rendered only with respect to law in effect as of the date
hereof.  I assume no responsibility for updating this opinion to take into
account any event, action, interpretation or change of law or change of facts
occurring subsequent to the date hereof which may affect the validity of any of
the opinions expressed herein.
 
This opinion is furnished by me solely for your benefit for use in connection
with the transactions contemplated by the Credit Agreement and it may not be
relied upon by any other Person.
 
Very truly yours,
 
 
[Name]
[Title]



 



Exhibit B (Opinion of Counsel of the Company)
 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
OPINION OF
MILBANK, TWEED, HADLEY & MCCLOY LLP,
SPECIAL NEW YORK COUNSEL TO JPMCB
 
 June 9, 2010
 
To the Banks and the Administrative Agent
referred to below
c/o JPMorgan Chase Bank, N.A.,
as Administrative Agent
270 Park Avenue
New York, NY  10017
 
Dear Sirs:
 
We have acted as special New York counsel to JPMorgan Chase Bank, N.A., in
connection with the Credit Agreement (the "Credit Agreement") dated as of June
9, 2010, among Lincoln National Corporation (the "Company"), Lincoln National
Reinsurance Company (Barbados) Limited ("LN (Barbados)") and The Lincoln
National Life Insurance Company, as Subsidiary Account Parties party thereto
(the "Subsidiary Account Parties"), the Banks party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent.  Terms defined in the Credit Agreement are
used herein as defined therein.  This opinion letter is being delivered pursuant
to Section 3.02(c) of the Credit Agreement.  The Company and the Subsidiary
Account Parties party to the Credit Agreement on the date hereof are herein
referred to as the "Obligors".
 
In rendering the opinions expressed below, we have examined an executed
counterpart of the Credit Agreement.  In our examination, we have assumed the
genuineness of all signatures, the authenticity of all documents submitted to us
as originals and the conformity with authentic original documents of all
documents submitted to us as copies.  When relevant facts were not independently
established, we have relied upon representations made in or pursuant to the
Credit Agreement.  We have also assumed that the Credit Agreement has been duly
authorized, executed and delivered by, and (except, to the extent set forth in
the opinions expressed below, as to the Obligors) constitutes a legal, valid,
binding and enforceable obligation of, all of the parties thereto, that all
signatories thereto have been duly authorized, that all of the parties thereto
are duly organized and validly existing and have the power and authority
(corporate or other) to execute, deliver and perform the same, and that all
authorizations, approvals or consents of (including without limitation all
foreign exchange control approvals), that all filings or registrations with, any
governmental or regulatory authority of Barbados (including the central bank
thereof) required for the making and performance by LN (Barbados) of the Credit
Agreement have been obtained or made and are in effect and that, upon the
delivery of this opinion, the Administrative Agent will have notified the
Company and the Banks of the Effective Date pursuant to Section 3.02 of the
Credit Agreement.
 
Based upon and subject to the foregoing and subject also to the comments and
qualifications set forth below, and having considered such questions of law as
we have deemed necessary as a basis for the opinions expressed below, we are of
the opinion that the Credit Agreement constitutes the legal, valid and binding
obligation of each Obligor party thereto, enforceable against such Obligor in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or transfer or other similar
laws relating to or affecting the rights of creditors generally and to the
possible judicial application of foreign laws or governmental action affecting
the rights of creditors generally and except as the enforceability of the Credit
Agreement is subject to the application of general principles of equity
(regardless of whether considered in a proceeding in equity or at law),
including (a) the possible unavailability of specific performance, injunctive
relief or any other equitable remedy and (b) concepts of materiality,
reasonableness, good faith and fair dealing.
 
 
Exhibit C (Opinion of Milbank, Tweed, Hadley & McCloy LLP)
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
The foregoing opinions are subject to the following comments and qualifications:
 
(A)  The enforceability of Section 10.03 of the Credit Agreement may be limited
by laws limiting the enforceability of provisions exculpating or exempting a
party from, or requiring indemnification of a party for, liability for its own
action or inaction, to the extent the action or inaction involves gross
negligence, recklessness, willful misconduct or unlawful conduct.
 
(B)  The enforceability of provisions in the Credit Agreement to the effect that
terms may not be waived or modified except in writing may be limited under
certain circumstances.
 
(C)  Section 9.02 of the Credit Agreement may not be enforceable to the extent
that the obligations of any Subsidiary Account Party under the Credit Agreement
are materially modified.
 
(D)  We express no opinion as to (i) the effect of the laws of any jurisdiction
in which any Bank is located (other than the State of New York) that limit the
interest, fees or other charges such Bank may impose for the loan or use of
money or other credit, (ii) the last sentence of Section 10.04 of the Credit
Agreement, (iii) the first sentence of Section 10.09(a) of the Credit Agreement,
insofar as such sentence relates to the subject-matter jurisdiction of the
United States District Court for the Southern District of New York to adjudicate
any controversy related to the Credit Agreement and (iv) the waiver of
inconvenient forum set forth in the last sentence of Section 10.09(a) of the
Credit Agreement with respect to proceedings in the United States District Court
for the Southern District of New York.
 
The foregoing opinions are limited to matters involving the Federal laws of the
United States and the law of the State of New York, and we do not express any
opinion as to the laws of any other jurisdiction.
 
Exhibit C (Opinion of Milbank, Tweed, Hadley & McCloy LLP)
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
At the request of our client, this opinion letter is, pursuant to
Section 3.02(c) of the Credit Agreement, provided to you by us in our capacity
as special New York counsel to JPMorgan Chase Bank, N.A., and may not be relied
upon by any other person or for any purpose other than in connection with the
transactions contemplated by the Credit Agreement without, in each instance, our
prior written consent.
 

 
Very truly yours,



 
WJM/MJB
 



Exhibit C (Opinion of Milbank, Tweed, Hadley & McCloy LLP)
 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


Form of Assignment and Assumption
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee").  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
"Credit Agreement"), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Bank) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the credit transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
"Assigned Interest").  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
 
1.
Assignor:
______________________________
     
2.
Assignee:
______________________________
   
[and is an Affiliate of [identify Bank]]
     
3.
Account Party:
[______________________]
     
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement
     
5.
Credit Agreement:
The $1,500,000,000 Credit Agreement dated as of June 9, 2010 between Lincoln
National Corporation, the Subsidiary Account Parties party thereto, the Banks
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent
     
6.
 Assigned Interest:
 



 
Exhibit D (Assignment and Assumption)
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
­­­­­­­­­­­­­­­­­­­­­­­­

 
Facility Assigned1
Aggregate Amount of Commitment/LC Exposure for all Banks
Amount of Commitment/LC Exposure Assigned
Percentage Assigned of Commitment/LC Exposure2
 
$
$
%
 
$
$
%
 
$
$
%



 
Effective Date:   _____________ ___, 200__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 



--------------------------------------------------------------------------------

 
1 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. "Revolving
Commitment," "Term Loan Commitment," etc.).
 
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/LC
Exposure of all Banks thereunder.



Exhibit D (Assignment and Assumption)
 
 
 
 

--------------------------------------------------------------------------------

 
 

The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
     
[NAME OF ASSIGNOR]
       
By:
______________________________
   
     Name:
   
     Title:
     
ASSIGNEE
     
[NAME OF ASSIGNEE]
       
By:
______________________________
   
     Name:
   
     Title:




Exhibit D (Assignment and Assumption)
 
 
 
 

--------------------------------------------------------------------------------

 
 

[Consented to and]3 Accepted:
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


 
By_________________________________
     Name:
     Title:
 
[Consented to:]4
 
[NAME OF FRONTING ISSUING BANK]


 
By________________________________
    Name:
    Title:
 
[Consented to:]5
 
LINCOLN NATIONAL CORPORATION
 
 
By________________________________
    Name:
    Title:
 



--------------------------------------------------------------------------------

 
3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
 
4 To be added only if the consent of Fronting Issuing Banks is required by the
terms of the Credit Agreement.
 
5 To be added only if the consent of the Company is required by the terms of the
Credit Agreement.
 



Exhibit D (Assignment and Assumption)
 
 
 
 

--------------------------------------------------------------------------------

 

ANNEX 1
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.  Representations and Warranties.
 
1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Company, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.
 
1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Bank,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Bank, and (v) if it is a Bank that is not
incorporated under the laws of the United States of America or any state
thereof, attached to this Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Bank.
 
2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of reimbursement obligations, interest, fees and other amounts) to the Assignor
for amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
 
 
Annex I
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.
 



Annex I


 
 

--------------------------------------------------------------------------------

 

 EXHIBIT E
 


[Form of Confirming Bank Agreement]


[Letterhead of Issuing Bank]


____________________, 20__


[Name of Confirming Bank]
[Address]


Ladies and Gentlemen:


Reference is made to the Credit Agreement dated as of June 9, 2010 (as amended,
restated, supplemented and otherwise modified and in effect on the date hereof,
the "Credit Agreement"), among Lincoln National Corporation, the Subsidiary
Account Parties party thereto, the Banks party thereto, and JPMorgan Chase Bank,
N.A., as Administrative Agent for the Banks.  Terms defined in the Credit
Agreement are used herein with the same meanings.


The undersigned is an issuing Bank (the "Issuing Bank") under the Credit
Agreement but is not on the date hereof a bank listed on the most current Bank
List of banks approved by the NAIC.  Accordingly, in order to be an "NAIC
Approved Bank" for the purposes of the Credit Agreement, the undersigned hereby
requests that you be a Confirming Bank with respect to the undersigned for the
purposes of the Credit Agreement and each Letter of Credit issued by the Issuing
Bank thereunder.


By your signature below, you undertake that any draft drawn under and in strict
compliance with the terms of any Letter of Credit issued by the Issuing Bank
under the Credit Agreement will be duly honored by you as if, and to the extent,
you were the Issuing Bank under such Letter of Credit.  Notwithstanding the
foregoing, your liability under all Letters of Credit at any one time issued
under the Credit Agreement shall be limited to an amount (the "Liability Limit")
equal to the Commitment of the undersigned under the Credit Agreement in effect
on the date hereof (an amount equal to $_________), as such Liability Limit may
be increased after the date hereof with your prior written consent by reason of
an increase in the Commitment of the undersigned under the Credit Agreement.  In
addition, you hereby irrevocably appoint and designate the Administrative Agent
as your attorney-in-fact, acting through any duly authorized officer of JPMCB,
to execute and deliver, at any time prior to the Commitment Termination Date in
effect on the date of this letter agreement, in your name and on your behalf
each Letter of Credit to be confirmed by you in accordance herewith and with the
Credit Agreement.  You agree that, promptly upon the request of the
Administrative Agent, you will furnish to the Administrative Agent such powers
of attorney or other evidence as any beneficiary of any Letter of Credit may
reasonably request in order to demonstrate that the Administrative Agent has the
power to act as attorney-in-fact for you in connection with the execution and
delivery of such Letter of Credit.
 
 
Exhibit E (Confirming Bank Agreement)
 
 
 
 

--------------------------------------------------------------------------------

 

 
In consideration of the foregoing, the undersigned agrees that if you shall make
any LC Disbursement in respect of any Letter of Credit, regardless of the
identity of the account party of such Letter of Credit, the undersigned shall
reimburse you by paying to you an amount equal to the amount of the LC
Disbursement made by you, such payment to be made not later than noon, New York
City time, on (i) the Business Day that the undersigned receives notice of such
LC Disbursement, if such notice is received prior to 10:00 a.m., New York City
time, or (ii) the Business Day immediately following the day that the
undersigned receives such notice, if such notice is received on a day which is
not a Business Day or is not received prior to 10:00 a.m., New York City time,
on a Business Day.  The undersigned's obligations to reimburse you as provided
in the foregoing sentence shall be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of this letter
agreement under any and all circumstances whatsoever, and irrespective of any
event or circumstance of the type described in Section 2.11(b) of the Credit
Agreement (or of any analogous event or circumstance relating to the
undersigned).


If any LC Disbursement is made by you, then, unless the undersigned shall
reimburse the amount of such LC Disbursement to you in full on the date such LC
Disbursement is made by you, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date of reimbursement, at the rate per annum equal to (i) the
Federal Funds Effective Rate to but excluding the date three Business Days after
such LC Disbursement and (ii) from and including the date three Business Days
after such LC Disbursement, 2% plus the Federal Funds Effective Rate.


This letter agreement shall be governed by and construed in accordance with the
law of the State of New York.


Please indicate your acceptance of the foregoing terms and conditions by signing
the three enclosed copies of this letter agreement and returning (a) one such
signed copy to the undersigned at the address indicated above, (b) one such
signed copy to the Administrative Agent at JPMorgan Chase Bank, N.A., 1111
Fannin Street, 10th Floor, Houston, Texas 77002-6925, Attention Loan and Agency
Services (Tel. No. (713) 750-750-2531; Fax No. (713) 750-2223) and (c) one such
signed copy to the Company at its address specified in Section 10.01 of the
Credit Agreement.



 
 [NAME OF ISSUING BANK]
             
By____________________________
 
  Title:





AGREED AS AFORESAID:


[NAME OF CONFIRMING BANK]





By____________________________
  Title:



Exhibit E (Confirming Bank Agreement)
 
 
 
 

--------------------------------------------------------------------------------

 

 EXHIBIT F
 
[Form of Subsidiary Joinder Agreement]


[________], 201[_]




To JPMorgan Chase Bank, N.A.,
  as Administrative Agent
270 Park Avenue
New York, New York 10017


Each of the Banks party to the
Credit Agreement referred to below


Re:  Subsidiary Joinder Agreement
 
Ladies and Gentlemen:


Reference is made to the Credit Agreement (the "Credit Agreement") dated as of
June 9, 2010 among Lincoln National Corporation (the "Company"), the Subsidiary
Account Parties party thereto, the Banks party thereto and JPMorgan Chase Bank,
N.A., as the Administrative Agent (the "Administrative Agent").  Capitalized
terms used but not defined herein shall have the respective meanings assigned to
such terms in the Credit Agreement.


The Company and the "Subject Subsidiary" (as identified on the signature pages
below), have executed and hereby deliver this Subsidiary Joinder Agreement,
pursuant to Section 10.13(a) of the Credit Agreement, in order to designate the
Subject Subsidiary as a Subsidiary Account Party to the Credit Agreement.


Accordingly, the Company and the Subject Subsidiary hereby represent and warrant
and agree that as of the "Effective Date" (as defined below):


1.  the Subject Subsidiary is a direct or indirect wholly-owned Subsidiary of
the Company;
 
2.  the Subject Subsidiary is subject to and bound by each of the obligations,
of an Account Party, including a Subsidiary Account Party, contained in the
Credit Agreement as if the Subject Subsidiary were an original signatory to such
Credit Agreement;
 
3.  each of the representations and warranties contained in the Credit Agreement
(other than the representations and warranties set forth in Sections 4.04(e) and
4.05 thereof as to any matter which has theretofore been disclosed in writing by
the Account Parties to the Banks) are true with the same force and effect as if
made on and as of the Effective Date (or, if any such representation or warranty
is expressly stated to have been made as of a specific date, as of such specific
date);
 
4.  the Guarantee of the Company contained in Article IX of the Credit Agreement
applies to all of the obligations of the Subject Subsidiary pursuant thereto;
 
 
Exhibit F (Subsidiary Joinder Agreement)
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
5.  the Subject Subsidiary's addresses for notices, other communications and
service of process provided for in the Credit Agreement shall be given in the
manner, and with the effect, specified in Sections 10.01 and 10.09(c) of the
Credit Agreement to it at its "Address for Notices" specified on the signature
pages below; and


This Subsidiary Joinder Agreement shall become effective as of the date (the
"Effective Date") on which the Administrative Agent accepts this Subsidiary
Joinder Agreement as provided on the signature pages below.  As of the Effective
Date, the Subject Subsidiary shall be entitled to the rights, and subject to the
obligations, of an Account Party, including a Subsidiary Account Party,
contained in the Credit Agreement.  Except as expressly herein agreed with
respect to the joinder of the Subject Subsidiary as a Subsidiary Account Party,
the Credit Agreement shall remain unchanged and in full force and effect.
 
This Subsidiary Joinder Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same agreement.  This
Subsidiary Joinder Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.
 



Exhibit F (Subsidiary Joinder Agreement)
 
 
 
 

--------------------------------------------------------------------------------

 
 



 

 
COMPANY
     
LINCOLN NATIONAL CORPORATION
     
By:________________________
 
Name:
 
Title:
     
SUBJECT SUBSIDIARY
     
[_____________________]
 
a [__________________] [corporation]
     
By:______________________
 
Name:
 
Title:
     
Address for Notices
     
[______________________]
 
[______________________]
 
[______________________]
     
Attn:____________________
     
Tel:[________________]
 
Fax:[________________]
   



Agreed and Accepted:


this [______] [th] day of
[________], 201[_]


JPMORGAN CHASE BANK, N.A.,
  as Administrative Agent




By:___________________________
     Name:
     Title



Exhibit F (Subsidiary Joinder Agreement)
 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
SUBSIDIARY TERMINATION NOTICE


[Date]


To:
JPMorgan Chase Bank, N.A. (the "Administrative Agent")
   
From:
Lincoln National Corporation (the "Company")
   
Re:
Credit Agreement (the "Credit Agreement") dated as of June 9, 2010 among the
Company, the Subsidiary Account Parties party thereto, the Banks party thereto
(the "Banks") and the Administrative Agent



The Company hereby gives notice pursuant to Section 10.13(b) of the Credit
Agreement that, effective as of the date hereof, [________] is terminated as an
Account Party under the Credit Agreement and all commitments by the Banks to
issue Letters of Credit for account of such Account Party under the Credit
Agreement are hereby terminated.


Pursuant to Section 10.13(b) of the Credit Agreement, the Company hereby
certifies that there is no LC Exposure outstanding with respect to any Letter of
Credit with respect to which [_________] is the Account Party.


All obligations of [________] arising in respect of any period in which
[_________] was, or on account of any action or inaction taken by [________] as,
an Account Party under the Credit Agreement shall survive the termination
effected by this notice.


Terms used herein have the meanings assigned to them in the Credit Agreement.


LINCOLN NATIONAL CORPORATION




By____________________________
Authorized Officer
 
 
 
 
Exhibit G (Subsidiary Termination Notice)
 
 
 

--------------------------------------------------------------------------------
